EE PETROLEUM AGREEMENT

ates BY AND AMONG

™ *COVERNMENT OF THE REPUBLIC OF GHANA

ert |
[A NATIONAL PETROLEUM CORPORATION

at cee
GNPC EXPLORATION COMPANY LIMITED

CAMAC ENERGY GHANA LIMITED

&.
CAMAC
ENERGY

ce ee .
BASE ENERGY GHANA LIMITED

#78) Bask ENERGY GHANA LTD

P.O. Box KIA 18196, Aitport- Accta
Tel: 0302674858 Fax: 0302670189

JIN RESPECT OF
Le deg Repel #
Expanded Shallow Water Tano Block Offshore, of the Republic of Ghana

TABLE OF CONTENTS
ARTICLE 1 DEFINITIONS coseeseseesecareesecseeerees sretitsneeneesteeneanenete nets

ARTICLE 2 SCOPE OF THE AGREEMENT, INTERESTS OF THE PARTIES AND
CONTRACT AREA ..

ARTICLE 3 EXPLORATION PERIOD... coeeeeeeeeeesueeeseneaeaeenisssearensennensesneententsetssseenesneeseesneenrereeeee LO
ARTICLE 4 MINIMUM EXPLORATION PROGRAMME ...0..cesccsseeeseecsseeeeseteeteeeneeresssiesneeseeeesee 8
ARTICLE 5 RELINQUISHMENT...
ARTICLE 6 JOINT MANAGEMENT COMMITTEE uu. eceecscssssscssessneeesssseseesseesssseessneessuessenticsesvessane 23

ARTICLE 8 COMMERCIALITY oo... ceeccccsccecsesseessniesssneessnrseessceesessoniessssuessnnectssniessnietenseisscansseneeeeneerd b
ARTICLE 9 SOLE RISK ACCOUNT. .0..sccccesseesssseesssseecsneessssnsesnueessersseseecneeessnetenaneetericscceemeeseseeneend 7
ARTICLE 10 SHARING OF CRUDE OIL... seneeee seeeettessesetitsnreccesetsiesssneneeeccccereerieneeereree AO
ARTICLE 11 MEASUREMENT AND PRICING OF CRUDE OIL.. seeeteeenteneeetcteceteecrseeseenee ee 6
ARTICLE 12 TAXATION AND OTHER IMPOSTS.
ARTICLE 13 FOREIGN EXCHANGE TRANSACTIONS .
ARTICLE 14 SPECIAL PROVISIONS FOR NATURAL GA
ARTICLE 15 DOMESTIC SUPPLY REQUIREMENTS (CRUDE OIL)
ARTICLE 16 INFORMATION AND REPORTS - CONFIDENTIALITY...

ARTICLE 17 INSPECTION, SAFETY AND ENVIRONMENTAL PROTECTION ..u.. scenes 63
ARTICLE 18 ACCOUNTING AND AUDITING... eceeccseesssseecssseessssneeceraescesuecassanseseenneessnneeereats 65
ARTICLE 19 TITLE TO AND CONTROL OF GOODS AND EQUIPMENT... cccceccsesecseeeteece 67
ARTICLE 20 PURCHASING AND PROCUREMENT wo.c.icccccccccscssseecrseccessteessesteeeenesessneeteeseseessn sees 8
ARTICLE 2] EMPLOYMENT AND TRAINING 0. cccccessccssecssseessseeessssneessseresesnuesssnressesneessesneesereeseesOD
ARTICLE 22 FORCE MAJSEURE 0... cccceecceceeee ress eeseeteeetessncencennessressireceavcensicanuetssressstennaessnseesnsersneeenee 7)
ARTICLE 23 TERM AND TERMINATION
ARTICLE 24 CONSULTATION, ARBITRATION AND INDEPENDENT EXPERT... eceeecceee 75
ARTICLE 26 MISCELLANEOUS oo... ecccecccecseecseeeseceenrsesrceeeeesecseseesrnesenscssnssneeerevacensuesnsisssveesnvetsaneeeesee DD

ANNEX | - CONTRACT AREA

ANNEX 2 - ACCOUNTING GUIDE

ANNEX 3 - SAMPLE OF AOE CALCULATION

ANNEX 4 - FORM OF CONFIDENTIALITY AGREEMENT
THIS PETROLEUM AGREEMENT, made this[ ] Day of January 2014 by and among:

1.

GOVERNMENT OF THE REPUBLIC OF GHANA (hereinafter referred to as “The State”),
represented by the Minister for Energy Petroleum (hereinafter referred to as the “Minister”);
GHANA NATIONAL PETROLEUM CORPORATION, a public corporation established by
the Ghana National Petroleum Corporation Act, 1983 PNDCL 64 (hereinafter referred to as
“GNPC”);

GNPC EXPLORATION AND PRODUCTION COMPANY LIMITED, a company
incorporated in Ghana and having its registered office at Petroleum House, Harbour Road, Team
(hereinafter referred to as “Explorco”)

CAMAC ENERGY GHANA LIMITED a company incorporated in Ghana and having its
registered office at Ist Floor Teachers’ Hall Complex, Education Loop, Adabraka, Accra
(hereinafter referred to as “CAMAC” or “Contractor”) and

BASE ENERGY GHANA LIMITED a company incorporated in Ghana and having its
registered office at 4th Floor Heritage Tower Ridge, Accra, (hereinafter referred to as “BASE” or
“Contractor”)

Each of the State, GNPC, Exploreo, Camac and Base and their respective successors and assignees (if
any), may sometimes individually be referred to as “Party” and collectively as “Parties”.

WITNESSES THAT:

1

2.

All Petroleum existing in its natural state within Ghana is the property of the Republic of Ghana
and held in trust by the State on behalf of the people of Ghana.

In accordance with the Petroleum Law, the Minister has prepared a reference map showing areas
of potential petroleum fields within the jurisdiction of Ghana, divided into numbered areas and
each of which is described as a “Block”.

GNPC has by virtue of the Petroleum Law the right to undertake Exploration, Development and
Production of Petroleum over all blocks declared by the Minister to be open for Petroleum
Operations.

GNPC is further authorised to enter into association by means of a Petroleum Agreement with a
contractor for the purpose of Exploration, Development and Production of Petroleum.

The Contract Area that is the subject matter of this Petroleum Agreement is within the
jurisdiction of Ghana and has been declared open for Petroleum Operations by the Minister and
the State desires to encourage and promote Exploration, Development and Production within the
Contract Area. The State assures Contractor that all of the Contract Area is within the
jurisdiction of Ghana.

Contractor, having the financial ability, technical competence and professional skills necessary
for carrying out the Petroleum Operations herein described, desires to associate with GNPC in the
Exploration for, and Development and Production of, the Petroleum resources of the Contract
Area in accordance with International Best Oilfield Practice and will provide Security for the due
performance of its obligations hereunder.

Contractor shall comply with all applicable laws of Ghana as in effect from time to time,
including, without limitation, any regulations or directives issued by or other acts of the

GQ
Petroleum Commission pursuant to the Petroleum Commission Act, 2011 (Act 821) as required
by applicable law from time to time.

8. GNPC has aspirations of building operatorship capacity within a period of fifteen (15)Years from
the Effective Date of this Agreement, Without prejudice to the rights of Operator under this
Agreement, Contractor is committed to supporting GNPC to develop its institutional capacity to
enable GNPC to fulfil its aspirations.

9. The Parties are committed to providing Ghanaian nationals employment at all levels in the
Petroleum industry, including technical, administrative and managerial positions, and Contractor
accordingly commits to providing and supporting an adequate programme of training for
Ghanaian nationals as an integral part of this Agreement.

10. The Parties are committed to providing an annual local content plan in line with Government
policy and Loeal Content laws, for fulfilling the applicable Ghanaian content requirements with
respect to the provision of goods and services.

NOW THEREFORE, in consideration of the mutual covenants herein contained, it is hereby agreed and
declared as follows:

GN
lL,

ARTICLE 1
DEFINITIONS
In this Agreement:

1.1 “Accounting Guide” means the accounting guide which is attached hereto as Annex 2 and made
a part hereof;

1.2 “Additional Interest” means the additional interest of GNPC provided in Article 2.5;

1.3 “Affiliate” means any person, whether a natural person, corporation, partnership, unincorporated
association or other entity which directly, or indirectly through one or more intermediaries, controls,
or is controlled by, or is under common control with a Party. For this purpose control means the direct
or indirect ownership of in aggregate fifty percent (50%) or more of voting capital or voting rights of
the entitlement (directly or indirectly) to appoint a majority of the directors or equivalent
management body of, or to direct the policies or operations of the other entity;

1.4 “Agreement” means this Agreement between the State, GNPC and Contractor, and includes the
Annexes attached hereto in each case, as amended from time to time;

1.5 “AOE” has the meaning such term is given in Article 10.2;

1.6 “Appraisal” means operations or activities carried out following a Discovery of Petroleum for
the purpose of delineating the accumulations of Petroleum to which that Discovery relates in terms of
thickness and lateral extent and estimating the quantity of recoverable Petroleum therein and all
operations or activities to resolve all uncertainties required for determination of commerciality of a
Discovery;

1.7 “Appraisal Programme” means a programme approved by the Petroleum Commission for the
conduct of Appraisal;

1.8 “Appraisal Well” means a well drilled pursuant to an Appraisal Programme;
1.9 “Associated Gas” means Natural Gas produced from a well in association with Crude Oil;

1.10 “Barrel” means a quantity or unit of Crude Oil equal to forty-two (42) United States gallons at a
temperature of sixty (60) degrees Fahrenheit and at fourteen and sixty-five one-hundredths per square
inch at atmospheric (14.65 psia) pressure;

1.11 “Block” means an area of approximately 685square kilometres as depicted on the reference map
prepared by the Minister in accordance with the provisions of the Petroleum Law;

1.12 “Budget” means a statement prepared in accordance with the Accounting Guide indicating
expenditures to be made in accordance with an accompanying Work Programme,

1.13“Business Day” means a day on which banks are open for business in London, New York and
Accra;
1,14 “Calendar Year” means the period of twelve (12) Months of the Gregorian calendar,
commencing on January | and ending on the succeeding December 31;

1.15 “Carried Interest” means an interest held by GNPC pursuant to this Agreement in respect of
which Contractor pays for the conduct of Petroleum Operations without any entitlement to
reimbursement from GNPC in accordance with Article 2.6;

1.16 “Commercial Discovery” means a Discovery which is determincd to be commercial in
accordance with the provisions of Article 8 of this Agreement,

1.17 “Commercial Production Period” means in respect of each Development and Production Area
the period from the Date of Commencement of Commercial Production until the termination of this
Agreement or earlier relinquishment of such Development and Production Area;

1.18 “Consideration” means aggregate cash consideration, plus the fair market price of any other
consideration, payable by any party.

1.19 “Contract Area” means the area covered by this Agreement in which Contractor is authorised
in association with GNPC to explore for, develop and produce Petroleum, which is described in
Annex | attached hereto (which Annex is made a part of this Agreement), but excluding any portions
of such area in respect of which Contractor’s rights hereunder are from time to time relinquished or
surrendered pursuant to this Agreement;

1.20 “Contract Year” means a period of twelve (12) Months, commencing on the Effective Date or
any anniversary thereof;

1.21 “Contractor” means collectively (a) Camac (b) Base and (c) Explorco and their permitted
successors and assigns, or, to the extent that one Contractor Party undertakes the Petroleum
Operations, it shall mean that Contractor Party and “Contractor Party” means any one of them as the
context requires.

1.22 “Crude Oil” means hydrocarbons which are liquid at fourteen and sixty-five one-hundredths per
square inch at atmospheric (14,65 psia) pressure and sixty (60) degrees Fahrenheit and includes
condensates and distillates obtained from Natural Gas;

1.23 “Date of Commencement of Commercial Production” means, in respect of each Development
and Production Area, the date on which production of Petroleum under a programme of regular
production, lifting and sale commences as defined in a Development Plan;

1.24 “Date of Commercial Discovery” means the date referred to in Article 8.15;
1.25 “Day” means a day in the Gregorian calendar;
1.26 “Delivery Point” has the meaning as per Article 10.5;

1.27 “Development” or “Development Operations” means the following activities carried out in
connection with a Development Plan: the building and installation of facilities for Production,
including drilling of Development Wells, construction and installation of equipment, pipelines,

it
facilities, plants and systems, in and outside the Contract Area, which are required for achieving
Production, treatment, transport, storage and lifting of Petroleum, and preliminary Production
activities carried out prior to the Date of Commencement of Commercial Production, including all
related planning and administrative work, and may also include the construction and installation of
approved secondary and tertiary recovery systems,

1.28 “Development Costs” means allowable Petroleum Costs incurred in Development Operations;

1.29 “Development and Production Area” means that portion of the Contract Area reasonably
determined by the JMC (or by GNPC if a Sole Risk Operation pursuant to Article 9) on the basis of
the available seismic and well data to cover the areal extent of an accumulation or accumulations of
Petroleum constituting a Commercial Discovery, enlarged in area by ten per cent (10%), such
enlargement to extend uniformly around the perimeter of such accumulation;

1.30 “Development Period” means in respect of each Development and Production Area, the period
from the Date of Commercial Discovery until the Date of Commencement of Commercial
Production;

1.31 “Development Plan” means the plan for development of a Commercial Discovery prepared by
Contractor and approved by the JMC and the Minister pursuant to Article 8;

1.32 “Development Well” means a well drilled in accordance with a Development Plan for
producing Petroleum including wells for pressure maintenance or for increasing the Production rate;

1.33 “Discovery” means finding within a well at the end of drilling during Exptoration Operations,
one or more accumulations of Petroleum the existence of which, until that finding, was unproved by
drilling, and which can be or js recovered at the surface in a flow measurable by conventional
international petroleum industry testing methods (and in the case of water depths greater than four
hundred (400) metres including Modular Formation Dynamics Testing (also referred to as “MDT” by
Schlumberger));

1.34 “Discovery Area” means that portion of the Contract Area, determined by the JMC (or by
GNPC if such area occurs as a result of a Sole Risk Operation pursuant to Article 9) on the basis of
the available seismic and well data to cover the areal extent of the geological structure in which a
Discovery is made. A Discovery Area may be modified at any time by the JMC (or by GNPC to the
extent permitted by Article 9, if applicable), if justified on the basis of new information, but may not
be modified after the date of completion of the Appraisal Programme and submission of a report as
provided under Article 8.10

1,35 “Discovery Date” means the date on which a Discovery Notice is issued;

1.36 “Discovery Notice” means a written notification to the Minister, Petroleum Commission and
GNPC, providing information which shall include, the name and location of the well from which the
accumulation(s) have been found, the depth interval(s), estimates of gross and net pay thicknesses,
stratigraphy, and type of reservoir and fluids encountered;

1.37 “Effective Date” shall have the meaning ascribed to it in Article 26.6,

7
SW
1.38 “Exploration” or “Exploration Operations” means the search for Petroleum by geological,
geophysical and other methods and the drilling of Exploration Well(s) and includes any activity in
connection therewith or in preparation thereof and any relevant processing and Appraisal work,
including technical and economic feasibility studies, that may be carried out to determine whether a
Discovery of Petroleum constitutes a Commercial Discovery;

1.39 “Exploration Costs” means all allowable Petroleum Costs incurred both within and outside
Ghana, in conducting Exploration Operations hereunder determined in accordance with the
Accounting Guide attached hereto as Annex 2;

1.40 “Exploration Period” means the period commencing on the Effective Date and continuing
during the time provided for in Article 3.1 within which Contractor is authorised to carry out
Exploration Operations and shall include any periods of extensions provided for in this Agreement.
The period shall terminate with respect to any Discovery Area on the Date of Commercial Discovery
in respect of such Discovery Area;

1.41 “Exploration Well” means a well drilled in the course of Exploration Operations conducted
hereunder during the Exploration Period, but does not include an Appraisal Well;

1.42 “Extension Period” means any of the First Extension Period or Second Extension Period,
1.43 “First Extension Period” has the meaning given to such term in Article 3.1 (a);

1.44 “Force Majeure” means any event beyond the reasonable control of the Party elaiming to be
affected by such event which has not been brought about directly or indirectly at its own instance, or
which has not been brought about directly or indirectly at the instance of an Affiliate, provided that
the State shal! not be considered for this purpose an Affiliate of GNPC or Explorco. Force Majeure
events may include, but are not limited to, earthquake, storm, flood, lightning or other adverse
weather conditions, war, acts of terrorism, embargo, blockade, riot or civil disorder;

1.45 “Foreign National Employee” means an expatriate employee of Contractor, its Affiliates, or its
Sub-contractors who is not a citizen of Ghana;

1.46 “Ghana” means the territory of the Republic of Ghana and includes rivers, streams, water
courses, the territorial sea, seabed and subsoil, the contiguous zone, the exclusive economic zone,
continental shelf, the airspace and all other areas within the jurisdiction of Ghana;

1.47 “Gross Production” means the total amount of Petroleum produced and saved from a
Development and Production Area during Production Operations which is not used by Contractor in
Petroleum Operations and is available for distribution to the Parties in accordance with Article 10;

1.48 “Gross Negligence” means any act, failure to act or failure to exercise such minimum degree of
care and prudence as a person of reasonably appropriate training, experience and skill would have
exercised in a similar situation (in any case whether sole, joint or concurrent) by any person or entity
which was in reckless disregard of or wanton indifference to the harmful consequences that the
person or entity knew, or should have known, could result;

>)
1.49 “Indigenous Ghanaian company” means a company incorporated under the Companies
Act,1963 (Act 179) of Ghana:

a) that has at least fifty-one percent of its equity owned by a citizen of Ghana; and

b) that has, Ghanaian citizens holding at least eighty percent of executive and senior management
positions and one hundred percent of non-managerial and other positions;

1.50 “Initial Exploration Period” has the meaning given to such term in Article 3.1(a);

1.51 “Initial Interest” means the interest of GNPC in all Petroleum Operations provided for in
Article 2.4;

1.52 “International Best Oil Field Practice” means al] those uses and practices that are generally
accepted in the international petroleum industry as best, safe, economical and efficient in exploring
for, developing, producing, processing and transporting Petroleum;

1,53 “Joint Management Committee” or “JMC” means the committee established pursuant to
Article 6.1 hereof;

1.54 “Joint Operating Agreement” or “JOA” means any agreement or contract among all of the
Contractor Parties with respect to the Contract Area and their respective rights or obligations under
this Agreement, as such agreement or contract may be amended or supplemented from time to time;

1.55 “LIBOR” means the rate which the Ghana International Bank, London quotes, or if the Ghana
International Bank, London ceases to exist, then as published in the Financial Times London or any
successor thereto to be the London Interbank offered rate (LIBOR) in the London Interbank
Eurodollar market on thirty (30) Day deposits, in effect on the last business Day of the immediately
preceding Month. In the event that the Financial Times London or successor thereto is not published,
the Parties shall endeavour to agree on a source of certification for LIBOR in reference to market
practice, If the Parties are unable to agree on a source of certification for LIBOR, any Party may refer
the matter to a Sole Expert for certification. If the aforesaid rate is contrary to any applicable usury
law, the rate of interest to be charged shall be the maximum rate permitted by such applicable law;

1.56 “Local Content Regulations” means the Petroleum (Local Content and Local Participation)
Regulations, 2013 (L.I 2204) as the same may be amended from time to time;

1.57 “Market Price” means the market price for Crude Oil realized by Contractor under this
Agreement as determined in accordance with Article 11.7 hereof;

1.58 “Market Related Services” means any services, including the provision of assets, provided by
an Affiliate of a Contractor Party which in the ordinary course of business provides such services on
an arm’s-length third party basis to the market generally;

1.59 “Minister” means Minister for Energy and Petroleum,

1.60 “Month” means a month of the Calendar Year;

wy)
1.61 “Natural Gas” means all hydrocarbons which are gaseous at fourteen and sixty-five one-
hundredths per square inch at atmospheric pressure (14.65 psia) and sixty (60) degrees Fahrenheit
temperature and includes wet gas, dry gas and residue gas remaining after the extraction of liquid
hydrocarbons from wet gas;

1.62 “Non-Associated Gas” means Natural Gas produced from a well other than in association with
Crude Oi;

1,63 “Operator” means the person as may be jointly proposed by the Parties and approved by the
Minister, being either GNPC, a Contractor Party or an entity wholly-owned by two or more
Contractor Parties to conduct Petroleum Operations hereunder on behalf of the Parties;

1.64 “Participating Interest” means for GNPC, the interest held by GNPC in accordance with the
provisions of Article 2.4and Article 2.5 and for the Contractor, the interest held by the Contractor in
accordance with the provisions of Article 2.10;

1.65 “Party” has the meaning given in the Preamble;

1.66 “Paying Interest” means an interest held by GNPC in respect of which GNPC pays for the
conduct of Petroleum Operations as expressly provided for in Article 2.5;

1.67 “Person” means a natural person or any corporation, unincorporated association, trust,
partnership or other legal entity;

1.68 “Petroleum” means Crude Oil or Natural Gas or a combination of both;

1.69 “Petroleum Commission” means a body established by the Petroleum Commission Act for the
regulation and the management of the utilization of petroleum resources in the upstream sector;

1.70 “Petroleum Commission Act” means the Petroleum Commission Act, 2011 (Act 821), as the
same may be amended from time to time;

1.71“Petroleum Costs” means all expenditures made and costs incurred in conducting Petroleum
Operations hereunder determined in accordance with the Accounting Guide attached hereto as Annex
2;

1.72 “Petroleum Income Tax Law” means the Petroleum Income Tax Law, 1987 (PNDCL 188), as
the same may be amended from time to time;

1.73 “Petroleum Law” means the Petroleum (Exploration and Production) Law, 1984 (PNDCL 84),
as the same may be amended from time to time;

1.74 “Petroleum Operations” means all activities, both in and outside Ghana, relating to the
Exploration for, Development, Production, handling, storage, processing and transportation (to the
delivery point) of Petroleum contemplated under this Agreement and includes Exploration
Operations, Appraisal Programme, Development Operations and Production Operations and all
activities in connection therewith;

10
1.75 “Petroleum Product” means any product derived from Petroleum by any refining or other
process;

1.76 “Pre-Award Attachment” means any order, decree, injunction or other decision (however
denominated) of any court, arbitral body or other competent authority requested by a Party and
issued prior to a final arbitral award issued pursuant to Article 24 of this Agreement that attaches,
seizes, freezes or otherwise restricts the use or alienation of any property (whether tangible or
intangible) of the other Party pending issuance of the final arbitral award, whether such property is in
the possession or control of a Party or of a third party;

1.77 “Production” or “Production Operations” means activities other than Exploration Operations
or Development Operations undertaken in order to extract, save, treat, measure, handle, store and
transport (to the Delivery Point ) Petroleum to storage and/or loading points and to carry out any type
of primary, secondary or tertiary operations, including recycling, recompression, injection for
maintenance of pressure and water flooding and all related activities such as planning and
administrative work and shall also include maintenance, repair, abandonment or decommissioning
and replacement of facilities, and well work overs, in every case, conducted after the Date of
Commencement of Commercial Production of the respective Development and Production Area;

1.78 “Production Costs” means Petroleum Costs incurred in Production Operations;

1.79 “Quarter” means a period of three (3) Months, commencing January 1, April 1, July | or
October | and ending March 31, June 30, September 30, or December 31, respectively;

1.80 “ROR” has the meaning given in Article 10;

1.81 “Second Extension Period” has the meaning given to such term in Article 3.1(a);
1.82 “Security” means:

a) an irrevocable, unconditional bank guarantee or

b) a financial and performance guarantee from a parent company ; or

c) astandby letter of credit , or

d) any other financial security,

issued in favour of the State and/or GNPC by a reputable bank, surety or corporation acceptable to the
State and GNPC and having a credit rating imdicating that it has sufficient worth to pay its obligations
in all reasonably foreseeable circumstances;

1.83 “Sole Expert” means the person appointed to resolve a dispute pursuant to Article 24 hereof,

1.84 “Sole Risk” means an operation conducted at the sole cost, risk and expense of GNPC referred
to in Article 9;

1.85 “Specified Rate” means LIBOR plus one percent (1%);

1.86 “Standard Cubic Foot” or “SCF” means the quantity of gas that occupies one (1) cubic foot at
14.65 psia pressure and sixty (60) degrees Fabrenhcit temperature;

1.87 “State” means the Government of the Republic of Ghana and specifically excluding GNPC and
Explorco;

1.88 “Subcontractor” means a third party with whom GNPC or the Contractor has entered into a
contract for the provision of goods or services for or in connection with Petroleum Operations,

1.89 “Termination” means termination of this Agreement pursuant to Article 23 hereof;

1.90 “Work Programme” means the annual plan for the conduct of Petroleum Operations prepared
pursuant to Articles 4.4, 6.4 and 6.5 herein; and

1.91 “Year” means a continuous twelve (12) Month period.

12

we at
ARTICLE 2
SCOPE OF THE AGREEMENT, INTERESTS OF THE PARTIES AND CONTRACT AREA

2A This Agreement provides for the Exploration for and Development and Production of Petroleum

in the Contract Area by GNPC in association with Contractor.

22 Subject to the provisions of this Agreement, Contractor shall be responsible for the execution of
such Petroleum Operations as are required by the provisions of this Agreement and subject to
Article 9, is hereby appointed the exclusive entity to conduct Petroleum Operations in the
Contract Area. GNPC shall at all times participate in the management of Petroleum Operations
and in order that the Parties may cooperate in the implementation of Petroleum Operations,
GNPC and Contractor shall establish a Joint Management Committee, to conduct and manage

Petroleum Operations.

2.3 In the event that no Commercial Discovery is made in the Contract Area, or that Gross
Production achieved from the Contract Area is insufficient fully to reimburse Contractor in
accordance with the terms of this Agreement, then Contractor shall bear its own loss; GNPC and

the State shall have no obligations whatsoever to Contractor in respect of such loss.

2.4 GNPC shall have a 10%.percent Initial Interest in all Petroleum Operations under this
Agreement. With respect to all Exploration and Development Operations GNPC’s Initial Interest
shall be a Carried Interest. With respect to all Production Operations GNPC’s Initial Interest

shall be a Paying Interest.

25 In addition to the Initial Interest provided for in Article 2.4 above, GNPC shall have the option in
respect of each Development and Production Area to acquire an Additional Interest of up to 10%
in the Petroleum Operations in such Development and Production Area, In the event that GNPC
exercises such option, GNPC shall contribute the corresponding proportionate share to all the
Development and Production Costs incurred after the Date of Commercial Discovery, in respect
of such Development and Production Area, (or make arrangements satisfactory to Contractor to
that effect); provided that GNPC shall not be liable to contribute to Petroleum Costs attributable
to an Additional Interest related to Exploration Operations which shall be assumed and
discharged by the Contractor. GNPC shall notify Contractor of the exercise of its option to
acquire an Additional Interest within ninety (90) Days of the Date of Commercial Discovery. If
GNPC opts to take an Additional Interest as provided for in this Article then within six (6)

Months of the date of its election, GNPC shall reimburse Contractor for all expenditures

13

ec
2.6

27

2.8

attributable to GNPC’s Additional Interest and incurred from the Date of Commercial Discovery

to the date GNPC notifies Contractor of its election.
For the avoidance of doubt GNPC shall only be liable to contribute to Petroleum Costs:

a) incurred in respect of Development Operations in any Development and Production Arca and to
the extent only of any Additional Interest acquired in such Development and Production Area
under Article 2.5 above; and

b) incurred in respect of Production Operations in any Development and Production Area both to the
extent of:
its ten percent (10%) Initial Interest; and
any Additional Interest acquired in such Development and Production Arca under Article 2.5

above.

GNPC may contribute to Petroleum Operations by providing relevant services to be approved within
the JMC. Upon completion of the work associated with said contribution, GNPC shall earn credit for
the costs incurred toward its share; if any, of Development Costs, should it elect to hold an Additional
Interest pursuant to Article 2.5 above. Such credit shall incur interest at the Specified Rate annually
from the respective dates such contributed costs were incurred until they are utilized as credits toward
GNPC’s share of Development Costs and/or other Petroleum Costs. [f during the Exploration Period
GNPC has carned such credit and if GNPC elects not to hold an Additional Interest or no Commercial
Discovery is made in the Contract Area, Contractor shall reimburse GNPC in an amount equivalent to
the credit within sixty (60) Days following the end of the Exploration Period or Contractor's
relinquishment of the entire Contract Area, whichever occurs first. The actual amount of any credit
earned by GNPC shal! be the fair market rates as approved by the JMC at which such services could

be obtained under freely competitive conditions.

Upon notifying Contractor of its decision to acquire an Additional Interest pursuant to Article 2.5,

GNPC may at the same time:

a) elect to have Contractor advance part or all of GNPC’s total proportionate share of Development
Costs as they are incurred, including such Costs as will already have been incurred from the Date
of Commercial Discovery and which are reimbursable under Article 2.6 plus the amount payable
by GNPC under Article 2.6, less the credit and Interest thereon referred to in Article 2.7. Such
advances shall bc reimbursed with interest at the Specified Rate from the proceeds of the sales of

GNPC’s entitlement after recovery of Production Costs as provided in Article 10;

b) notify the Contractor and mutually agree in good faith the arrangements for the payment of the
balance of GNPC’s total proportionate share of Development Costs less the credits and interest

due GNPC under Article 2.7.

2.9 Contractor’s Participating Interest in all Petroleum Operations and in ail rights under this Agreement
shall be 90%percent, reduced proportionately at any given time and in any given part of the Contract
Area by the exercise of the option of Additional Interest of GNPC pursuant to Article 2.5 or the Sole
Risk Interest of GNPC pursuant to Article 9.

2.10 As of the Effective Date, the Contract Area shall cover a total of approximately one thousand five
hundred square kilometres! 500sq km as depicted by Annex 1 and shall from time to time during the
Term of this Agreement be reduced according to the terms herein. During the term of the Agreement,
Contractor shall pay rentals to the State for that Arca included within the Contract Area at the

beginning of each Contract Year according to the provisions of Article12.1(c) below.
ARTICLE 3

EXPLORATION PERIOD

3.1 The Exploration Period shall begin on the Effective Date and shall not extend beyond (7) Years
except as provided for in accordance with the Petroleum Law.

a)

b)

¢)

The Exploration Period shall be divided into an Initial Exploration Period of two (2) Years
(Initial Exploration Period”), a First Extension Period of one and half (2%) years (“First
Extension Period”) and two (2) optional Extension Periods of one and half (14) Years or two and
half (2'4) years each (the “Second Extension Period”) and where applicable the further periods
for which provision is made hereafter.

Where Contractor has fulfilled its obligations set out in Article 4.4 before the end of the Initial
Exploration Period or, as the case may be, the First Extension Period, and has exercised its option
by applying to the Minister in writing for an extension, the Minister will be deemed to have
granted an extension into the First Extension Period or, as the case may be, into the Second
Extension Period.

For each well drilled by Contractor or with Contractor’s participation during the Initial
Exploration Period beyond those referred to in Article 4.4, the Initial Exploration Period shall be
extended by three (3) months and the commencement of subsequent pcriods shall be postponed in
their entirety accordingly.

3.2. Following the end of the Second Extension Period, subject to the provisions of Article 3.4, Contractor
will be entitled to an extension or extensions, by reference to Article 8, of the Exploration Period as
follows:

a)

b)

¢)

qd)

Where at the end of the Second Extension Period Contractor is drilling or testing any well,
Contractor shall be entitled to an extension for such further period as may be reasonably required
to enable Contractor to complete such work and assess the results and, in the event that
Contractor notifies the Minister that the results from any such well show a Discovery which
merits appraisal, Contractor shall be entitled to a further extension for such period as may be
reasonably required to carry out an Appraisal Programme and determine whether the Discovery
constitutes a Commercial Discovery;

Where at the end of the Second Extension Period Contractor is engaged in the conduct of an
Appraisal Programme in respect of a Discovery which has not been completed, Contractor shall
be entitled to a further extension following the end of the Second Extension for such period as
may be reasonably required to complete that Appraisal Programme and determine whether the
Discovery constitutes a Commercial Discovery;

Where at the end of the Second Extension Period Contractor has undertaken work not falling
under paragraphs (a) or (b) which is not completed, Contractor will be entitled to a further
extension following the end of the Second Extension Period for such period as the Minister
considers reasonable for the purpose of enabling such work to be completed.

Where pursuant to Article 8 Contractor has before the end of the Second Extension Period,
including extensions under (a), (b) and (c) above, given to the Minister a notice of Commercial
Discovery, Contractor shall, if the Exploration Period would otherwise have been terminated, be

16
Se
ii,

entitled to a further extension of the Exploration Period in respect of the Discovery Area during
which it must prepare the Development Plan in respect of the Commercial Discovery until either:
the Minister has approved the Development Plan as set out in Article 8, or

in the event that the Development Plan is not approved by the Minister as set out in Article 8 and
the matter or matters in issue between the Minister and Contractor have been referred for
resolution under Article 24, one (1) Month after the date on which the final decision thereunder
has been given.

3.3 Where at the end of the Initial Exploration Period or the First Extension Period, as the case may be,
Contractor has failed to complete its obligations as specified in Article 4 in respect of that period but
has made substantial arrangements during the Initial Exploration Period or the First Extension Period,
as applicable, to remedy its default, Contractor may apply to the Minister for a further extension,..
The Minister may refuse to grant or grant in his discretion an extension of the then current applicable
period subject to such reasonable terms and conditions as the Minister may stipulate to assure
performance of the work.

3.4

a)

b)

Save in respect of a Discovery Area:

in the circumstances and subject to the limitations set forth in Section 12 (3) of the Petroleum
Law; or
in a case falling within the provisions of Article 3.2(d) above,

subject to Article 3.5, and 8 nothing in Article 3.2 shall be read or construed as requiring or
permitting the extension of the Exploration Period beyond seven (7) years from the Effective Date
except for reasons of Force Majeure.

3.5 The provisions of Articles 3.2(a), (b) and (c) so far as they relate to the duration of the relevant
Extension Period to which Contractor will be entitled shall be read and construed as requiring the
Minister to give effect to the provisions of Article 8 relating to the time within which Contractor must
meet the requirements of said Article.
41

4.2

4.3

1.
2.

ARTICLE 4
MINIMUM EXPLORATION PROGRAMME

Exploration Operations shall begin as soon as practicable and in any case not later than sixty (60)
Days after the Effective Date.

At the request of Contractor after the Effective Date, GNPC shall make available to Contractor
such records and information relating to the Contract Area as are relevant to the performance of
Exploration Operations by Contractor and are in GNPC’s possession, provided that Contractor
shall reimburse GNPC for licensing the data and for other costs reasonably incurred in procuring
or otherwise making such records and information available to Contractor.

The Contract Area encompasses the following discovered and appraised fields:

North and South Tano Fields; and
West Tano Field.

Contractor shall review and evaluate the North, South and West Tano Fields and take a decision
within nine (9) months of the Effective Date of the Petroleum Agreement whether or not in the
opinion of the Contractor the Discoveries are Commercial Discoveries jn accordance with Article 8 of
this Agreement.

4.4 In recognition of the expenditure incurred by GNPC in the Contract Area prior to the date of
execution of this Agreement, the Contractor Parties, subject to the verification of such expenditure,
shall commit twenty percent (20%) of their share of proceeds from production revenues received
from each lifting of Petroleum from any producing field as payments towards the verified expenditure
until the amount is repaid in full. The amount payable shall be the verified expenditure with an
interest rate of 10% per annum or the present value of the work done by GNPC at the time the
expenditure is verified. Such payment shall be considered a Petroleum Cost.

4.5 Subject to the provisions of this Article, in discharge of its obligations to carry out Exploration
Operations in the Contract Area, Contractor shall during the several phases into which the
Exploration Period is divided carry out the obligations specified hereinafter:

)

b)

Initial Exploration Period: Commencing on the Effective Date and terminating at the end of
the 2nd Contract Year

Description of Contractor's Minimum Work Obligations:

Reprocess existing 2D & 3D seismic data; and
Drill one (1) exploration well.

Minimum Expenditure Obligation: Contractor's minimum expenditure for the Work in the
Initial Exploration Period shall be Thirty Million U.S. Dollars (US$30,000,000).

First Extension Period: Commencing at the end of the Initial Exploration Period and
terminating at the end of one and half (14) Years.
ii,

qd)

e)

Description of Contractor’s Minimum Work Obligation:

i, Drill one (1) Exploration Well; and
ii, | Conduct geological and geophysical studies.

Minimum Expenditure Obligation: Contractor’s minimum expenditure for the Work in the
First Extension Period shall be 30,000,000Thirty Million U.S. Dollars (US$30,000,000).

Second Extension Period: Contractor shall perform either option (A) or (B) below in relation to
their Minimum Work Obligation and Minimum Expenditure Obligation.

Option A

Commencing at the end of the First Extension Period and terminating at the end of one and half
(14) Years.

Description of Contractor’s Minimum Work Obligations:

Drill one (1) Exploration Well; and
Conduct geological and geophysical studies.

Minimum Expenditure Obligation: Contractor’s Minimum Expenditure for Work in the
Second Extension Period shall be Thirty Million U.S, Dollars (US$30,000,000)

Option B

Commencing at the end of the First Extension Period and terminating at the end of two and half
(2%) Years

Drill two (2) Exploration Wells
Conduct geological and geophysical studies

Minimum Expenditure Obligation: Contractor’s Minimum Expenditure for Work in the
Second Extension Period shall be Sixty Million United States Dollars (US$60,000,000)

The Contractor in demonstrating its financial capability shall;

Within Ninety (90) days after ratification of the Petroleum Agreement furnish GNPC with a
Performance Bond/Guarantee from an entity with an Investment Grade credit rating acceptable to
GNPC. The Performance Bond/ Guarantee should have a value of Thirty Million United States
Dollars (US$30,000,000) to cover for the Minimum Expenditure Obligation for the Initial
Exploration Period. The credit rating should be from Moody’s, Standard & Poor’s (S&P), and
Fitch.

Work accomplished in any period in excess of the above obligations may be applied as credit in
satisfaction of obligations called for in any other Period. The fulfillment of any Minimum Work
Obligation shall relieve Contractor of the corresponding Minimum Expenditure Obligation, but
the fulfillment of any Minimum Expenditure Obligation shall not relieve Contractor of the
corresponding Minimum Work Obligation. Without prejudice to Article 23.3(e),should

<oh
Got
Contractor fail to perform its Minimum Work Obligations under Article 4.3(a), (b) or (c), as
applicable, Contractor shall pay to GNPC any unspent amount of the Minimum Expenditure
Obligation for the Initial Exploration Period, the First Extension Period and the Second Extension
Period, as the case may be.

4.6 No Appraisal Wells drilled or seismic surveys carricd out by Contractor as part of an Appraisal
Programme undertaken pursuant to Article 8 and no expenditure incurred by Contractor in carrying
out such Appraisal Programme shall be treated as discharging the Minimum Work Obligations under
Article 4.4 above.

4,7 The seismic programme in Article 4.5(a), when combined with existing data, shall be such as will
enable a study of the regional geology of the Contract Area and the preparation of a report thereon
with appropriate maps, cross sections and illustrations, as well as a geophysical survey of the Contract
Area which, when combined with existing data, shall provide:

a) a minimum seismic grid adequate to define prospective drill sites over prospective closures as
interpreted from data available to Contractor; and

b) a seismic evaluation of structural and stratigraphic conditions over the remaining portions of the
Contract Area.

4.8 Each Exploration Well shall be drilled at a location and to an objective depth determincd by
Contractor in consultation with GNPC. Except as otherwise provided in Articles 4.9 and 4.10 below,
the minimum depth of each obligatory Exploration Well shall be whichever of the following is first
encountered:

a) the depth of 3,000metres measured from the Rotary Table Kelly Bushing (RTKB);
b) the depth at which Contractor encounters geologic basement.

4.9 The minimum depth of one (1) of the obligatory Exploration Wells in Article 4.4 shall be whichever
of the following is first encountered:

a) the depth of 3,000 meters measured from the Rotary Table Kelly Bushing (RTKB);
b) the depth sufficient to penetrate base of Albian; or
¢) the depth at which Contractor encounters geological basement

4.10 If in the course of drilling an Exploration Well the Contractor concludes that drilling to the
minimum depth specified in Article 4.8 or 4.9 above is impossible, impracticable or imprudent in
accordance with International Best Oilfield Practice, then Contractor may plug and abandon the
Exploration Well and GNPC shall have the option of either:

a) waiving the minimum depth requirement, in which case Contractor will be deemed to have
satisfied the obligation to drill such Exploration Well; or

b) requiring Contractor to drill a substitute Exploration Well at a location determined by Contractor
in consultation with GNPC and to the minimum depth set forth in Article 4.8 or 4.9, except that if
in the course of drilling such substitute Exploration Well Contractor establishes that drilling to the
minimum depth specified in Article 4.8 or 4.9 above is impossible, impracticable or imprudent in

20

aM o
wh
accordance with accepted Petroleum industry drilling and engineering practice, then Contractor
may plug and abandon the substitute Exploration Well and will be deemed to have satisfied the
obligation to drill one (1) Exploration Well.

The above option shall be exercised by GNPC within sixty (60) Days from the notice given by
Contractor to GNPC of the completion of the plugging and abandonment of the Exploration Well, and
failure to exercise such option shall constitute a waiver of the minimum depth requirement pursuant
to (a) above.

4.11 During the Exploration Period, Contractor shall have the right to perform additional Exploration
Operations subject to the terms of this Agreement, applicable law and approval by the JMC, including
without limitation performing gravity and magnetic surveys, drilling stratigraphic wells and
performing additional geological and geophysical studies, provided the Minimum Work Obligations
are completed within the applicable period.

Provided further that Contractor may elect to perform such additional Exploration Operations in the
absence of approval by the JMC but only in the event of a subsequent Commercial Discovery
associated with such additional Exploration Operations shall the costs of such Exploration Operations
be considered allowable Petroleum Costs for AOE purposes. Any such subsequent Commercial
Discovery shall be treated hereunder in the same manner as if such Commercial Discovery had been
made in connection with operations that were not performed as sole risk operations, including,
without limitation, participation by GNPC in such Commercial Discovery.

4.12. During the Exploration Period, Contractor shall deliver to GNPC, the Minister and Petroleum
Commission reports on Exploration Operations conducted during each Quarter within thirty (30)
Days following the end of that Quarter. Further requests for information by the Minister under
Section 9(1) of the Petroleum Law shall be complied with within a reasonable time and copies of
documents and other material containing such information shall be provided to GNPC and Petroleum
Commission.
ARTICLE 5
RELINQUISHMENT

5.1 Except as provided in Articles 5.2, 8.4, 10, 8.19, 8.20, 8.21, 8.22, 14.7 and 14.11, Contractor shall
relinquish portions of the Contract Area in the manner provided hereafter.

a) If on or before the expiration of the Initial Exploration Period, Contractor elects to enter into the
First Extension Period pursuant to Article 3.2(d) then subject to Article 5.2 at the commencement
of the First Extension Period the area retained shall not exceed twenty-five per cent (25%) of the
remaining Contract Area at the Effective Date;

b) If on or before the expiration of the First Extension Period, Contractor clects to enter into the
Second Extension Period pursuant to Article 3.2(d) then subject to Article 5.2 at the
commencement of the Second Extension Period the Area retained shall not exceed twenty five
percent (25%) of the remaining Contract Area as of the Effective Date;

c) On the expiration of the Second Extension Period, Contractor shall subject to Article 5.2
relinquish the remainder of the retained Contract Area.

5.2 The provisions of Article 5.1 shall not be read or construed as requiring Contractor to relinquish any
portion of the Contract Area which constitutes or forms part of either a Discovery Area (excluding a
Discovery Area determined by the terms of this Agreement to neither merit Appraisal nor to be
commercial) or a Development and Production Area; provided, however, that if at the end of the
Initial Exploration Period or the First Extension Period, as the case may be, Contractor elects not to
enter into the First or Second Extension Period Contractor shall relinquish the entire Contract Area
except for any Discovery Area,

5.3 Each area to be relinquished pursuant to this Article shall be selected by Contractor and shall be
measured as far as possible in terms of continuous and compact units of a size and shape which will
permit the carrying out of Petroleum Operations in the relinquished portions.

5.4 Notwithstanding Articles 5.1, 5.2, and 5.3 above, where Contractor indicates that the discovered and
appraised fields under Article 4.3of this Agreement are not commercial discoveries, Contractor shall
relinquish these fields to the State.

Gs &
6.1

6.2

a)

b)

5)

a)
6.3

ARTICLE 6
JOINT MANAGEMENT COMMITTEE

In order that the Parties may at all times participate in the implementation of Petroleum
Operations, GNPC and Contractor shall no later than thirty (30) Days after the Effective Date
establish a Joint Management Committee (JMC). Without prejudice to the rights and obligations
of Contractor for day-to-day management of the operations, the JMC shall oversee, supervise and
approve the Petroleum Operations and ensure that all approved Work Programmes and
Development Plans are complied with and also that accounting for costs and expenses and the
maintenance of records and reports conceming the Petroleum Operations are carried out in
accordance with this Agreement and the accounting principles and procedures generally accepted
as the International Best Oilfield Practice.

The composition of and distribution of functions within the JMC shall be as provided hereinafter.

The JMC shall be composed of three (3) representatives of GNPC and three (3) representatives of
Contractor. Any Contractor Party not represented on the JMC may appoint a representative to
attend all JMC meetings as an observer and shall receive copies of all notices and materials
distributed to the members of the JMC concurrently with the distribution of such notices and
materials to the JMC members. GNPC and Contractor shall also designate a substitute or
alternate for each member. In the case of absence or incapacity of a member of the JMC, such
alternate shall automatically assume the rights and obligations of the absent or incapacitated
member.

The Chairperson of the JMC shall be designated by GNPC from amongst the members of the
JMC.

Contractor shall be responsible in consultation with GNPC for the preparation of agenda and
supporting documents for each meeting of the JMC and for keeping records of the meetings and
decisions of the JMC. GNPC shail have the right to inspect all records of the JMC at any time.
Contractor shall circulate the agenda and supporting documents for each meeting to all members
and the substitutes or alternates designated pursuant to Article a) above.

Atany meeting of the JMC, five (5) representatives shall form a quorum.

Meetings of the JMC shall be held and decisions taken as follows:

All meetings of the JMC shall be held in Accra or such other place as may be agreed upon by
members of the JMC.

The JMC shall meet at least twice per Year and at such times as the members may agree.

A meeting of the JMC may be convened by either Party giving not less than twenty (20) Days”
notice to the other or, in a case requiring urgent action, notice of such lesser duration as the
members may agree upon.

Decisions of the JMC shall require unanimity.

Any member of the JMC may vote by written and signed proxy held by another member.
Decisions of the JMC may be made without holding a meeting if all representatives of both
Parties notify their consent thereto in the manner provided in Article 27.

Sy
8)

h)

6.4

a)

b)

c)

d)

°)

Either GNPC or Contractor shall have the right to bring expert advisors to any JMC meetings to
assist in the discussions of technical and other matters requiring expert advice.

The JMC may also establish such subcommittees as it deems appropriate for carrying out its
functions including:

a technical subcommittee,

an audit subcommittee;

an accounting subcommittee; and

acontract and procurement subcommittee.

Costs and expenses related to attendance by GNPC in or outside Accra, (¢.g., travel,
transportation, lodging, per diem and insurance) in accordance with applicable laws, regulations
and GNPC policies and procedures shall be borne by Contractor and in accordance with section
3.1 of the Accounting Guide (Annex 2.)

The JMC shall oversee Exploration Operations as follows;

Not later than sixty (60) Days after the Effective Date and thereafter at least ninety (90) Days
before the commencement of each Calendar Year, Contractor shall prepare and submit to the
JMC for its review and approval a detailed Work Programme and Budget covering all
Exploration Operations which Contractor proposes to carry out in that Calendar Year and shall
also give an indication of Contractor’s tentative preliminary exploration plans for the succeeding
Calendar Year. Where the Effective Date occurs later than 30 June in any Calendar Year
Contractor shall have the option of submitting a single detailed Work Programme and Budget
covering the remaining Months of the Calendar Year in which the Effective Date occurs and the
succeeding Calendar Year.

Upon notice to the GNPC, Contractor may amend any Work Programme or Budget submitted to
the JMC pursuant to this Article which notice will state why in Contractor's opinion the
amendment is necessary or desirable. Any such amendment shal! be submitted to the JMC for
review and approval.

Every Work Programme or Budget submitted to the JMC pursuant to this Article 6.4 and every
revision or amendment thereof shall be consistent with the requirements set out in Article 4.4
relating to Minimum Work and Expenditure for the period of the Exploration Period in which
such Work Programme or Budget falls.

Contractor shall report any Discovery to GNPC immediately following such Discovery and the
Contractor shall place before the JMC for review its Appraisal Programme (or any amendment
thereto) prior to submission thereof to the Petroleum Commission with a copy of such submission
to the Minister. Within thirty (30) Days of completion of the Appraisal Programme, a JMC
meeting to discuss the results of the Appraisal Programme shall be convened to take place before
submission of the detailed Appraisal report to the Petroleum Commission with a copy of such
submission to the Minister as provided for in Article 8.10.

The JMC will review and approve Work Programmes and Budgets and any amendments or
revisions thereto, and Appraisal Programmes and any amendments or revisions thereto, submitted
to it by Contractor pursuant to this Article 6, Work Programmes and Budgets or Appraisal
Programmes, as applicable, are submitted for approval as required by law or pursuant to this
Agreement;
fy

After the Date of Commercial Discovery, Contractor shall seek the approval of the JMC, which
concurrence shall not be unreasonably withheld, on any proposal for the drilling of an
Exploration Well or Wells not associated with the Commercial Discovery and not otherwise
required to be drilled under Article 4.5. If approval is not secured by Contractor, Contractor may
nevertheless elect to drill the Exploration Well or Wells at their sole risk but only in the event of a
subsequent Commercial Discovery associated with the Well or Wells shall the costs of such Well
or Wells be considered Petroleum Costs for AOE purposes. Any such subsequent Commercial
Discovery shall be treated hereunder in the same manner as if such Commercial Discovery had
been made in connection with operations that were not performed as sole risk operations,
including, without limitation, participation by GNPC in such Commercial Discovery.

6.5 From the Date of Commercial Discovery the JMC shall have supervision of Petroleum Operations as
follows:

a)

b)

¢)

6.6

6.8

6.9

6.10

Within sixty (60) Days after the Date of Commercial Discovery Contractor shall prepare and
submit to the JMC for approval any revisions to its annual Work Programme and Budget that may
be necessary for the remainder of that Calendar Year and for the rest of the Exploration Period.
At least ninety (90) Days before the commencement of cach subsequent Calendar Year
Contractor shall submit to the JMC for review and approval a detailed Work Programme and
Budget setting forth all Development and Production Operations which Contractor proposes to
carry out in that Calendar Year and the estimated cost thereof and shall also give an indication of
Contractor’s plans for the succeeding Calendar Year.

Within sixty (60) Days of the Date of Commencement of Commercial Production and thereafter
not later than one hundred and twenty (120) Days before the commencement of each Calendar
Year Contractor shall submit to the JMC for its approval an annual production schedule which
shall be in accordance with International Best Oilfield Practice, and shall be designed to provide
the most efficient, beneficial and timely production of the Petroleum resources.

Lifting schedules for Development and Production Areas shall be subject to JMC approval.

The JMC shall review all of Contractor’s reports on the conduct of the Petroleum Operations and
supplementary agreements described in Article 10.7.

Contractor’s insurance programme and the programmes for training and technology transfer
submitted by Contractor and the accompanying budgets for such schemes and programmes shall
be subject to JMC approval.

Any contract to be entered into or awarded by Contractor for the provision of services for
Petroleum Operations must comply with the provisions of Article 20 and JMC tendering
procedures and shall be subject to approval by the JMC or the contract/procurement
subcommittee.

If during any meeting of the JMC the Parties are unable to reach agreement concerning any of the
matters provided for in Article 6.4, 6.5, 6.6, 6.7, 6.8 and 6.9, the matter shal! be deferred for
reconsideration at a further meeting to be held not later than fifteen (15) Days following the
original meeting. If after such further meeting the Parties are still unable to reach agreement, the

25

sah ps
matter in dispute shalt be referred to the Parties forthwith. Failing agreement within fifteen (15)
Days thereafter, the matter in dispute shall, at the request of any Party, be referred for resolution
under Article 24.

26

S
ARTICLE 7

RIGHTS AND OBLIGATIONS OF CONTRACTOR AND GNPC

7.1 Subject to the provisions of this Agreement, Contractor shall be responsible for the conduct of
Petroleum Operations and shall perform its obligations in a workmanlike manner, with due care and
expedition and in accordance with International Best Oil Field Practice, including without prejudice
to the generality of the foregoing:

a)

b)

c)

qd)

e)

8)

i)

D

k)

Ly)

conduct Petroleum Operations with utmost diligence, efficiency and economy, in accordance with
International Best Oilfield Practices, observing sound technical and engineering practices using
appropriate advanced technology and effective equipment, machinery, materials and methods;
take all practicable steps to ensure compliance with Section 3 of the Petroleum Law, including
ensuring the recovery and prevention of waste of Petroleum in the Contract Area in accordance
with International Best Oilfield Practices;

prepare and maintain in Ghana full and accurate records of all Petroleum Operations performed
under this Agreement;

prepare and maintain accounts of all operations under this Agreement in such a manner as to
present a full and accurate record of the costs of such Petroleum Operations, in accordance with
the Accounting Guide;

disclose to GNPC and the Minister any operating or other agreement among the Parties that
constitute Contractor relating to the Petroleum Operations hereunder, which agreement shall not
be inconsistent with the provisions of this Agreement;

prepare and implement arrangements for ensuring at all times the Operator’s capacity as a
competent operator;

prepare and implement a programme (to be approved by the JMC) to develop GNPC’s
institutional capacity to become a competent operator;

provide and be solely responsible for the payment of all costs related or incidental to all services,
equipment and supplies necessary for the execution of the activities to be conducted by the
Contractor under this Agreement and the related documents;

prepare and submit in accordance with this Agreement for approval by the JMC (i) the
Development Plan and (ii) such other matters as are specified in this Agreement and the related
documents as subject to approval by the JMC;

take all measures consistent with International Best Oil Field Practice (i) to control the flow and
prevent loss or waste of Petroleum, (ii) to prevent any injurious ingress of water and damage to
Petroleum bearing strata and (iii) to manage reservoir pressure;

not to flare any Natural Gas except to the extent necessary to mitigate or prevent an emergency or
for safe operations as provided in the Development Plan;

keep the Minister, the Petroleum Commission and GNPC promptly advised in writing of all
material developments which occur, or the occurrence of which is reasonably foreseeable,
affecting or likely to affect Petroleum Operations;

take such steps in case of emergency, and make such immediate expenditures as are necessary in
accordance with International Best Oil Field Practice, Environmental, Industrial Hygiene and
Safety Legislation and/or this Agreement and the related documents for the protection of health,
n)

0)

p)

q)

life, the environment and property, and to report in reasonable detail all such steps taken and
expenditures made promptly to the Minister, the Petroleum Commission and the JMC,

notify promptly the Minister, the Petroleum Commission and GNPC if the Contractor becomes
aware of any unusual event or circumstance occurring in the Contract Area or such other areas
where Contractor is undertaking activities contemplated under this Agreement or the related
documents that could reasonably be expected to adversely affect the environment;

implement and administer contracts entered into with Affiliates in the same fashion as it would
contracts entered into with non-Affiliate third parties in comparable transactions negotiated,
implemented and administered on an arm’s-length basis;

maintain or decommission, as appropriate, all existing facilities and assets and all other assets
used or held for use in connection with Petroleum Operations, in accordance with International
Best Oil Field Practice, applicable law and this Agreement; and

perform and observe each other term, covenant and agreement of the Contractor contained in this
Agreement and the related documents.

7.2 In connection with its performance of Petroleum Operations, Contractor shall have the right within
the terms of and pursuant to applicable law and regulations in effect from time to time to:

a)

b)

°)

d)

e)

8)

h)

establish offices in Ghana and to assign to those offices such representatives as it shall consider
necessary for the purposes of this Agreement,

use public lands for installation and operation of shore bases, and terminals, harbours and related
facilities, petroleum storage and processing, pipelines from fields to terminals and delivery
facilities, camps and other housing;

receive licenses and permission to install and operate such communications and transportation
facilities as shall be necessary for the efficiency of its operations;

give first consideration to qualified Ghanaians before bringing to Ghana, such number of Foreign
National Employees as shall be necessary for its operations, including employees assigned on
permanent or resident status, with or without families, as well as those assigned on temporary
basis such as rotational employees in accordance with the Local Content Regulations;

provide or arrange for reasonable housing, schooling and other amenities, permanent and
temporary, for its employees and to import personal and household effects, furniture and vehicles,
for the use of its personnel in Ghana;

be solely responsible for provision of health, accident, pension and life insurance benefit plans on
its Foreign National Employees and their families; and such employecs shall not be required to
participate in any insurance, compensation or other employee or social benefit programs
established in Ghana;

have, together with its personnel, at all times the right of ingress to and egress from its offices in
Ghana, the Contract Area, and the facilities associated with Petroleum Operations hereunder in
Ghana including the offshore waters, using its owned or chartered means of land, sea and air
transportation; and

engage such Subcontractors, expatriate and national, including also consultants, and to bring such
Subcontractors and their personne} to Ghana as are necessary in order to carry out the Petroleum
Operations in a skilful, economic, safe and expeditious manner; and said Subcontractors shall
have the same rights as Contractor specified in this Article 7.2 to the extent they are engaged by
Contractor for the Petroleum Operations hereunder.
7.3 Provided that Contractor has complied with all of its obligations; under this Agreement as it is
required at such time, GNPC shall reasonably assist Contractor in carrying out Contractor’s
obligations expeditiously and efficiently as stipulated in this Agreement, and in particular GNPC shall
reasonably assist the Contractor Parties, and the relevant Subcontractors as long as they appropriately
complete applicable procedures and other requirements prescribed by relevant authorities to:

a) establish supply bases and obtain necessary communications facilities, equipment and supplies;

b) obtain necessary approvals to open bank accounts in Ghana;

) subject to Article 21 hereof, obtain entry visas and work permits or any other documentation that
may be required from time to time for such number of Foreign National Employees of Contractor
and its Subcontractors engaged in Petroleum Operations and members of their families who will
be resident in Ghana, and make arrangements for their travel, arrival, medical services and other
necessary amenities;

d) comply with Ghana customs procedures and obtain permits for the importation of necessary
materials;

e) obtain the necessary permits to transport documents, samples or other forms of data to foreign
countries for the purpose of analysis or processing if such is deemed necessary for the purposes of
Petroleum Operations;

f) contact Government agencies dealing with fishing, meteorology, navigation and communications
as required;

g) identify qualified Ghanaian personne! as candidates for employment by Contractor in Petroleum
Operations and;

h) procure access on competitive commercial terms to infrastructure owned by the State or GNPC or
any Affiliate of or entity controlled by the State or GNPC required for transportation and/or
processing of petroleum produced under this Agreement.

7.4 All reasonable expenses incurred by GNPC in connection with any of the matters set out in Article
7.3 above shall be borne by Contractor.

7.5 GNPC shall use its reasonable efforts to render assistance to the Contractor in emergencies and major
accidents, and such other assistance as may be requested by Contractor; provided that any reasonable
expenses involved in such assistance shall be borne by Contractor.

7.6 Subject to the provisions of this Agreement, Contractor shall, during the term of this Contract,
maintain and obtain insurance coverage for and in relation to Petroleum Operations for such amounts
and against such risks as are customarily or prudently insured in the international! petroleum industry
in accordance with modern oilfield and petroleum industry practices, and shall within two months of
the date of policy or renewal furnish to the Minister and the Petroleum Commission, certificates
evidencing that such coverage is in effect. Such insurance policies shall cover the interest of GNPC as
additional insured and shall waive subrogation against GNPC The said insurance shall, without
prejudice to the generality of the foregoing, cover:

a) loss or damage to all installations, equipment and other assets for so long as they are used in or in
connection with Petroleum Operations; provided, however, that if for any reason the Contractor
fails to insure any such installation, equipment or assets, it shall replace any loss thereof or repair
any damage caused thereto;

=H
4s
b) loss, damage or injury caused by pollution in the course of or as a result of Petroleum Operations;

c) loss of property or damage or bodily injury suffered by any third party in the course of or asa
result of Petroleum Operations for which the Contractor may be liable;

d) any claim for which the State may be ltable relating to the loss of property or damage or bodily
injury suffered by any third party in the course of or as a result of Petroleum Operations for which
the Contractor is liable to indemnify the State;

e) with respect to Petroleum Operations offshore, the cost of removing wrecks and cleaning up
operations following any accident in the course of or as a result of Petroleum Operations; and

f) the Contractor's and/or the Operator's liability to its employees engaged in Petroleum Operations.

7.7 The Contractor shall require its Subcontractors to obtain and maintain insurance against the risks
referred to above in Article 7.6 relating mutatis mutandis to such Subcontractors.

The Contractor shall indemnify, defend and hold the State and GNPC harmless against all claims,
losses and damages of any nature whatsoever, including, without limitation, claims for loss or damage
to property or injury or death to persons caused by or resulting from any Petroleum Operations
conducted by or on behalf of the Contractor
8.1

8.2

8.3

8.4

8.5

ARTICLE 8
COMMERCIALITY

Contractor shall submit a Discovery Notice to the Minister, Petroleum Commission and GNPC as
soon as possible after any Discovery is made, but in any event not later than thirty (30) Days after
the date any such Discovery is made.

As soon as possible after the analysis of the test results of such Discovery is complete and in any
event not later than one hundred (100) Days from the date of such Discovery, Contractor shal! by
a further notice in writing to the Minister, Petroleum Commission and GNPC indicate whether in
the opinion of Contractor the Discovery merits Appraisal.

Where the Contractor does not make the indication required by Article 8.1 above within the
period indicated or indicates that the Discovery does not merit Appraisal, Contractor shall,
subject to Article 8.17 and 8.238 below, relinquish the Discovery Area associated with the
Discovery.

Where Contractor indicates that the Discovery merits Appraisal, Contractor shall within one
hundred and eighty (180) Days from the date of such Discovery submit to the Petroleum
Commission for approval and to the Minister for information purposes an Appraisal Programme
to be carried out by Contractor in respect of such Discovery. For the avoidance of doubt unless
otherwise instructed by the Minister, Contractor shall conduct a separate Appraisal for each
Discovery where Contractor indicates that such Discovery merits Appraisal.

In the absence of regulations of general application otherwise governing the process, the
Petroleum Commission and the Contractor shall adhere to the following procedure in connection
with the submission for approval of an Appraisal Programme. The Petroleum Commission shall
within sixty (60) Days of submission of the Appraisal Programme, give the Contractor a notice in
writing stating:

whether the Appraisal Programme has been approved (outright or conditionally) or not;

if not approved, any revisions or improvements required by the Petroleum Commission to be
made to the proposed Appraisal Programme, and the reasons therefor; or

if conditionally approved, the conditions to the approval of the proposed Appraisal Programme,
and the reasons therefor.

If the Petroleum Commission does not provide such notice after the sixty (60) Day period, such
Appraisal Programme shall be deemed not approved.

If the Petroleum Commission notifies the Contractor that the Appraisal Programme is not approved or
fails to satisfy such obligation to notify the Contractor within the timeframe provided or the
Contractor notifies the Petroleum Commission that it does not accept the revisions or conditions
required for any approval pursuant to this Article, the Petroleum Commission and the Contractor shall
consult within thirty (30) Days of the earlier of (x) the date of the notice by the Petroleum
Commission and (y) the date such notice was due with a view to amending the Appraisal Programme
to be acceptable to both. Should the Petroleum Commission not agree to so consult or should the

31

Be
Petroleum Commission and the Contractor fail to agree changes required for such approval within
fourteen (14) Days following said consultation, Contractor may lodge a complaint with the Minister
and request resolution.

If such dispute is not resolved by the Minister within thirty (30) Days from the date such complaint
was lodged, such dispute shall be resolved in accordance with Article 24. If the Petroleum
Commission has not given a notice in writing pursuant to this Article, then the arbitration panel shall
determine whether the Petroleum Commission’s failure to notify Contractor was lawful. If the
Petroleum Commission has given a notice in writing pursuant to Article 8.4(b) or 8.4(c), and the
revisions or conditions cannot be agreed on, then the arbitration panel shall determine whether the
Petroleum Commission’s giving such revisions or conditions proposed was lawful. In each case, the
arbitration panel shall also determine the appropriate damages and/or other award flowing from any
such unlawfulness.

8.6 Where the issue in dispute referred for resolution pursuant to Article 24 is finally decided in favour of
Contractor, the Petroleum Commission shall forthwith give the requisite approval to the Appraisal
Programme submitted by Contractor, and where the issue in dispute referred for resolution pursuant
to Article 24 is finally decided in favour of the Petroleum Commission, Contractor shall forthwith:

a) amend the proposed Appraisal Programme to give effect to the final decision rendered under
Article 24, and the Petroleum Commission shall give the requisite approval to such revised
Appraisal Programme; or

b) relinquish the Discovery Area.

8.7 Where Contractor seeks to amend an approved Appraisal Programme, it shall submit such
amendment to the JMC for review pursuant to Article 6.4(e) before submission to the Petroleum
Commission for approval.

8.8 Unless Contractor and the Petroleum Commission otherwise agree in any particular case, Contractor
shall have a period of two (2) Years from the date of Discovery to complete the Appraisal
Programme. In the event Contractor requires a period of more than the two (2) Years to complete the
Appraisal Programme, Contractor shall submit a request to the Minister for an extension with a firm
programme with timelines to justify the request.

8.9 Contractor shall commence the Appraisal Programme within one hundred and fifty (150) Days from
the date of approval of the Appraisal Programme by the Petroleum Commission. Where the
Contractor is unable to commence Appraisal within one hundred and fifty (150) Days from the date
of approval of the Appraisal Programme by the Petroleum Commission, GNPC shall be entitled to
exercise the option provided for in Article 9.1 to enable prompt Appraisal, provided however that
after Contractor actually embarks on Appraisal work or obtains an extension of time for such work
this option may not be exercised.

8.10 Not later than ninety (90) Days from the date on which said Appraisal Programme relating to the
Discovery is completed Contractor will submit to the Minister and the Petroleum Commission a
report containing the results of the Appraisal Programme. Such report shall include all available
technical and economic data relevant to a determination of commerciality, including, but not limited
to, geological and geophysical conditions, such as structural configuration, physical properties and the
extent of reservoir rocks, areas, thickness and depth of pay zones, pressure, volume and temperature
analysis of the reservoir fluids; preliminary estimates of Crude Oil and/or Natural Gas reserves;
recovery drive characteristics; anticipated production performance per reservoir and per well, fluid
characteristics, including gravity, sulphur percentage, sediment and water percentage and refinery
assay pattern.

8.11 Not later than ninety (90) Days from the date on which said Appraisal Programme is completed
Contractor shall, by a further notice in writing, inform the Minister whether the Discovery in the
opinion of Contractor is or is not a Commercial Discovery.

8.12 If Contractor fails to provide the notice as provided in Article 8.1 or informs the Minister that the
Discovery is not a Commercial Discovery, then subject to Article 8.19, Contractor shall relinquish
such Discovery Area; provided, however, that in appropriate cases, before declaring that a Discovery
is not commercial, Contractor shall consult with the other Parties and may make appropriate
representations proposing minor changes in the fiscal and other provisions of this Agreement which
may, in the opinion of Contractor, affect the determination of commerciality. The other Parties may,
where feasible, and in the best interests of the Parties agree to make such changes or modifications in
the existing arrangements.

8.13 If Contractor pursuant to Article 8.11 informs the Minister that the Discovery is a Commercial
Discovery, Contractor shall not later than one hundred and eighty (180) Days thereafter, prepare and
submit to the JMC, and upon approval by the JMC, the Minister, a Development Plan.

8.14 The Development Plan referred to in Article 8.13 shall be based on detailed enginecring studies
and shall include:

a) Contractor’s proposals on the delineated of the proposed Development and Production Area and
for the development of any reservoir(s), including the method for the disposal of Associated Gas
in accordance with the provisions of Part II of Article 14.4;

b) the way in which the Development and Production of the reservoir is planned to be financed;

¢) Contractor’s proposals relating to the spacing, drilling and completion of wells, the production,
storage, processing, gas utilization , transportation delivery facilities and necessary infrastructure
developments required for the production, storage and transportation of the Petroleum, including
without limitation:
the estimated number, size and production capacity of production facilities if any;
the estimated number of Production Wells;
the particulars of feasible alternatives for transportation of the Petroleum, including pipelines;
the particulars of onshore installations required, including the type and specifications or size
thereof; and

y. the particulars of other technical equipment required for the operations;

d) the estimate of the reserves together with the estimated annual production profiles throughout the
life of the field to be developed pursuant to the Development Plan for Crude Oil and Natural Gas
from the Petroleum reservoirs,

e) tie-ins with other petroleum fields where applicable;

f) information on operation and maintenance;

33
ay Q
o™
y

a description of technical solutions including enhanced recovery methods;

estimates of capital and operating expenditures;

the economic feasibility studies carried out by or for Contractor in respect of alternative methods
for Development of the Discovery, taking into aceount:

location;

water depth (where applicable);

meteorological conditions;

estimates of capital and operating expenditures; and

any other relevant data and evaluation thereof;

the safety measures to be adopted in the course of the Development and Production Operations,
including measures to deal with emergencies;

environmental impact assessments as required by the applicable laws of the Republic of Ghana in
effect and as amended from time to time;

measures to protect the environment and a contingency plan for handling of emergencies
(including the provision and maintenance of equipment stockpiles to respond to an emergency;

m) Contractor’s proposals with respect to the procurement of goods and services obtainable in

n)
0)

p)
9)

8.15

Ghana;

Contractor’s technology transfer plan;

Contractor’s plan for training and employment of Ghanaian nationals which shall contain among
other things reasonable procedures for identifying Ghanaian personnel for all employment
vacancies in Ghana;

the timetable for effecting Development Operations; and

a plan for decommissioning and abandonment.

The date of the Minister’s approval of the Development Plan shal! be the Date of Commercial

Discovery.

8.16

The Minister shall within ninety (90 Days following submission of the Development Plan give

Contractor a notice in writing stating:

iii.

whether or not the Development Plan as submitted has been approved or conditionally approved;
if not approved, any revisions proposed by the Minister to the Development Plan as submitted,
and the reasons thereof; or

if conditionally approved, any conditions pursuant to which the Development Plan is approved,

If the Minister has not approved the Development Plan within ninety (90) Days following the
submission of the Development Plan by the Contractor, such Development Plan shall be deemed not
approved.

8.17

Where the Development Plan is not approved by the Minister as provided under Article 8.16

above, the Parties shall within a period of thirty (30) Days from the date of the notice by the Minister
as referred to under Article 8.16 above meet to agree on the revisions or conditions proposed by the
Minister to the Development Plan. In the event of failure to agree to the proposed revisions or
conditions, within fourteen (14) Days following said meeting any matters in dispute between the
Minister and the Contractor shall be referred for resolution in accordance with Article 24.9. If the
Minister has not given a notice in writing pursuant to Article 8.16, then the arbitration panel shall

34
e vhétlier the Minister’s failure to give such notice was lawful. If the Minister has given a

- pgtceiatting pursuant to Article 8.16(b) or 8.16(c), and the Parties cannot agree on the revisions
or conditions, then the arbitration panel shall determine whether the Minister’s giving such revisions
or © conde aAaibropose was lawful.

paar 8, 1s <i Eis issue in dispute referred for resolution pursuant to Article 24 is finally decided in

“favour of Contractor the Minister shall forthwith give the requisite approval to the Development Plan
submitted by Gantractor.

8.19 Where the issue in question referred for resolution pursuant to Article 24 is finally decided in
favour of cin Mpls in whole or in part, Contractor shall forthwith:
thee

a) amegh HS fi sed Development Plan to give effect to the final decision rendered under Article
24, and the Minister shall give the requisite approval to such revised Development Plan; or
b) subject tg, Article 8.22 below relinquish the Discovery Area.
mry
8.20 Nogieistirid ig the relinquishment provisions of Articles 8.3 and 8.12 above, if Contractor
indicatas that'd ‘Discovery does not at the time merit Appraisal, or after Appraisal does not appear to
be a Commercial Discovery but may merit Appraisal or potentially.become a Commercial Discovery
at a later-date during the Exploration Period, then Contractor need not relinquish the Discovery Area
and may continue its Exploration Operations in the Contract Area during the Exploration Period,
provided that-the Contractor shall explain to the Minister and Petroleum’Commission what additional
evaluations, including Exploration work or studies or marketing studies, are or may be planned in
order to deterinirie whether subsequent Appraisal is warranted or that the Discovery is commercial
and the Minister shall approve of any such non-relinquishment. Such evaluations shall be performed
by Contractor according to a specific time table approved by the JMC, subject to its right of earlier
relinquishment of the Discovery Area. After completion of the evaluations, Contractor shall make the
indications called for under Article 8.4 or 8.10 and either proceed with Appraisal, confirm
commerciality or relinquish the Discovery Area.

8.21 In any case, if a Discovery. is made in the Initial Exploration Period or First Extension Period, the

Contractor shall by the end of the subsequent phase (that is the First Extension Period or Second
Extension Period as the case may: be), take a decision to appraise the Discovery or relinquish such
Discovery. ‘Likewise, if the Contractor has completed the Appraisal of a Discovery in the Initial
Exploration Period or First Extension Period, the Contractor shall by the end of the subsequent phase
(that is, the First Extension Period or Second Extension Period as the case may be), take a decision to
determine commerciality or relinquish such Discovery. If at the end of the Exploration Period the
Contractor has neither indicated its intent to proceed with an Appraisal Programme nor declared the
Discovery to be a Commercial Discovery, then the Discovery Area shall be relinquished.

8.22 ‘Upon ‘completion of an, Appraisal Programme and before Contractor makes a determination of
“non-commerciality, Contractor, may consult with the other Parties and may make appropriate
représentatjons proposing minor changes in the fiscal and other provisions of this Agreement which
may, in the.opinion of Contractor, affect the determination of commerciality.. The other Parties may,
agreé to make such changes or modifications in the existing arrangements. In the event the Parties do
not agree on such changes or modifications, then subject to Articles 8.20 and 8.23, Contractor shall
relinquish the Discovery Area.

8.23 Nothing in Articles 8.4, 8.12, 8.20, or 8.21 above shall be read or construed as requiring
Contractor to relinquish:

a) any area which constitutes or forms part of another Discovery Area in respect of which:
i. Contractor has given the Minister, the Petroleum Commission and GNPC_ separate notice stating
that such Discovery merits Appraisal; or
ii. Contractor has given the Minister a separate notice indicating that such Discovery is a
Commercial Discovery; or
b) any area which constitutes or forms part of a Development and Production Area.

8.24 Inthe event a field extends beyond the boundaries of the Contract Area, the Minister may require
the Contractor to exploit said field in association with the third party holding the rights and
obligations under a petroleum agreement covering the said field (or GNPC as the case may be), The
exploitation in association with said third party or GNPC shall be pursuant to good unitization and
engineering principles and in accordance with International Best Oilfield Practice. In the event
Contractor and said third party are unable to agrce to the terms of unitization, Contractor shall notify
the Minister in writing and the Minister may give appropriate directions to Contractor and the third
party or GNPC as to how to resolve the matter in accordance with International Best Oilfield Practice.

8.25 For the avoidance of doubt, where Contractor makes a Discovery after the expiration of the
Exploration Period Contractor shall notify the Minister of such Discovery pursuant to Article 8.1 and
surrender such Discovery to GNPC.

8.26 All notices, reports or other documents required to be submitted to the Minister under this Article
8 shall be copied to the Petroleum Commission.

36

GY
ot

9.2

9.3

9.4

9.5

ARTICLE 9
SOLE RISK ACCOUNT

Subject to Article 8.2, GNPC may notify Contractor that it will at its Sole Risk, commence to
appraise a Discovery, provided that within thirty (30) Days of such notification from GNPC,
Contractor may elect to commence to appraise that Discovery within its Work Programme
(whether as a joint operation of the Contractor Parties or a sole operation of a Contractor Party).

Where an Appraisal undertaken under Article 9.1 above at the Sole Risk of GNPC results in a
determination that a Discovery is a Commercial Discovery, Contractor may develop the
Commercial Discovery upon reimbursement to GNPC of all expenses incurred in undertaking the
Appraisal and after arranging with GNPC satisfactory terms for the payment of a premium
equivalent to seven hundred per cent (700%) of such expenses. Such premium shall not be
counted as cost of Petroleum Operations for the purpose of the Accounting Guide. In the event
that Contractor declines to develop said Discovery, Contractor shall relinquish the Development
and Production Area established by the Appraisal Programme conducted by GNPC under Article
9.1.

During the Exploration Period GNPC may, at its Sole Risk, require Contractor to continue
drilling to penetrate and test horizons deeper than those contained in the Work Programme of
Contractor or required under Article 4. GNPC may also at its Sole Risk require the Contractor to
test a zone or zones which Contractor has not included in Contractor’s test programme. Notice of
this shall be given to Contractor in writing as early as possible prior to or during the drilling of
the well, but in any case not after Contractor has begun work to complete or abandon the well.
The exercise by GNPC of this right shall be in an agreed manner (such agreement not to be
unreasonably withheld or delayed by Contractor) which does not prevent Contractor from
complying with its work obligations under Article 4.4.

At any time before commencing such deeper drilling under Article 9.3 above, Contractor may
elect to incorporate the required drilling in its own Exploration Operation, in which case any
resulting Discovery shall not be affected by the provisions of this Article.

Where any Sole Risk deeper drilling results in a Discovery, GNPC shall have the right, at its Sole
Risk, to appraise, develop, produce and dispose of all Petroleum from such discovery and shall
conduct such Sole Risk operations unless GNPC proposes otherwise and Contractor agrees.
Provided however that if at the time such Petroleum is tested from the producing horizon in a
well, Contractor’s Work Programme includes a well or wells to be drilled to the same producing
horizon, and provided that the well or wells drilled by Contractor result(s) in a Petroleum
producing well producing from the same horizon, Contractor shall, after reimbursing GNPC for
all costs associated with its Sole Risk deeper drilling and testing in said well, have the right to
include production from that well in its total production for the purposes of establishing a
Commercial Discovery, and, if a Commercial Discovery is subsequently established, to develop,
produce and dispose of the Petroleum in accordance with the provisions of this Agreement.

37
9.6

9.7

9.8

99

9.10

9.11

Alternatively, if at the time such Petroleum is tested from a producing horizon in a well pursuant
to a Sole Risk operation Contractor’s Work Programme does not include a well te be drilled to
said horizon, Contractor has the option to appraise and /or develop, as the case may be, the
Discovery for its account under the terms of this Agreement if it so clects within a period of sixty
(60) Days after such Discovery. In such case, Contractor shall reimburse GNPC for all expenses
incurred by GNPC in connection with such Sole Risk operations, and shall make satisfactory
arrangements with GNPC for the payment of a premium equivalent to seven hundred percent
(700%) of such expenses.

During the term of this Agreement, GNPC shall have the right, at its Sole Risk, and upon six (6)
Months prior notice to Contractor, to drill one (1) or two (2) wells per Calendar Year within the
Contract Area provided that the work intended to be done by GNPC had not been scheduled for a
Work Programme to be performed by Contractor and the exercise of such right by GNPC and the
arrangement made by GNPC for undertaking such drilling do not prevent Contractor from
satisfying its work obligations. Within thirty (30) Days after receipt of such notice Contractor
may elect to drill the required well or wells as part of Contractor's Exploration Operations. In the
event that a well drilled at the Sole Risk of GNPC in accordance with Article 9.7 above results in
a Discovery, GNPC shall have the right to appraise and develop as the case may be or require
Contractor to develop, after GNPC declares a Commercial Discovery, such Commercial
Discovery for a mutually agreed service fee, so long as Contractor has an interest in the Contract
Area, GNPC taking all the interest risk and costs and hence having the right to all Petroleum
produced from the Commercial Discovery, provided however that Contractor has the option to
appraise and/or devetop, as the case may be, the Discovery for its account under the terms of this
Agreement if it so elects within a period of sixty (60) Days after receipt of GNPC’s written notice
of such Discovery.

Contractor shall reimburse GNPC for all expenses incurred by GNPC in connection with such
Sole Risk operations, and shall make satisfactory arrangements with GNPC for the payment of a
premium equivalent to seven hundred percent (700%) of such expenses before exercising the
option under Article 9.7 above. Such premium shall not be considered as Petroleum Costs for the
purposes of the Accounting Guide.

In the event that Contractor declines to develop the Commercial Discovery or no agreement is
reached on the service fee arrangement as provided for in Article 9.8above, Contractor shall
relinquish the Development and Production Area associated with such Commercial Discovery.

Where GNPC conducts Sole Risk operations and Contractor exercises its rights under Article 9.2,
9.5, 9.6 and 9.8, Contractor shall have the right to audit at its own expense and upon giving
reasonable notice to GNPC the books and accounts of GNPC relating to the Sole Risk operations.
GNPC and Contractor shall mutually agree any adjustments to the accounts resulting from
Contractor’s audit.

Sole Risk operations under this Article 9 shall not extend the Exploration Period nor the term of
this Agreement and Contractor shall complete any agreed programme of work commenced by it
under this Article at GNPC’s Sole Risk, and subject to sueh provisions hereof as the Parties shall
9.12

then agree, even though the Exploration Period as defined in Article 3 or the term of this
Agreement may have expired.

GNPC shall indemnify and hold harmless Contractor against all actions, claims, demands and
proceedings whatsoever brought by any third party or the State, arising out of or in connection
with Sole Risk operations under this Article 9, unless such actions, claims, demands and
proceedings are caused by Contractor’s negligence or wilful misconduct

39

oy
10.1

a)

b)

¢)

4a)

10.2

ARTICLE 10
SHARING OF CRUDE OIL

Gross Production of Crude Oil from each Development and Production Area shall (subject to a
Calendar Year adjustment developed under the provisions of Article 10.7) be distributed amongst
the Parties in the following sequence and proportions:

12.5%of the Gross Production of Crude Oil shall be delivered to the State as ROYALTY,
pursuant to the provisions of the Petroleum Law. Upon notice to Contractor, the State shall have
the right to elect to receive cash in lieu of its royalty share of such Crude Oil. The State’s notice
shall be given to Contractor at least ninety (90) Days in advance of each lifting period, such
periods to be established pursuant to the provisions of Article 10.7 below. In such case, said share
of Crude Oil shall be delivered to Contractor and it shall pay to the State the value of said share in
cash at the relevant weighted average Market Price for the relevant period as determined in
accordance with Article 11.77;

After distribution of such Royalty as required pursuant to Article 10.1(a), an amount of Crude
Oil, shall be delivered to GNPC to the extent it is entitled for Sole Risk operations, if any, under
Article 9;

After distribution of such amounts of Crude Oil as are required pursuant to Articles 10.1(a) and
10.1(b) and the remaining Crude Oil produced from each Development and Production Area shall
be distributed to Contractor and, subject to Article 10.1(e) below, to GNPC on the basis of their
respective Participating Interests pursuant to Article 2;

The State’s AOE (as hereinafter defined), if any, shall be distributed to the State out of the
Contractor’s share of Crude Oil determined under Article 10.1(d). The State shall also have the
right to elect to receive cash in lieu of the AOE share of Crude Oil accorded to it pursuant to
Article 10.2 below. Notification of said election shall be given in the same notice in which the
State notifies Contractor of its election 10 receive cash in lieu of Crude Oil under Article 10.1(a)
above. In such case, said Crude Oil share shall be delivered to Contractor and it shall pay to the
State the value of said share in cash at the relevant weighted average Market Price for the relevant
period as determined in accordance with Article 11.7; and

In the event that GNPC has failed to pay any amounts due to Contractor pursuant to Article 15 2
of this Agreement (such amounts with interest thereon in accordance with Article 26.4 being
hereinafter called “Default Amounts”) and for so long as any such advances and interest thereon
remain unrecovered by Contractor, an amount of Crude Oil shall be delivered to GNPC sufficient
in value to reimburse for its share of Production Costs paid by it to that date, if any, until such
share of Production Costs has been fully reimbursed to it, after which a volume of Crude Oil shall
be delivered to Contractor equivalent in value to the outstanding amounts of the aforesaid Default
Amounts until such Default Amounts are fully recovered by Contractor, The value of the Crude
Oil for the purpose of this Article 10 shall be the Market Price determined pursuant to Article
11.7.

At any time the State shall be entitled to a portion of Contractor’s share of Crude Oil then being

produced from each separate Development and Production Area (hereinafter referred to as
Additional Oil Entitlements” or “AOE”) on the basis of the after-tax inflation-adjusted rate of return
(“ROR”) which Contractor has achieved with respect to such Development and Production Area as of
that time. Contractor’s ROR shall be calculated on its NCF and shall be determined separately for
each Development and Production Area at the end of each Month in accordance with the following
computation:

a) Definitions:

“NCE” means Contractor’s net cash flow for the Month for which the calculation is being made, and
shall be computed in accordance with the following formula:

NCF=x-y-z
where

“x” equals all revenues received during such Month by Contractor through the Operator from the
Development and Production Area, including an amount computed by multiplying the amount of Crude
Oil taken by Contractor during such Month in accordance with Articles 10.1(d) and 10.1(e); excluding
such Crude Oil taken by Contractor for payment advances and of interest in respect of Petroleum Costs
incurred by Contractor on GNPC’s behalf as well as the Default Amount (if any), by the Market Price
applicable to such Crude Oil during the Month when lifted, plus any other proceeds specified in the
Accounting Guide received by Contractor, including, without limitation, the proceeds from the sale of any
assets to which Contractor continues to have title. For the avoidance of doubt, “x” shall not include
revenues from Crude Oil lifted by Contractor which is part of another Party’s entitlement (e.g. Royalty,
AOE Oil delivered to Contractor because the State has elected to receive cash in lieu of Crude Oil, Crude
Oil purchased by Contractor from GNPC or the State) but shall include revenues from Crude Oil owned
by Contractor but lifted by another Party (e.g. Crude Oil purchased by GNPC or the State from
Contractor). “y” equals one-twelfth (1/12) of the income tax paid by the Contractor to the State with
respect to the Calendar Year in respect of the Development and Production Area. If there are two (2) or
more Development and Production Areas, the total income tax paid by Contractor in accordance with the
Petroleum Income Tax Law 1987 shall for purposes of this calculation be allocated to the Development
and Production Area on the basis of hypothetical tax calculations for the separate Development and
Production Areas. The hypothetical tax calculation for each Development and Production Area shall be
determined by allocating the total amount of tax incurred for each Calendar Year by Contractor under the
Petroleum Income Tax Law to each Development and Production Area based on the ratio that the
chargeable income from a given Development and Production Area bears to the total chargeable income
of Contractor. The chargeable income of Contractor is determined under section 2 of the Petroleum
Income Tax Law and the chargeable income of a Development and Production Area shall be calculated
by deducting from the gross income derived from or allocated to that Area those expenses deductible
under section 3 of the Petroleum Income Tax Law which are reasonably allocable to that Area. A
negative chargeable income for an Area shall be treated as zero for purposes of this allocation and not
more (or less) than the total income tax paid by Contractor shall be allocated between the Areas.

“2” equals all Petroleum Costs specified in the Accounting Guide and expended by Contractor during
such Month with respect to the Development and Production Area, including any Petroleum Costs paid
by Contractor on GNPC’s behalf, and not reimbursed by GNPC within the Month, provided that all
Petroleum Costs for Exploration Operations not directly attributable to a specific Development and

a
Be
Production Area shall for purposes of this calculation be allocated to the Development and Production
Area having the earliest date of Commencement of Commercial Production; and provided further that for
the purpose of the ROR calculation Petroleum Costs shall not include any amounts in respect of interest
on loans obtained for the purposes of carrying out Petroleum Operations.

“PAn”, “SAn”, “TAn”, “YAn” and “ZAn” means First Account, Second Account, Third Account, Fourth
Account and Fifth Account, respectively, and represent amounts as of the last Day of the Month in
question as determined by the formulae in (b) below.

“FAn-1”, “SAn-1". “TAn-1”, “YAn-1” and “ZAn-1”, respectively, mean the lesser of (i) the FAn, SAn,
TAn, Yan or ZAn, as the case may be, as of the last Day of the Month immediately preceding the Month
in question, or (ii) zero. Stated otherwise, FAn-! shall equal FAn as of the last Day of the Month
immediately preceding the Month in question if such FAn was a negative number, but shat! equal zero if
such FAn was a positive number. Likewise, SAn-1 shall equal SAn as of the last Day of the Month
immediately preceding the Month in question if such SAn was a negative number, but shall equal zero if
such SAn was a positive number. Likewise TAn-1 shall equal TAn as of the last Day of the Month
immediately preceding the Month in question if such TAn was a negative number, but shall equal zero if
such TAn was a positive number. Likewise YAn-1 shall equal YAn as of the last Day of the Month
immediately preceding the Month in question if such YAn was a positive number. Likewise, ZAn-I shall
equal ZAn as of the last Day of the Month immediately preceding the Month in question if such ZAn was
a negative number, but shall equal zero if such ZAn was a positive number. In the ROR calculation for
the first Month of Petroleum Operations, FAn-1, SAn-1, TAn-1, YAn-1! and ZAn-1 shall be zero.

5)" for the Month in question equals one (1) subtracted from the quotient of the United States Industrial
Goods Wholesale Price Index (*USIGWPI”) for the Month second preceding the Month in question as
first reported in the International Financial statistics of the International Monetary Fund, divided by the
USIGWPI for the same second preceding Month of the immediately preceding Calendar Year as first
reported in the International Financial Statistics of the International Monetary Fund. If the USIGWPI
ceases to be published, a substitute U.S. Doltar-based price index shall be used.

“n” refers to the nth Month in question.

“n-1” refers to the Month immediately preceding the nth Month

(0.125 +4)
FA, (1+ 35“) | + NEF

0.175 +i
(58. ( + as+0)) + NCF

b) Formulae:

FAn

SAn

42
In the calculation of SA, an amount shall be subtracted from NCF identical to the value
of any AOE which would be due to the State if reference were made hereunder only to
the FA,.

(0.225 + i)
TA, = | TAn-1| 1+ ——>—}} + NCF
12
In the calculation of TA, an amount shall be subtracted from NCF identical to the value
of any AOE which would be due to the State if reference were made hereunder only to
the FA, and SA,.

0.275 +i
YA, = (vass(14 weeny), NCF

In the calculation of YA, an amount shall be subtracted from NCF identical to the value
of any AOE which would be due to the State if reference were made hereunder only to
the FA,, SA, and TA,.

(0.325 +i)
ZA, = | ZAn-1(1+ —>—] } + NCF

12
(0.325 + i)
ZA, = (24...(: + oe), NCF

In the calculation of ZA, an amount shall be subtracted from NCF identical to the value
of any AOE which would be due to the State if reference were made hereunder only to
FAy, SAg, TA, and YAs.

c) Prospective Application:
The State’s AOE measured in barrels of oil will be as follows:

i. If FAn, SAn, TAn , YAn and ZAn are all negative, the State’s AOE for the Month in question
shall be zero;

ii. If FAn is positive and SAn, TAn, YAn and ZAn are all negative, the State’s AOE for the Month
in question shall be equal to the absolute amount resulting from the following monetary
calculation: 12.5% of the FAn for that Month divided by the weighted average Market Price as
determined in accordance with Article 11.7.

iii. If both FAn and SAn are positive, but TAn, YAn and ZAn are negative, the State’s AOE for the
Month in question shall be equal to an absolute amount resulting from the following monetary
iv.

vi.

a)

10.3

calculation: the aggregate of 12.5% of FAn for that Month plus 15% of the SAn for that Month
all divided by the weighted average Market Price as determined in accordance with Article 11.7.
If FAn, SAn and TAn are all positive but both YAn and ZAn is negative, the State’s AOE for the
Month in question shall be equal to the absolute amount resulting from the following monetary
calculation: the aggregate of 12.5% of the FAn for that Month plus 15% of the SAn for that
Month plus 17.5% of the TAn for that Month all divided by the weighted average Market Price as
determined in accordance with Article 11.7.

If FAn, SAn, TAn, YAn and ZAn are all positive but ZAn is negative, the State’s AOE for the
Month in question shail be equal to the absolute amount resulting from the following monctary
calculation: the aggregate of 12.5% of the FAn for that Month plus 15% of the SAn for that
Month plus [17.5% of the TAn for that Month plus 22.5% of the YAn for that Month all divided
by the weighted average Market Price as determined in accordance with Article 11.7.

If FAn, SAn, TAn, YAn and ZAn are all positive, the State’s AOE for the Month in question shall
be equal to the absolute amount resulting from the following monetary calculation: the aggregate
of 12.5% of the FAn for that Month plus 15% of the SAn for that Month plus 17.5% of the TAn
for that Month plus 22.5% of the ZAn for that Month plus 30% of ZAn for that Month all divided
by the weighted average Market Price as determined in accordance with Article 11.7.

The AOE calculations shall be made in U.S. Dollars with all non-dollar expenditures converted to
U.S. Dollars in accordance with Section 1.3.5 of Annex 2. When the AOE calculation cannot be
definitively made because of disagreement on the World Market Price or any other factor in the
formulae, then a provisional AOE calculation shall be made on the basis of best estimates of such
factors, and such provisional calculation shall be subject to correction and revision upon the
conclusive determination of such factors, and appropriate retroactive adjustments shall be made.
The AOE shall be calculated on a Monthly basis, with the AOE to be paid commencing with the
first Month following the Monthin which the FAn, SAn, TAn, YAn or ZAn, (as applicable)
becomes positive. Because the precise amount of the AOE for a Calendar Year cannot be
determined with certainty until after the end of that Calendar Year, deliveries (or payments in
lieu) of the AOE with respect to a Month shalt be made during such Calendar Year based upon
the Contractor’s good faith estimates of the amounts owing, with any adjustments following the
end of the Calendar Year to be settled pursuant to the procedures agreed to pursuant to Article
10.7 below. Final calculations of the AOE shall be inade within thirty (30) Days following the
filing by the Contractor of the annual tax return for such Calendar Year pursuant to the Petroleum
Income ‘Tax Law, and the amount of the AOE shall be appropriately adjusted in the event of a
subsequent adjustment of the amount of tax owing on such term. In case of excess payment by
the Contractor of the relevant AOE applicable to said Calendar Year said difference shall be
made good in the next following Month either through Crude Oil or cash.

GNPC shall act as agent for the State in the collection of all Petroleum accruing to the State under

this Article and delivery to GNPC by Contractor shall discharge Contractor’s liability to deliver the
share of the State.

10.4

The State or GNPC, having met the requirements of Article 15.1, may elect, in accordance with

terms and conditions to be mutually agreed by the Parties, that all or part of the Crude Oil to be
distributed to the State or to GNPC pursuant to this Article shall be sold and delivered by the State or
GNPC to Contractor of its Affiliate for use and disposal and in such case Contractor or its Affiliate
shall pay to the State or to GNPC, as the case may be, the Market Price for any Crude Oil so sold and
delivered. Market Price for purposes of this Article 10.4 shall be the amounts actually realized by
Contractor or said Affiliate on its resales of said Crude Oil in arm’s length commercial transactions,
or for its other resales or dispositions of said Crude Oil, based upon Market Price determined in the
manner specified in Article 11.7(b).

10.5 Ownership and risk of Joss of all Crude Oil produced from the Contract Area which is purchased,
and all of its percentage Participating Interest or other Crude Oil lifted, by Contractor shall pass to
Contractor at the outlet flange (the “Delivery Point”) of the marine terminal or other storage facility
for loading into tankers or other transportation equipment referred to in Article 11.1.

10.6 Subject to the provisions of Article 15 hereof, Contractor shall have the right freely to export and
dispose of all the Crude Oil allocated and/or delivered to it pursuant to this Article 10.

10.7 The Parties shall through consultation enter into supplementary agreements concerning Crude Oil
lifting procedures, lifting and tanker schedules, loading conditions, Crude Oil metering, and the
settlement of lifting imbalances, if any, among the Parties at the end of each Calendar Year . The
Crude Oil to be distributed or otherwise made available to the Parties in each Calendar Year in
accordance with the preceding provisions of this Article shall insofar as possible be in reasonably
equal monthly quantities.

10.8 To assist in the making of the AOE calculation in accordance with Article 10.2, there is attached
as Annex 3 to this Agreement a worked example of the calculation using hypothetical figures, rates
and thresholds, for the purpose of illustration only.
113

ARTICLE 11
MEASUREMENT AND PRICING OF CRUDE OIL

Crude Oil shall be delivered by Contractor to storage tanks or other suitable holding facilities
constructed, maintained and operated in accordance with applicable laws and good oilfield
practice. Crude Oil shall be metered or otherwise measured for quantity and tested for quality in
such storage tanks for all purposes of this Agreement. Any Party may request that measurements
and tests be done by an internationally recognised inspection company. Contractor shall arrange
and pay for the conduct of any measurement, or test so requested provided, however, that in the
case of (1) a test requested for quality purposes and/or (2) a test requested on metering (or
measurement) devices, or where the test results demonstrate that such devices are accurate within
acceptable tolerances agreed to by the Parties or if not established by the Parties, then in
accordance with International Best Oilfield Practice, the Party requesting the test shall reimburse
Contractor for the costs associated with the test or tests.

GNPC or its authorized agents shall have the right:

to be present at and to observe such measurement of Crude Oil;

to appoint an independent Surveyor to inspect, measure and determine the quality of Crude Oil.to
examine and test whatever appliances are used by Contractor therefore; and

to install devices or equipment for the purpose of determining the quantity and quality of Crude
Oil.

In the event that GNPC considers Contractor’s methods of measurement to be inaccurate GNPC

shall notify Contractor to this effect and the Parties shall meet within ten (10) Days of such
notification to discuss the matter. Where after thirty (30) Days the Parties cannot agree over the issue
they shall refer for resolution under Article 24 the sole question of whether Contractor’s method of
measuring Crude Oil is accurate and reasonable. Retrospective adjustments to measurements shall be
made where necessary to give effect to the decision rendered under Article 24.

14

If upon the examination or testing of appliances provided for in Article 11.2 above any such

appliances shall be discovered to be defective:

a)
b)

11.5

Contractor shall take immediate steps to repair or replace such appliance; and

subject to the establishment of the contrary, such error shall be deemed to have existed for three
(3) Months or since the date of the last examination and testing, whichever occurred more
recently.

In the event that Contractor desires to adjust, repair or replace any measuring appliance, it shall

give GNPC reasonable notice to enable GNPC or its authorised agent to be present.

1L.6

Contractor shall keep full and accurate accounts concerning all Petroleum measured as aforesaid

and provide GNPC with copies thereof on a monthly basis, not later than ten (10) Days after the end
of each Month.

46

(te
11.7

The Market Price for Crude Oil delivered to Contractor hereunder shall be established with

respect to each lifting or other period as provided elsewhere in this Agreement as follows:

a)

»)

°)

qd)

°)

11.8

on Crude Oil sold by Contractor in “arm’s length commercial transactions” (defined in Article
11.7(c) below), the Market Price shall be the price actually realized by Contractor on such sales;
other sales of Crude Oil by Contractor not in an arm’s length commercial transaction, on exports
by Contractor without sale or on sales under Article 15.2, the Market Price shall be determined by
reference to world market prices of comparable Crude Oils sold in arm’s length transactions for
export in the major world petroleum markets, and adjusted for oil quality, location, timing and
conditions of pricing, delivery and payment; provided that in the case of sales under Article 15.2
where such sales relate to part only of Contractor’s entitlement, prices actually realized by
Contractor in sales of the balance of its proportionate share falling within Article 11.7(a) above
shall be taken into account in determining Market Price. For purposes of this Article 11.7(b),
“comparable Crude Qils” shall mean Crude Oils of similar API gravity, sulphur content and
acidity, and if Contractor cannot identify comparable Crude Oils for the purposes of this Article,
the Parties may agree on an alternative method for establishing a comparable Crude Oil;

sales in “arm’s length commercial transactions” shall mean sales to purchasers independent of the
seller, which do not involve Crude Oil exchange or barter transactions, government to
government transaction, sales directly or indirectly to Affiliates, or sales involving consideration
other than payment in U.S. Dollars or currencies convertible thereto, or affected in whole or in
part by considerations other than the usual economic incentives for commercial arm’s length
Crude Oil sales;

the price of Crude Oil shall be expressed in U.S. Dollars per barrel, F.O.B. the Delivery Point by
Contractor; and

if Crude Oils of various qualities are produced from the Contract Area, the Market Price shall be
determined separately for each type sold and/or exported by Contractor only to the extent that the
different quality grades remain segregated through to the point where they are sold, and if grades
of different quality are commingled into a common stream, Contractor and GNPC shall agree on
an equitable methodology for assessing relative value for each grade of Crude Oil comprising the
blend and shall implement the agreed methodology for having the producer(s) of higher quality
Crude Oil(s) be reimbursed by the producer(s) of lower quality Crude Oil(s).

Contractor shall provide to GNPC (for use by the State and GNPC) information in accordance

with Section 7 of the Accounting Guide on each lifting which shalt include the buyer of the cargo,
sales basis with respect to Benchmark crude oil, the pricing basis, the differential, any deductions and
the Market Price determined by it for each lifting not later than thirty five (35) Days after the end of
such Sifting. For the purposes of this Article 11.8 the obligation of Contractor shall be joint and
several. Where Contractor comprises more than one person, each such person shall provide to GNPC
the information required by this Article 11.8.

11.9

If GNPC considers that the Market Price notified by Contractor was not correctly determined in

accordance with the provisions of Article 11.7 above, it shall so notify Contractor not later than thirty
(30) Days after notification by Contractor of such price, and GNPC and Contractor shall meet not
later than twenty (20) Days thereafter to agree on the correct Market Price.
11.10 In the event that GNPC and Contractor fail to agree upon the commencement of meetings for the
purpose described in Article 11.9 above, the Market Price shall be referred for determination in
accordance with Article 24 of this Agreement.

11.11 Pending a determination under Article 11.10, the Market Price will be deemed to be the last
Market Price agreed or determined, as the case may be, or if there has been no such previous
agreement or determination, the price notified by Contractor for the lifting in question under Article
11.8Should the determined price be different from that used in accordance with the foregoing then the
difference plus interest at the Specific Rate as stated in Article 26.5 shall be paid in cash by or to
Contractor, as the case may be, within thirty (30) Days of such determination.
ARTICLE 12
TAXATION AND OTHER IMPOSTS

12.1 Subject to applicable laws and regulations as the same may be amended from time to time, the
tax, duty, fee and other imposts that shall be imposed by the State or any entity or any political
subdivision on Contractor, its Subcontractors or its Affiliates in respect of works and services related
to Petroleum Operations and the sale and export of Petroleum shall include but not limited to the
following:

a) Taxes in accordance with the Petroleum Income Tax Law in force and as may be amended from
time to time and income tax shall be levied at the rate of thirty-five percent (35%) subject to
applicable law in effect from time to time;

b) Notwithstanding Article 12.1(a), tax in respect of income and/or gain (in either case, calculated in
accordance with Ghanaian Jaw) resulting from the direct or indirect sale, transfer or assignment
of:

a partial or the entire interest in this Agreement;

|. assets acquired or used in Petroleum Operations under this Agreement; or

iti, shares of Contractor,

at the rate determined by Ghanaian law in effect at the time of the sale, transfer or assignment;

c) Payments for rental of Government property, public lands or for the provisions of specific
services requested by Contractor from public enterprises; provided, however, that the rates
charged Contractor for such rentals or services shall not exceed the prevailing rates charged to
other members of the public who receive similar services or rentals,

d) Surface rentals payable to the State pursuant to Section 18 of the Petroleum Law per square
kilometre of the Contract Area remaining at the beginning of each Contract Year as part of the
Contract Area, in the amounts as set forth below.

Phase of Operation Surface Rentals Per Annum
Initial Exploration Period US $50 per sq. km.

First Extension Period US $100 per sq. km.

Second Extension Period US $100 per sq. km.

Development & Production Area US $200 per sq. km.

These rentals shall be pro-rated where the beginning of a Period and the end of a Period or the
creation of a Development and Production Arca occurs during the course of a Calendar Year.

12.2 Subject to applicable laws and regulations, as may be in force and amended from time to time,
and save for withholding tax at the rate provided for under applicable {aw in effect from time to time
from the aggregate amount due to a resident Subcontractor or non-resident Subcontractor, Contractor
shall not be obliged to withhold any amount in respect of tax from any sum due from Contractor to
any Subcontractor in respect of work and services for or in connection with this Agreement.

Ran i‘
aw
12.3 Contractor shall not be liable for any export tax on Petroleum exported from Ghana and no duty
or other charge shall be levied on such exports. Vessels or other means of transport used in the export
of Contractor’s Petroleum from Ghana shall not be liable for any tax, duty or other charge by reason
of their use for that purpose.

12.4 Subject to the local purchase obligations hereunder, Contractor and Subcontractors may import
into Ghana all plant, equipment and materials to be used solely and exclusively in the conduct of
Petroleum Operations without payment of customs and other duties and taxes on imports save
administrative fees and charges;

PROVIDED THAT:

a} GNPC shall have the right of first refusal for any item imported duty free under this Article which
is later sold in Ghana; and

b) where GNPC does not exercise its right of purchase Contractor may sell to any other person
subject to the relevant law in effect and as amended from time to time.

12.5 Contractor shall not be liable to pay VAT in respect of plant, equipment and materials, and
related services supplied in Ghana, to be used solely and exclusively in the conduct of Petroleum
Operations.

12.6 Foreign Nationa! Employees of Contractor or its Affiliates, and of its Subcontractors, shall be
permitted to import into Ghana free of import duty their personal and household effects in accordance
with Section 22.7 of PNDCL 64; provided, however, that no property imported by such employee
shall be resold by such employee in Ghana except in accordance with Article 12.2.

12.7 Subject to GNPC’s rights under Article 19, Contractor, Subcontractors and Foreign National
Employees shall have the right to export from Ghana all items imported duty free pursuant to Article
12.4. Such exports shall be exempt from all customs and other duties, taxes, fees and charges on
exports save minor administrative charges.

12.8 Parties will negotiate in good faith to ensure that Contractor is afforded tax credits for corporate
taxes paid in Ghana. However no adverse effect should occur to the economic rights of GNPC or the
State.

12.9 The Ghana Income Tax law applicable generally to individuals who are not employed in the
Petroleum industry shall apply in the same fashion and at the same rates to employees, of Contractor,
its Affiliates and its Subcontractors provided, however, that Foreign National Employces of
Contractor, its Affiliates and its Subcontractors, as permitted under Section 28 of the Petroleum
Income Tax Law, shall be exempted from the income tax and withholding tax liabilities unless they
are resident in Ghana for more than thirty (30) continuous Days or sixty (60) Days in aggregate in any
Calendar Year.

12.10 Subject to guidelines to be issued by the Minister, Contractor shal] make contributions to a
decommission fund based on estimated costs of abandonment in proportion to its Participating
Interest. Such contributions shall be allowed as deduction from assessable income from the Year of
assessment the contributions commenced. In the Year of assessment in respect of which

50

SA 9
C,.
decommission has been completed in accordance with an approved decommission plan, the surplus
funds shall be treated as chargeable income and subject to tax. The amount left after the tax shall be
subject to Additional Oil Entitlement at the highest rate at which the Contractor paid AOE during the
period of contributions to the relevant decommission fund. Any surplus after payment of the tax and
AOE shall revert to the Contractor.

12.11 It is the intent of the Parties that payments by Contractor of tax levied by the Petroleum Income
Tax Law or any other tax imposed on Contractor qualify as creditable against the income tax liability
of each company comprising Contractor in its jurisdiction. Should the fiscal authority involved
determine that the Petroleum Income Tax Law does not impose a creditable tax, the Parties agree to
negotiate in good faith with a view to establishing a creditable tax on the precondition that no adverse
effect should occur to the economic rights of GNPC or the State.

12.12 All tax return prepared and payments made by Contractor and its Affiliates or Subcontractors,
and Foreign National Employces thereof shall be made in U.S. Dollars.

51

wN
ARTICLE 13

FOREIGN EXCHANGE TRANSACTIONS

The provisions of this Article 13 shall be subject to applicable legislation governing foreign exchange
transactions in Ghana in force from time to time.

13.1

13.2

13.3

13.4

13.5

13.6

Contractor shall for the purpose of this Agreement be entitled to receive, remit, keep and utilise
freely abroad all the foreign currency obtained from the sales of the Petroleum assigned to it by
this Agreement or purchased hereunder, or from transfers, as well as its own capital, receipts from
loans and in general all assets thereby acquired abroad. Upon making adequate arrangements
with regard to its commitment to conduct Petroleum Operations, Contractor shall be free to
dispose of this foreign currency or assets as it deems fit.

Contractor shall have the right to open and maintain in Ghana bank accounts in foreign currency
and Ghanaian currency. No restriction shall be made on the import by Contractor in an
authorised manner of funds assigned to the performance of the Petroleum Operations and
Contractor shall be entitled to purchase Ghanaian currency through authorised means, without
discrimination, at the prevailing rate of exchange; provided, however, that such prevailing rate
applicable to Contractor hereunder for all transactions for converting Ghanaian currency into U.S.
Dollars, and vice versa, shall be at a buying or selling, as the case may be, rate of exchange not
less favourable to Contractor than that quoted by the State or its foreign exchange control
authority to any person or entity on the dates of such conversion (excepting those special rates
provided by the State to discretely defined groups for special, limited purposes).

Contractor shall be entitled to convert in an authorised manner into foreign currencies of its
choice funds imported by Contractor for the Petroleum Operations and held in Ghana which
exceeds its local requirements at the prevailing rate of exchange referred to in Article 13.2 and
remit and retain such foreign currencies outside Ghana.

In the event of resale by Contractor or its Affiliate of Crude Oil purchased from the State or
GNPC, the State or GNPC shall have the right to request payment for such sales of its share of
production to Contractor or its Affiliate to be held in the foreign currency in which the resale
transaction took place or in U.S. Dollars.

Contractor shall have the right to make direct payments outside of Ghana from its home offices
abroad, to its Foreign National Employees, and to those of its Subcontractors and suppliers ‘not
resident in Ghana’ (as that term is defined in Section 160 of the Internal Revenue Act 2000 (Act
592)) for wages. salaries, purchases of goods and performance of services, whether imported into
Ghana or supplied or performed therein for Petroleum Operations carried out hereunder, in
accordance with the provisions of this Agreement, in respect of services performed within the
framework of this Agreement, and such payments shall be considered as part of the costs incurred
in Petroleum Operations. In the event of any changes in the location of Operator’s home or other
offices, Operator shall so notify GNPC and the State.

All payments which this Agreement obligates Contractor to make to GNPC or the State,
including income taxes, shall be made in U.S. Dollars, except as requested otherwise pursuant to
13.7

Article 13.4 above. All payments shall be made by electronic transfer (or in such other manner as
may be mutually agreed) in immediately available funds to a bank to be designated by GNPC or
the State, and reasonably accessible to Contractor by way of its being able to receive payments
made by Contractor and give a confirmation of receipt thereof, or in such other manner as may be
mutually agreed.

All payments which this Agreement obligates GNPC or the State to make to Contractor shall be
made in U.S. Dollars. All payments shall be made by electronic transfer ( or in such other
manner as may be mutually agreed) in immediately available funds to a bank to be designated by
Contractor, and reasonably accessible to GNPC or the State by way of its being able to receive
payments made by GNPC or the State and give confirmation of receipt thereof.
ARTICLE 14
SPECIAL PROVISIONS FOR NATURAL GAS

PART I- GENERAL

All Natural Gas produced by Contractor in association with GNPC under this Agreement shall be the
property of the State in accordance with the provisions of Section 16.2 of the Petroleum Law, subject to
Parts II] and IV of this Article.

14.1 Contractor shall have the right to use Natural Gas produced from any Development and
Production Area for Petroleum Operations within the Contract Area such as reinjection for
pressure maintenance and/or power generation at no cost.

14.2 Contractor shall not flare nor vent Natural Gas except :

a) to the extent provided for in an approved Development Plan;

b) during production testing operations,

c) when required for operational safety and the safety of persons engaged in Petroleum Operations
in accordance with International Best Oilfield Practice;

d) as otherwise authorised by the Minister.

14.3 Contractor shall have the right to extract and dispose of liquid hydrocarbons pursuant to the
provisions of this Agreement relating to Crude Oil. Residual Natural Gas remaining after the
extraction of liquid hydrocarbons is subject to the provisions of this Article 14.

PART II -ASSOCIATED GAS

14.4 All gas produced in association with Crude Oil is the property of GNPC. The Development Plan
of each Development and Production Area shall include a plan, if any, of utilization for the
Associated Gas.

14.5 If Contractor considers that production, processing and utilisation of Associated Gas from any
Development and Production Area is non-economic, GNPC or any State appointed agency, body or
Subcontractor shafl have the option to offtake all Associated Gas not used as reinjection for pressure
maintenance and/or power generation pursuant to Article 14.2 and/or not utilized otherwise as per
Article 14.4 at the outlet flange of the gas-oil separator on the crude oil production facility at its sole
risk for its own use. GNPC and Contractor shalt work together to develop the appropriate interface
between Associated Gas infrastructure owned by the State and/or GNPC and Contractor's proposed
Development Plan to that end shall include:

a) an assessment of the facilities necessary for the delivery to GNPC (or any State appointed agency,
body or Subcontractor) of such Associated Gas, and

b) a plan for the reinjection of Associated Gas into the reservoir if needed for pressure support: and

¢) aplan for power generation; and

d) aplan for any other utilization.

14.6 The decision of GNPC as to whether or not to exercise the option provided for in Article 14.5
above shall be made in a timely manner. In making such decision and in its subsequent conduct
GNPC shall avoid the prevention of or delay by the Operator to the orderly start up or continuation of
the production of Crude Oil as envisaged in the approved Development Plan.

14.7

If GNPC or any State appointed agency, body or Subcontractor elects to offtake Associated Gas

under Article 14.5 above, GNPC shall be responsible for any additional facilities, other than those as
per Article 14.5 above, needed for the delivery of the Associated Gas to GNPC, provided that:

a)

b)

if Contractor subsequently wishes to participate in GNPC’s gas utilisation programme, it shall
reimburse GNPC for the costs of such facilities plus a premium of three hundred percent(300%)
of costs; or

if Contractor subsequently develops a gas utilisation programme and requires the use of GNPC’s
gas facilities, Contractor shall pay GNPC an agreed fee for such use.

If Contractor considers that it may be economic to produce Associated Gas for sale, the provision of
Articles 14.11, 14.12 and Part IV below shall apply to such Associated Gas

PART III - NON-ASSOCIATED GAS\

14.8

14.9

14.10

Contractor shall have the right to commercialize a Discovery of Non-Associated Gas in the
Contract Area in accordance with the provisions of this Agreement. Except as otherwise
provided in this Agreement, the terms applicable to a Discovery as provided under Article 8 of
this Agreement shall apply to a Discovery of Non-Associated Gas.

Where Contractor submits notice pursuant to Article 8.land indicates that the Discovery does not
at that time merit Appraisal but may merit Appraisal or additional evaluation at a later date during
the Exploration Period or during the initial period under a new Agreement made pursuant to
Article 14.16(a) below, then Contractor need not submit a proposed Appraisal Programme at that
time but instead shall indicate what other studies or evaluations (in accordance with a definite
time-table) may be warranted before an Appraisal Programme is undertaken. Where Contractor’s
Notice indicates that the Discovery will not merit Appraisal at any time during the Exploration
Period or during the initial period under a new Agreement made pursuant to Article 14.16, then
Contractor shall relinquish the rights to the Non-Associated Gas within that Discovery Area.

Not later than ninety (90) Days from the date on which the Appraisal Programme relating to a
Discovery is concluded, Contractor shall submit to the Minister a report containing the results of
the Appraisal Programme (the “Appraisal Report”). The Appraisal Report may conclude that the
Discovery merits commercial assessment. If the Appraisal Report concludes that the Discovery
merits commercial assessment, Contractor shall submit to the Minister within thirty (30) Days
from the date of submission of the Appraisal Report, a programme incorporating a specific
timetable for conducting such commercial assessment for approval by the Minister. Jf the
Minister approves this programme, such commercial assessment shall be conducted within the
Exploration Period, and, if applicable, during the initial period under a new Agreement made
pursuant to Article 14.16, Notwithstanding the above, the Minister may approve the conduct of
other studies or evaluation, in accordance with a specific timetable, which may be warranted
before a commercial assessment is undertaken, if Contractor notifies the Minister that commercial
assessment of the Discovery is not warranted at that time but the Discovery may merit such

55
A eA
Cv
14.11

14.12

assessment at a later date during the Exploration Period or during the initial period under a new
Agreement.

The purpose of the commercial assessment shall be to study the uses to which production from
the Discovery Area separately, can be devoted and whether involving exports or domestic
utilization. As part of the assessment, the Parties shall also pursue discussions on the required
contractual arrangements for disposition of the Natural Gas to GNPC, Contactor may undertake
the Gas commercialization project at a level that will facilitate the achievement of the
Contractor’s rate of return, and shall use the State’s gas infrastructure if available.

Contractor may consult with the Minister and GNPC and may make appropriate representations
proposing changes in the fiscal and other provisions of this Agreement which may, in the opinion
of Contractor, affect the above determinations made pursuant to Articles 14.9 and8.4. The
Minister and GNPC may, where feasible and in the best interests of the Parties, agree to make
such changes or modifications in the existing arrangements.

PART IV - NATURAL GAS PROJECTS

14.13

14.14

14.15

a)

If at any time during the commercial assessment Contractor informs the Minister in writing that
the Discovery can be produced commercially, it shall within 180 Days (one hundred and eighty)
submit to the Minister and to GNPC its proposals for an agreement relating to the development of
the Discovery on the principles set forth in this Part IV of Article 14. The State and GNPC
undertake on receipt of such notice to negotiate in good faith with Contractor with a view to
reaching agreement on terms for such production. Any such agreement will be based on terms
and fiscal requirements which shall be no less favourable to Contractor than those provided for in
Article 10 and Article 11, as applicable, and which take full account of the legitimate interest of
the State as the resource owner.

If at any time during the commercial assessment Contractor has identified a market for the
reserves of Non-Associated Gas or any part thereof that can be saved without prejudice to an
export project, the Parties shall proceed in good faith to negotiate the appropriate contractual
arrangements for the disposition of the Natural Gas. In the event of said market for such Gas,
Contractor shall receive for delivery its share of the Natural Gas at a price to be agreed in good
faith between GNPC and Contractor, taking into account among other things, the cost of finding
and developing the Natural Gas, a reasonable return on exploration and development investment
and the uses which will be made of the Natural Gas.

In the event of a Discovery of Natural Gas in the Contract Area which is to be developed and
commercially produced, the provisions of this Agreement in respect to interests, rights and
obligations of the Parties regarding Crude Oil shall apply to Natural Gas, with the necessary
changes in points of detail, except with respect to specific provisions in this Agreement
concerning Natural Gas and different or additional provisions concerning Natural Gas which may
be agreed by the Parties in the future.

The system for the allocation of Natural Gas among the Parties shall follow the same general
format as Article 10.1 provides for Crude Oil, with the exception that the royalty to be delivered

56

ane wh
b)

°)

qd)

14.16

b)

°)

to the State on Natural Gas shall be at the rate of seven and a half per cent7.5% for the annual
Gross Production of Natural Gas as an incentive to enhance the viability of a Gas project on the
basis herein provided for.

The Parties recognise that projects for the Development and Production of Natural Gas are
generally long-term in nature for both the project developers and the customers who purchase the
Natural Gas. Substantial investments and dedication of facilities require long-term commitments
on both sides. This Agreement, being for a specific term of Years, may not cover the length of
time for which customers in given cases will require commitments on the part of the Parties to
this Agreement to deliver their respective shares of the output. Accordingly the Parties agree to
consider undertaking such commitments where reasonably required for the efficient and viable
development of a Natural Gas project. It is recognized that, unless otherwise agreed or a new
Petroleum Agreement pursuant to Article 14.16 has been entered into by the Parties hereto,
Contractor will have no right or interest in the project or the Natural Gas produced and delivered
after the term of this Agreement has expired.

In the event that Contractor or an Affiliate by mutual agreement with GNPC and the State
constructs facilities to receive Natural Gas from the Development and Production Area for further
processing or for use as a feedstock or fuel in order to convert such a Natural Gas into one or
more commercially marketable products, the Contractor shall be entitled to pay GNPC or the
State for such gas the price, if any, paid by the State or GNPC under Article 14.14.

The Parties will consider collaboration in obtaining any common external financing available for
Natural Gas production possibilities, including project financing; however, each Party shall
remain free to finance externally its share of such facilities to the extent it prefers to do so.

a) Where Contractor has during the continuance of the Exploration Period made a
Discovery of Non-Associated Gas but has not before the end of the Exploration Period declared
that Discovery to be a Commercial Discovery, the State and GNPC will, if Contractor so requests,
enter into a new Petroleum Agreement with Contractor in respect of the Discovery Area to which
that Discovery relates.

The State and GNPC shall not be under any obligation to enter into an Agreement pursuant to
Article 14.16 above unless before the end of the Exploration Period Contractor has carried out an
Appraisal Programme in respect of that Discovery pursuant to Article 14.10 and submitted to the
Minister and Petroleum Commission a report thereon pursuant to Article 14.10, or has
commenced an Appraisal Programme and has notified the Minister of reasonable arrangements to
undertake and complete such an Appraisal Programme during the period provided for in (c) (i)
below.
A Petroleum Agreement entered into pursuant to this Article 14.16:
shall, unless the Discovery in respect of which the Agreement has been made is declared by
Contractor to be a Commercial Discovery, continue in force for an initial period not exceeding
three (3) Years;
shall, in the event that the Discovery is declared by Contractor to be a Commercial Discovery;
continue in force for an aggregate period not exceeding twenty five (25)Years
include, or be deemed to include, all the provisions which, mutatis mutandis, would have applied
to a Commercial Discovery of Non-Associated Gas pursuant to Article 14.15 if Contractor had
declared such Discovery to be a Commercial Discovery under this Agreement;
57
: ros
iii.

4)

e)

ii.

14,17

shall contain in respect of the initial period or of any renewal period details of the evaluations or
studies (in accordance with a specific timetable) which Contractor proposes to undertake in order
to determine or keep under review the commerciality of the Discovery; and

shal! confer on GNPC pre-emptive rights in respect of the Gas contained in the reservoir to which
the Discovery relates substantially in the form of the provisions hereinafter set out in this Article
14.16(e) below.

Where Contractor has not, before the end of the initial period of a new Petroleum Agreement,
declared the Discovery to be commercial and the Minister has in his discretion determined that
further evaluation or studies may be required before the Discovery can be declared commercial,
the right of Contractor to retain the Discovery Area shall continue for a further period not
exceeding in the aggregate three (3) Years. The right of Contractor to retain the Discovery Area
aforesaid shall be secured by the renewal of the Agreement referred to in this Article 14.16 or
where necessary by a new Agreement entered into by the Parties for that purpose.

Where Contractor has not declared the Discovery to be a Commercial Discovery, if GNPC has
identified a domestic market for the Gas contained in the reservoir to which the Discovery relates,
or any part thereof, it may at any time during the initial period or the aggregate period referred to
in 14.16(d) above serve on Contractor a notice giving particulars of the quantities of Gas required
to serve that market and the price offered; and on the basis of the procedure detailed in Article 9,
exercise the right referred to in this Article 14.16(c)(iv) above.

Within three (3) Months from the receipt of a notice as aforesaid Contractor may declare the
Discovery to be commercial and in accordance with the Petroleum Agreement and the Petroleum
Law prepare and submit to the Minister a Development Plan for the production of the Gas in
association with GNPC.

If Contractor has not, within the period of three (3) Months aforesaid, declared the Discovery to
be commercial, GNPC may at its Sole Risk develop the Discovery and in that event the
Contractor shall cease to have any rights in respect of the Gas in the reservoir required for that
purpose.

The State’s royalty share on Natural Gas shall be 7.5%. If the State elects to take its royalty on
Natural Gas in cash, the value of such Natural Gas shall be the actual price realized by the
Contractor, less transportation, processing, compression and marketing costs which shall be in
accordance with the principles indicated in Article !1.
15.1

15.2

15.3

15.4

15.5

ARTICLE 15
DOMESTIC SUPPLY REQUIREMENTS (CRUDE OIL)

Crude Oil for Consumption in Ghana (in this Article called the “Domestic Supply Requirement”)
shall be supplied, to the extent possible, by the State and GNPC from their respective entitlements
under this Agreement and under any other contract for the production of Crude Oil in Ghana.

Contractor, subject to Article 15.1 shall be obliged together with any third parties which produce
Crude Oil in Ghana within two (2) months’ notice from the State, to supply a volume of Crude
Oil to be used for such Domestic Supply Requirements, calculated on the basis of the ratio of
Contractor’s entitlement to Crude Oil under Article 10.1(e) to the sum of the similar entitlements
of all such third parties and provided that Contractor’s obligation to supply Crude Oil for
purposes of mecting the Domestic Supply Requirement shall not exceed the total of Contractor’s
said entitlement under this Agreement.

The State shall purchase any Crude Oil supplied by Contractor pursuant to this Article at the
weighted average Market Price determined under Article 11.7 for the Month of delivery, and the
State shall pay such prices in accordance with Article 13.7 within thirty (30) Days after receipt of
invoice, failing which Contractor’s obligations in respect of the Domestic Supply Requirement
under this Article 15 shall be suspended until payment is made good, at which time deliveries
shall be resumed subject to any alternative commitments that may have been reasonably entered
into by Contractor to dispose of the Domestic Supply Requirement Crude Oil during the period of
default in payment.

The calculation of the Domestic Supply Requirement shall be done on a Calendar Year basis,
broken down by Month. The calculation shall begin with the determination of the quantities of
Crude Oi required for Consumption in Ghana in each relevant Month (the “Monthly Domestic
Consumption”) during the applicable Calendar Year.

“Consumption” shall for purposes of this Article consist of the total Crude Oil consumed in
Ghana, Crude Oil processed in Ghana and the Crude Oil equivalent of Crude Oil derived products
imported into Ghana.
16.1

a)
»)

c)

16.2

16.3

a)

b)

ARTICLE 16
INFORMATION AND REPORTS - CONFIDENTIALITY

Contractor shall keep the Petroleum Commission and GNPC regularly and fully informed of
operations being carried out by Contractor under this Agreement and provide the Petroleum and
GNPC with all information, data, (film, paper and digital forms), samples, interpretations and
reports, (including progress and completion reports) including but not limited to the following:

processed seismic data and interpretations thereof;
well data, including but not limited to electric logs and other wireline surveys, and mud logging
reports and logs, oil or hydrocarbon samples, samples of cuttings and cores and analyses made
therefrom;
any reports prepared from drilling data or geological or geophysical data, including maps or
illustrations derived therefrom;
well testing and well completion reports;
reports dealing with location surveys, seabed conditions and seafloor hazards and any other
reports dealing with well, platform or pipeline locations;
reservoir investigations and estimates regarding reserves, field limits and economic evaluations
relating to future operations;
daily, weekly, monthly and other regular reports on Petroleum Operations as applicable;
comprehensive final reports upon the completion of each specific project or operation;
contingency programmes and reports on safety and accidents;
procurement plans, subcontracts and contracts for the provision of services to Contractor; and
for such subcontracts and contracts for the provision of services to Contractor:

bid documents and their evaluation reports; and

a statement showing the values, executing companies, award and completion dates.

Data shall be provided to the Petroleum Commission and GNPC on film, paper and in digital
format as available in an acceptable format to the Petroleum Commission and GNPC. In respect
of the reports, including text and graphics, paper and digital copies shall be submitted.

Contractor shall have the right to retain for its own use in connection with the conduct of
Petroleum Operations under this Agreement copies of data, well logs, maps, magnetic tapes, other
geological and geophysical information, portions of core samples and copies of reports, studies
and analyses, referred to in Article 16.1.

Not later than ninety (90) Days following the end of each Calendar Year, Contractor shall submit
to the Petroleum Commission and GNPC a report covering Petroleum Operations performed in
the Contract Area during such Calendar Year. Such report shall include, but not be limited to:

a statement of the number of Exploration Wells, Appraisal Wells and Development Wells drilled,
the depth of each such well, and a map on which drilling locations are indicated;

a statement of any Petroleum encountered during Petroleum Operations, as well as a statement of
any fresh water layers encountered and of any other minerals discovered;

qd)
e)

16.4

16.5

a)
b)

c)

a)

e)

16.7

a statement of the quantity of Petroleum produced and of ail other minerals produced therewith
from the same reservoir or deposit;

a summary of the nature and extent of all Exploration activities in the Contract Area;

a general summary of all Petroleum Operations in the Contract Area; and

a statement of the number of employees engaged in Petroleum Operations in Ghana, identified as
Ghanaian or non-Ghanaian. Contractor shall provide the details including but not limited to the
nationality and qualifications as required by GNPC or the Commission.

All data, information and reports including interpretation and analysis supplied by Contractor
pursuant to this Agreement shall be treated as confidential and shall not be disclosed by
Contractor to any other person without the express written consent of the other Parties. However
subject to Article 16.6, below GNPC shall have the right to disclose data, information and reports
including interpretation and analysis in respect of Petroleum Operations to any other person.
GNPC shall give prior notice to Contractor of such disclosure.

The provisions of Article 16.4 above shall not prevent disclosure by Contractor:

to its Affiliates, advisers or consultants;

to a Bona Fide Potential Assignee (i.c., a company in respect of which Contractor’s reputable and
international financial advisor has written a letter addressed to Contractor and copied to GNPC
confirming that in the opinion of said financial advisor, that company has the financial
wherewithal and technical competence to meet the obligations associated with the interest being
offered/sought; and has considered the potential acquisition at a sufficiently senior level within its
organisation in order for it to be regarded as a genuine potential purchaser of such interest)of all
or part of Contractor’s Interest hereunder provided GNPC is given prior notice of such potential
assignee, and subject to approval of the State, and GNPC for the disclosure (not to be
unreasonably withheld);

to Banks or other lending institutions for the purpose of seeking external financing of costs of the
Petroleum Operations;

to non-Affiliates who shall provide services for the Petroleum Operations, including
Subcontractors, vendors and other service contractors, where this is essential for their provision
of such services, and provided GNPC is notified about such disclosure;

to governmental agencies for obtaining necessary rulings, permits, licenses and approvals, or as
may be required by applicable law or financial stock exchange, accounting or reporting practices,
and provided GNPC is given prior notice of such disclosure;

to the extent necessary in any Arbitration Proceedings or proceedings before a Sole Expert or in
proceedings before any Court; or

with respect to data, etc., which already through no fault of the disclosing Party, is in the public
domain,

Any Party disclosing information or providing data to any third party under this Article 16 shall
require such persons to observe the confidentiality of such data by executing a confidentiality
agreement in the form attached hereto as Annex 4.

Public statements and press releases regarding the Petroleum Operations undertaken under this
Agreement shall be issued jointly by the Contractor and GNPC, and the Parties shall agree on the
16.8

16.9

timing and wording of such statements and releases to the public. Where, however, a Party is
required to make a public announcement or statement under the applicable laws, rules or
regulations of any government, legal proceedings or a stock exchange having jurisdiction over
such Party or any of its Affiliates, to the extent permitted by law, that Party shall inform the other
Party of such requirement and submit the text of the proposed announcement or statement for
comment and/or approval. Should a Party fail to respond for more than five (5) Days (or such
shorter period as may be reasonable in the event of an emergency or disaster or required to enable
the disclosing party to comply with applicable law or regulation) to request for the approval of a
public statement or announcement for such purposes, such failure shall be deemed approval of the
request.

Subject in all cases to the terms of any technical scrvices agreements, all intellectual property
rights to any and all inventions, discoveries or improvements made or conceived in connection
with Petroleum Operations either through a Contractor Party’s employees, contractors (including
the Contractor Parties), sub-contractors, secondees, GNPC’s employecs or otherwise, shall be
jointly owned by GNPC and Contractor.

Notwithstanding any provision to the contrary in this Agreement, if a Contractor Party or an
Affiliate of a Contractor Party has used its own confidential information, proprietary intellectual
property or technology in Petroleum Operations then, subject to GNPC (or its successors or
permitted assignees) entering into a usual and customary non-disclosure and licensing agreement
(which such agreement shall be on terms that are commercially reasonable under the
circumstances), such Contractor Party or its Affiliate shall provide GNPC (or its successors or
permitted assignees) with rights to use such confidential information, proprietary intellectual
property or technology in other operations of GNPC (or its successors or permitted assignees)
outside of the Contract Area. The terms and conditions of the foregoing rights will be provided
for in separate agreements to be agreed betwecn GNPC (or its successors or permitted assignees)
and such Contractor Party or its relevant Affiliate. Further, GNPC (or its successors or permitted
assignees) and such Contractor Party or its retevant Affiliate will enter into a usual and customary
confidentiality agrecment relating to confidential information disclosed to GNPC (or its
successors or permitted assignees) pursuant to any such licensing agreements, which
confidentiality agreement shall restrict, inter alia, GNPC (or its successors or permitted assignees)
from making disclosure of such information to such Contractor Party’s oil and gas industry
competitors.
17.1

17.2

17.3

17.4

17.5

17.6

ARTICLE 17
INSPECTION, SAFETY AND ENVIRONMENTAL PROTECTION

GNPC shall have the right of access to all sites and offices of Contractor and the right to inspect
all buildings and installations used by Contractor relating to Petroleum Operations. Such
inspections and audits shall take place in consultation with Contractor and at such times and in
such manner as not unduly to interfere with the normal operations of Contractor.

Contractor shall take all necessary steps, in accordance with International Best Oilfield Practice,
to perform activities pursuant to the Agreement in a safe manner and shall comply with all
requirements of applicable law, including labour, health safety and environmental laws and
regulations issued by the Environmental Protection Agency of Ghana and other relevant
Government agencies.

Contractor shall provide an effective and safe system for disposal of water and waste oil, oil base
mud and cuttings in accordance with applicable laws and International Best Oilfield Practice, and
shall provide for the safe completion or abandonment of all boreholes and wells.

Contractor shall exercise its rights and carry out its responsibilities under this Agreement in
accordance with International Best Oilfield Practice, and shall take steps in such manner as to:

result in minimum ecological damage or destruction;

control the flow and prevent the escape or the avoidable waste of Petroleum discovered in or
produced from the Contract Area;

prevent damage to Petroleum-bearing strata;

prevent the entrance of water through boreholes and wells to Petroleum-bearing strata, except for
the purpose of secondary recovery;

prevent damage to onshore lands and to trees, crops, buildings or other structures; and

avoid any actions which would endanger the health or safety of persons.

In the event of a release of Petroleum or other materials on the seabed, in the sea, on land or in
fresh water, or if Contractor’s operations result in any other form of pollution or otherwise cause
harm to fresh water, marine, plant or animal life, Contractor shall, in accordance with applicable
laws and International Best Oilfield Practice, promptly take all necessary measures, in accordance
with International Best Oilfield Practice, to control the pollution, to clean up Petroleum or other
released material, or to repair, to the maximum extent feasible, damage resulting from any such
circumstances. If such release or pollution results from the Gross Negligence of Contractor, any
of its Affiliate or any Sub-contractor, the cost of subcontract clean-up and repair activities shall
be borne by Contractor and shall not be included as Petroleum Cost under this Agreement.

Contractor shall notify GNPC immediately in the event of any emergency or major accident or
major release of materials into the environment (and promptly in the event of any other accident
or release of materials into the environment) and shall take such action as may be prescribed by
GNPC’s emergency procedures and by International Best Oilfield Practices.

63

Nei
17.7

Where Contractor does not act promptly so as to control, clean up or repair any pollution or
damage, GNPC may, after giving Contractor reasonable notice in the circumstances, take any
actions which are necessary, in accordance with applicable Jaws and International Best Oilfield
Practice and the reasonable costs and expenses of such actions shall be borne by Contractor and
shall, subject to Article 17.5 be included as Petroleum Costs.
18.1

18.2

18.3

18.4

18.5

18.6

ARTICLE 18
ACCOUNTING AND AUDITING

Contractor shall maintain, at its office in Ghana, books of account and supporting records in the
manner required by applicable law and accepted accounting principles generally used in the
international Petroleum industry and shall file reports, tax returns and any other documents and
any other financial returns which are required by applicable law.

In addition to the books and reports required by Article 18.1 Contractor shall maintain, at its
office in Ghana, a set of accounts and records relating to Petroleum Operations under this
Agreement. Such accounts shal! be kept in accordance with the requirements of the applicable
law and accepted accounting principies generaily used in the international Petroleum industry.

The accounts required by Articles 18.1 and 18.2 shall be kept in U.S. Dollars or such other
currency as GNPC and Contractor may agree.

Contractor will provide GNPC with quarterly and annual financial statements and summaries of
the Petroleum Costs incurred under this Agreement.

GNPC shall review all financial statements submitted by the Contractor as required by this
Agreement, and shall signify its provisional approval or disapproval of such statements in writing
within ninety (90) Days of receipt failing which the financial statements as submitted by
Contractor shall be deemed approved by GNPC; in the event that GNPC indicates disapproval of
any such statement, the Parties shall meet within fifteen (15) Days of Contractor’s receipt of the
notice of disapproval to review the matter.

Notwithstanding any provisional approval pursuant to Article 18.5 GNPC shall have the right at
its own expense and upon giving reasonable notice in writing to Contractor to audit the books and
accounts of Contractor relating to Petroleum Operations within two (2) Years from the
submission by Contractor of any report of financial statement. GNPC shall not, in carrying out
such audit, interfere unreasonably with the conduct of Petroleum Operations. Any such audit
shall be undertaken by an independent auditing firm and shall be completed within nine (9)
Months after commencement. Contractor shall provide all necessary facilities for auditors
appointed hereunder by GNPC including working space and timely access to all relevant
personnel, records, files and other materials. If GNPC desires verification of charges from an
Affiliate, Contractor shall obtain for GNPC or its representatives an audit certificate to this
purpose from the statutory auditors of the Affiliate concerned. Copies of audit reports shall be
provided to the Contractor and GNPC. Any unresolved audit claim resulting from such audit,
upon which Contractor and GNPC are unable to agree shall be submitted to the JMC for decision
which must be unanimous. In the event that a unanimous decision is not reached in respect of
any audit claim, then such unresolved audit claim shall be submitted for resolution in accordance
with Article 24. Subject to any adjustments resulting from such audits, Contractor’s accounts and
financial statements shall be considered to be correct on expiry of a period of two (2) Years from
the date of their submission unless before the expiry of such two Year period GNPC has notified
Contractor of any exceptions to such accounts and statements.

=k 65
SP
18.8

18.9

Nothing in this Article shall be read or construed as placing a limit on GNPC’s access to
Contractor’s books and accounts in respect of matters arising under Article 23.4 (a).

In the event of any changes in location of Operator’s home office, Operator shall so notify GNPC
and the State.

Petroleum Costs incurred with respect to the Contract Area shall have no bearing on allowable or
non-allowable costs under any other contract area or Contractor’s eligibility or otherwise for
deductions in computing Contractor's net income from Petroleum Operations for income tax
purposes in any other contract area. Similarly, Petroleum Costs incurred in any other contract area
shall have no bearing on allowable or non-allowable costs in respect of the Contract Area or
Contractor’s eligibility or otherwise for deductions in computing Contractor’s net income from
Petroleum Operations for income tax purposes in respect of the Contract Area.
19.1
a)
by

i.

19.2

19.3

19.4

19.5

19.6

ARTICLE 19
TITLE TO AND CONTROL OF GOODS AND EQUIPMENT
GNPC shall be the sole and unconditional! owner of:

Petroleum produced and recovered as a result of Petroleum Operations, except for such Petroleum
as is distributed to the State and to Contractor pursuant to Article 10 or Article 14 hereof;

all physical assets other than those to which Article 19.3 or 19.4 apply, which are purchased,
installed, constructed or used by Contractor in Petroleum Operations as from the time that:

the full cost thereof has been depreciated and/or recovered in accordance with the provisions of
the Accounting Guide; or

this Agreement is terminated and Contractor has not disposed of such assets prior to such
termination, whichever occurs first.

Contractor shall have the use of the assets referred to in Article 19.1(b) for purposes of its
operations under this Agreement without payment provided that Contractor shall remain liable for
maintenance, insurance and other costs associated with such use. Where Contractor has failed to
keep any such asset in good working condition (normal wear and tear excepted), GNPC shall
have the right to recover the cost of repair or replacement of such assets from Contractor.
Contractor shall indemnify GNPC against all losses, damages, claims or legal action resulting
from Contractor’s use of such assets, if and in as far as such losses, damages, claims or legal
actions were directly or indirectly caused by Contractor’s negligence or wilful misconduct.

Equipment or any other assets rented or leased by Contractor which is imported into Ghana for
use in Petroleum Operations and subsequently re-exported therefrom, which is of the type
customarily leased for such use in accordance with International Best Oilfield Practice or which is
otherwise not owned by Contractor shall not be transferred to GNPC. No equipment or assets
owned or leased by a Subcontractor shall by reason of the provisions of this Article 19 be deemed
to be transferred to GNPC.

All assets acquired by Contractor to which the provisions of Article 19.1(b) above do not apply
may, , where required for further Petroleum Operations, be retained by GNPC for such operations
provided that GNPC shall thereby be liable to pay a reasonable and mutually agreed fee for such
use, and shall bear the cost of repair or replacement upon failure to keep such assets in good
working condition (normal wear and tear excepted), and further provided that Contractor does not
require such assets for its Petroleum Operations.

Upon the termination of Petroleum Operations in any Area, Contractor shall give GNPC the
option to acquire any movable and immovable assets used for such Petroleum Operations and not
affected by the provisions of Article b) at a reasonable and mutually agreed price, always
provided that Contractor does not require such assets for Contractor’s Petroleum Operations in
the Contract Area.

All assets which are not affected by Article 19.1(b) nor subject to Article 19.4 or 19.5 above, and
all Subcontractor equipment, may be freely exported by Contractor or its Subcontractor,
respectively, at its discretion.

67

tA
—
201

a)

b)

20.2

ARTICLE 20
PURCHASING AND PROCUREMENT

Subject to all applicable laws,, the Contractor, its Subcontractors or other entities which cooperate
with them shall:

acquire materials, equipment, machinery and consumer goods produced or provided in Ghana by
an Indigenous Ghanaian company in Ghana which are of the same or approximately the same
quality as foreign materials, equipment, machinery and consumer goods and which are available
for sale and delivery in due time at prices which are no more than ten percent higher than the
imported items including transportation and insurance costs and custom charges due; and

contract local Ghanaian service provided by Indigenous Ghanaian companies to the extent to
which the services they provide are similar to those available on the international market and their
prices when subject to the same tax charges are no more than ten percent higher than the prices
charged by foreign contractors for similar services.

For the purposes of Article 20.1, price comparisons shall be made on a c.i.f. Accra delivered
basis.
214

a)

b)

21.2

21.3

214

215

21.6

ARTICLE 21
EMPLOYMENT AND TRAINING

In order to establish programmes to train Ghanaian personnel for work in Petroleum Operations
and for the transfer of management and technical skills required for the efficient conduct of
Petroleum Operations, Contractor shall make the following payments to GNPC:

A training allowance in the sum of one million United States Dollars (US$ 1,000,000) per
Contract Year; and

A one-time technology support payment of two Million United States dollars (US$2,000,000)
within thirty (30) days of the Effective Date of the Petroleum Agreement

All payments pursuant to Article 21.1 above shall be paid by Contractor by wire transfer to a
designated GNPC account within thirty (30) Days of receiving an invoice from the GNPC. The
invoice shall state the amount due and purpose for such payment. Al] payments under Articles
21.1 above shall be considered Petroleum Costs.

Where qualified Ghanaian personnel are available for employment in the conduct of Petroleum
Operations, Contractor shall ensure that as far as reasonably possible opportunities for the
employment of such personnel shall be provided. For this purpose, Contractor shall from time to
time submit to GNPC an employment plan stating the foreseeable number of persons (and the
required professions and technical capabilities) prior to and during the conduct of Petroleum
Operations. GNPC shall be given the opportunity to provide the qualified personnel for
engagement according to the said plan.

Contractor shall, if so requested by GNPC, provide opportunities for a mutually agreed number of
personnel nominated by GNPC to be seconded to the Operator or Contractor, as applicable, for on
the job training or attachment in all phases of its Petroleum Operations under a mutually agreed
secondment contract. Such secondment contract shall include continuing education and short
industry courses mutually identified as beneficial to the secondee cost and other expenses
connected with such assignment of GNPC personnel shall be borne by the Contractor and
considered as Petroleum Costs.

Contractor shall regularly provide to GNPC information and data relating to worldwide
Petroleum science and technology, Petroleum economics and engineering available to Contractor,
and shall assist GNPC personnel in every way to acquire knowledge and skills in all aspects of
the Petroleum industry.

It is agreed that there will be no disclosure or transfer of any documents, data, know-how,
technology or other information owned or supplied by Contractor, its Affiliates, or non-Affiliates,
to third parties without Contractor’s prior written consent (such consent not to be unreasonably
withheld or delayed), and then only upon agreement by the recipients to retain such information
in strict confidence.

69
221

22.2

22.3

22.4

22.5

22.6

22.7

22.8

ARTICLE 22
FORCE MAJEURE

The failure of a Party to fulfill any term or condition of this Agreement, except for the payment of
monies, shall be excused if and to the extent that such failure arises from Force Majeure, provided
that, if the event is reasonably foreseeable such party shall have prior thereto taken all appropriate
precautions and all reasonable alternative measures with the objective of carrying out the terms
and conditions of this Agreement. A Party affected by an event of Force Majeure shall promptly
give the other Parties notice of such event and also of the restoration of normal conditions.

In the event that either Party is unable wholly or in part to perform its obligations provided for in
the Agreement as a result of such Force Majeure Event, the Party whose performance of
obligations are prevented by the Force Majeure Event shall immediately but not later than seven
(7) days from when such an occurrence becomes evident give written notice to the other Parties,
including details of such Force Majeure Event and such party's best estimate of the duration of
the Force Majeure Event.

Throughout the duration of the Force Majeure Event, the affected Party shall report to the other
Parties any changes to its best estimate of the duration of the delay and any significant
developments with respect to the Force Majeure Event.

A Party unable by an event of Force Majeure to perform any obligation hereunder shall take all
reasonable measures to remove its inability to fulfill the terms and conditions of this Agreement
with a minimum of delay, and the Parties shall take all reasonable measures to minimise the
consequences of any event of Force Majeure.

During the duration of a Force Majeure Event, each Party shall bear its own costs arising from the
delay in performance under the Agreement.

Provided the Force Majeure Event does not prevail, or is reasonably expected not to prevail, for
longer than six (6) months, the Parties shall remain under the obligation to perform this
Agreement however should the Force Majeure Event continue or once it has occurred be
reasonably expected to last longer than six (6) months, the Parties agree to enter into discussion to
review and assess the situation with the aim to identify a proper recovery plan for the future
implementation of this Agreement, including an extension or a modification of the applicable
contractual terms. When a recovery plan is identified and agreed, any affected Party’s
commitment schedule will be considered revised accordingly.

If a Force Majeure Event, continues or once it has occurred can be reasonably expected to last for
a period longer than six (6) months, and if the Parties do not agree on a recovery plan including
an extension or a modification of the applicable contractual terms, either Party shall be entitled to
terminate this Agreement, by giving the other Party a written notice. In such a case Articles 23.6
and 23.7 shall apply.

The affected Party shall notify the other Parties in writing within seven (7) days from the
termination of the Force Majeure Event.
22.9

Any period set herein for the completion by a Party of any act required or permitted to be done
under the terms of this Agreement, shall be extended for a period of time equal to that during
which such Party was unable to perform such actions as a result of Force Majeure, together with
such time as may be required for the resumption of Petroleum Operations.
ARTICLE 23
TERM AND TERMINATION

23.1. Subject to this Article 23 the term of this Agreement shall be twenty-five (25) Years commencing
from the Effective Date.

23.2 Unless this Agreement has been earlier terminated, alt rights and obligations of the Parties shall
cease and this Agreement shall terminate at the end of the term provided for in Article 23.1,
above.

23.3 Termination of this Agreement shalt result upon the occurrence of any of the following:

a) the relinquishment or surrender of the entire Contract Area;

b) the termination of the Exploration Period including extensions pursuant to Article 3 without
notification by Contractor of a Commercial Discovery pursuant to Article 8 in respect ofa
Discovery of Petroleum in the Contract Area, provided however Termination shall not occur
while Contractor has the right to evaluate a Discovery for Appraisal or determination of a
Commercial Discovery and/or propose a Development Plan pursuant to Article 8 or Article 14, or
once a Development Plan has been approved, nor when the provisions of Articles 8.15 through
8.22 are applicable,

¢) if, following a notice that a Discovery is a Commercial Discovery the Exploration Period
terminates under Article 3 without a Development Plan being approved, provided however that
Termination shal! not occur when the provisions of Articles 8.15 through 8.22 are applicable; or

d) the failure of Contractor through any cause other than Force Majeure, to commence preparations
with respect to Development Operations pursuant to Article 8.13.

¢) Failure to provide Security within ninety (90) days of the Effective Date of this Agreement.

23.4 Pursuant to procedures described in Article 23.5 below, GNPC and/or the State may terminate
this Agreement upon the uncorrected occurrence of any of the events (or failures to act listed)
below:

a) the submission by Contractor to GNPC of a written statement which Contractor knows or should
have known to be false, in a material particular; or the release by Contractor to any print or
clectronic media or to a stock exchange of a written statement regarding the Petroleum
Operations in Ghana in breach of Article 16.7 and in a form which Contractor knows or should
have known to be false in a materia! particular provided that in the event of intent on the part of
Contractor to cause serious damage to GNPC or the State, a period for remedy of such false
statement shall not be given;

b) the assignment or purported assignment by Contractor of this Agreement contrary to the
provisions of Article 25 hereof,

¢) the insolvency or bankruptcy of Contractor, the entry by Contractor into any agreements or
composition with its creditors, taking advantage of any law for the benefit of debtors or
Contractor’s entry into liquidation, or receivership, whether compulsory or voluntary, which in
itself provides evidence that the obligations of Contractor hereunder will not be performed.
Provided that if Contractor is more than one Party, then the insolvency or bankruptcy of one

as
G
4a)

23.5

Contractor Party shall not lead to a termination of the Agreement if the other Contractor Party
will assume all of the interest and the corresponding rights and obligations of the defaulting
Contractor Party under this Petroleum Agreement. In such a case, GNPC shall have the right to
acquire a share of the interest of the defaulting Contractor Party proportionate to the total of
GNPC’s Initial Interest and Additional Interest (if it has been exercised by GNPC prior to the
bankruptcy or insolvency of the Contractor Party). GNPC may exercise this right by notice to all
Contractor Parties within thirty (30) Days following insolvency or bankruptcy of the defaulting
Contractor Party. GNPC’s written notice shall state the percentage share of the interest of the
defaulting Contractor Party which GNPC proposes to acquire. Upon exercise by GNPC of its
rights pursuant to this Article 23.4c), GNPC shall execute all appropriate transfers, assignments,
novations and joint operating agreements which were in place as between or among the Parties,
provided further that, if the other Contractor Party in assuming the interest of the defaulting
Contractor elects to assign, the whole or part of, the assumed interest to a third party such
assignment shall be subject to GNPC’s pre-emptive right under Article25.6;

the intentional extraction by Contractor of any material of potential economic value other than as
authorised under this Agreement, or any applicable law. Where, however, in the course of
Petroleum Operations conducted in accordance with International Best Oilfield Practice,
Contractor unavoidably extracts any mineral, Contractor shall immediately notify the Minister
and surrender such mineral to the State;

failure by Contractor

to fulfill its Minimum Work Obligations pursuant to Article 4.4; save where the Minister has
waived the default,

to carry out an approved Appraisal Programme undertaken by Contractor pursuant to Article 8,
unless Contractor notifies GNPC and the Petroleum Commission that the Appraisal Programme
should be amended and submits said amendment to the Petroleum Commission for its approval;
or

to carry out the terms of an approved Development Plan.

failure by Contractor to comply with any of its material obligations pursuant to Article 7.lorany
other obligation of the Contractor contained under this Agreement;

failure by Contractor to make any payment of any sum due to GNPC or the State pursuant to this
Agreement within thirty (30) Days after receiving notice that such payment is due;

failure by any Contractor Party to maintain or otherwise provide a Security ; or

failure by Contractor to comply with any decisions reached as a result of any arbitration
proceedings conducted pursuant to Article 24 hereof.

If GNPC and/or the State believe an event or failure to act as described in Article 23.4 above has
occurred, a written notice shall be given to Contractor describing the event or failure. Contractor
shall have thirty (30) Days from receipt of said notice to commence and pursue remedy of the
event or failure cited in the notice. If after said thirty (30) Days Contractor has failed to
commence appropriate remedial action, GNPC and/or the State may then issue a written notice of
termination to Contractor which shall become effective thirty (30) Days from receipt of said
notice by Contractor unless Contractor has referred the matter to arbitration. In the event that
Contractor disputes whether an event specified in Article 23.3 or Article 23.4 has occurred or
been remedied, Contractor may, any time up to the effective date of any notice of termination

ne
‘se
23.6

23.7

refer the dispute to arbitration pursuant to Article 24 hereof. If so referred, GNPC and/or the
State may not terminate this Agreement in respect of such event except in accordance with the
terms of any resulting arbitration award as provided for in Article 24.

Upon Termination of this Agreement, all rights of Contractor hereunder shall cease, except for
such rights as may at such time have accrued, and without prejudice to any obligation or liability
imposed or incurred under this Agreement prior to Termination and to such rights and obligations
as the Parties may have under applicable law.

Upon Termination of this Agreement or in the event of an assignment of all the rights of
Contractor, all wells and associated facilities shall be left in a state of good repair in accordance
with applicable laws and International Best Oilfield Practice.
241

24.2

24.3

24.4

24.5

24.6

24.7

ARTICLE 24
CONSULTATION, ARBITRATION AND INDEPENDENT EXPERT

Except in the cases specified in Article 26.2(c) any dispute arising between the State and GNPC
or either of them on one hand and Contractor on the other hand in relation to or in connection
with or arising out of any terms and conditions of this Agreement shall be resolved by
consultation and negotiation among senior personnel authorized by each.

In the event that no agreement is reached within thirty (30) Days after the date when either Party
notifies the other that a dispute or difference exists within the meaning of this Article or such
longer period specifically agreed to by the Parties or provided elsewhere in this Agreement, any
Party shall have the right subject to Article 24.10 to have such dispute or difference finally settled
through international arbitration under the auspices of the International Chamber of Commerce
(the “ICC”) and adopting the Rules of Arbitration of the International Chamber of Commerce (the
“ICC Rules”) in effect on the date on which the proceeding is instituted, which ICC Rules are
deemed incorporated by reference into this Article 24, save as otherwise provided herein. Parties
to this Agreement shall not seek any Pre-Award Attachment. Any step taken in breach of the
agreement to refer disputes to arbitration in accordance with this Article and/or the seeking of any
Pre-Award Attachment shall be deemed a breach of this Agreement by such Party. In the event of
a breach of this Article, each non-breaching Party shall, without prejudice to any other remedies,
be entitled to recover from each breaching Party all costs and expenses, including reasonable
attorneys’ fees, that such non-breaching Party was thereby required to incur.

The Parties hereby agree that the petroleum assets of the Republic of Ghana protected by the
Petroleum Revenue Management Act, 2011 (Act 815), diplomatic and consular assets in any
jurisdiction and military assets shall not be subject to any proceedings brought against it in
connection with this Agreement or any transaction contemplated by this Agreement.

The tribunal shall consist of three (3) arbitrators. The arbitrators shall be appointed in accordance
with the ICC Rules.

No arbitrator or Sole Expert shal! be a citizen of the home country of any Party hereto, and shall
have no economic interest in or relationship with, any Party hereto or any such Party’s ultimate
parent company.

The seat of the arbitration proceedings shall be conducted in London or at such other location as
selected by the Parties unanimously. The proceedings shall be conducted in the English language.

If the opinions of the arbitrators are divided on issues put before the tribunal, the decision of the
majority of the arbitrators shall be determinative. The award of the tribunal shall be final and
binding upon the Parties and enforceable by the Parties in whose favour the award is made. Each
of the Republic of Ghana and GNPC hereby irrevocably agree that to the extent that such party,
has any right of immunity from any legal proceedings whether in Ghana, or elsewhere in
connection with or arising from terms and conditions of this Agreement, including immunity
from service of process, immunity from jurisdiction or judgement or any arbitration tribunal,
immunity from execution of judgement or tribunal award, such party hereby expressly and

75

.
24.8

24.9

24.10

24.11

24.12

24.13

irrevocably waives any such immunity and agrees not to assert or invoke any such rights or claim
in any such proceedings whether in Ghana or elsewhere; provided, however, that the provisions
hereof shall not constitute a waiver by any Party of any right that it now or hereafter has to claim
sovereign immunity for itself or any of its assets in respect of any effort to confirm, enforce, or
execute any Pre-Award Attachment.

The right to arbitrate disputes arising out of this Agreement shall survive the termination of this
Agreement.

In lieu of resorting to arbitration, the Parties to a dispute arising under this Agreement, including
the Accounting Guide, which such Parties by mutual written agreement consider appropriate, may
be referred for determination, by a sole expert to be appointed by agreement of the Parties who is
a recognised specialist with respect to the subject of the dispute (a “Sole Expert”). In such case,
the Parties shall agree on the terms of reference for such proceeding, the schedule of presentation
of evidence and testimony of witnesses, and other procedural matters. The decision of the Sole
Expert shall be final and binding upon the Parties. The Sole Expert shall have ninety (90) Days
after receipt of all submissions to decide the case, subject to any extensions mutually agreed to by
the Parties to the dispute. Upon failure of the Sole Expert to decide the matter within such time,
any Party shal! have the right to have such dispute or difference settled through arbitration under
the foregoing provisions of this Article 24.

Except as set forth in Article 24.1, each Party to a dispute shall pay its own counsel and other
costs; provided, however, that costs of the arbitration tribunal shal! be allocated in accordance
with the decision of the tribunal. The costs and fees of the Sole Expert shall be bome equally by
the Parties to the dispute.

Any arbitration or Sole Expert proceeding pursuant to this Agreement shall be conducted in
accordance with the ICC Rules or the ICC Rules for Expertise (as applicable) in effect on the date
on which the proceeding is instituted.

In the event of a matter being referred for resolution under this Article 24; any obligations of the
Parties relating specifically and directly to such matter shall (unless otherwise mutually agreed by
the Parties) be suspended, provided it does not halt Petroleum Operations generally without
fiability to any Party until said matter has been resolved pursuant to this Article 24.

Neither the State and/or GNPC, on the one hand, and the Contractor, on the other hand, shall be
held liable to the other for any consequential, special, indirect or punitive damages (including loss
of profit or loss of production) arising directly or indirectly out of or in relation or in connection
to this Agreement, regardless of cause or fault.
25.1

25.2

25.3

25.4

25.5

25.6

a)

ARTICLE 25
ASSIGNMENT

No interest in this Agreement shall be assigned by a Contractor Party directly or indirectly in
whole or in part, without the prior written consent of GNPC and the Minister. GNPC and/or the
Minister may impose such reasonable conditions upon the giving of consent under this Article as
may be deemed by GNPC or the Minister appropriate in the circumstances.

Any assignment of this Agreement shall bind the assignee as a Party to this Agreement to all the
terms and conditions hereof unless otherwise agreed and as a condition to any assignment
Contractor shall provide an unconditional undertaking by the assignee to assume all obligations
assigned by Contractor under this Agreement.

Where in consequence of an assignment hereunder Contractor is more than one person:

any operating or other agreement made among Contractor Parties and relating to the Petroleum
Operations hereunder shall be disclosed to GNPC and the Minister and shall not be inconsistent
with the provisions of this Agreement;

an operating agreement shall be established by the JMC to regulate the conduct of Petroleum
Operations thereafter, including cash-calls and the limits of authority;

no change in the scope of the operations may take place without the prior approval in writing of
GNPC which approval shall not be unreasonably delayed or withheld; and

the duties and obligations of Contractor hereunder shall be joint and several except those relating
to the payment of income tax pursuant to Article 12 which shall be the several obligation of each
such person.

GNPC’s acquisition of an Additional Interest under Article 2 or a Sole Risk Interest pursuant to
Article 9 shall not be deemed to be an assignment within the meaning of this Article 25.

Where the Consideration received by Contractor from the assignment of an interest or part of an
interest hereunder exceeds the amount paid by Contractor for such interest or part of the interest
of Contractor, the excess is taxable at the petroleum income tax rate prevailing at the time of the
assignment of the interest.

The transfer or disposal by a Contractor Party (the “Selling Party”) of all or part of its
Participating Interest, whether directly or indirectly by assignment, merger, consolidation or sale
of stock or other conveyance, other than with or to a wholly-owned Affiliate of such Contractor
Party’s ultimate parent entity, shal] be subject to the following procedure:

Once the Selling Party and a proposed transferee have fully negotiated the final terms and
conditions of a transfer, such final terms and conditions shall be promptly disclosed in full detail
to GNPC and the State in a notice from the transferor. GNPC shall have the right to acquire the
Participating Interest from the transferor on the same terms and conditions agreed to by the
proposed transferee if, within thirty (30) Days of transferor’s notice, GNPC delivers to the
transferor a counter- notice that it aecepts the agreed terms and conditions of the transfer without
reservations or conditions. If GNPC does not deliver such counter-notice, the transfer to the

<rt “
we
.
b)

25.7

proposed transferee may be made, subject to the other provisions of this Agreement and the laws
and regulations, under terms and conditions no more favourable to the transferee than those set
forth in the notice to GNPC and the State, provided that the transfer shall be concluded within one
hundred and eighty (180) Days from the date of the notice plus such reasonable additional period
as may be required to secure requisite approvals.

In the event that the Selling Party’s proposed transfer of part or all of its Participating Interest
involves consideration other than cash or involves other properties included in a wider transaction
then the Participating Interest (or part thereof) shall be allocated a reasonable and justifiable cash
value by the transferor in any notification to GNPC and the State. GNPC may satisfy the
requirements of this Article 25.6 by agreeing to pay such cash value in lieu of the consideration
payable in the said proposed transfer. In the event of any dispute between the transferor and
GNPC as to the cash value of any consideration paid, GNPC and the Selling Party shall meet at a
mutually convenient time and place to attempt to resolve the dispute and to agree upon a cash
valuation. In the event such Parties fail to reach agreement within ninety (90) Days from the date
on which such notification is received by GNPC or the State from the transferor, Article 24 of this
Agreement shall apply.

Subject to applicable law in effect from time to time, GNPC may assign all or any undivided part
of its rights and obligations under this Agreement to any governmental agency or instrumentality
of the State, or to any corporate entity controlled by the State that has been duly authorized by
appropriate governmental action to hold such right or perform such obligation.

at S
S
26.1

26.2

b)

26.3

26.4

26.5

ARTICLE 26
MISCELLANEOUS

This Agreement and the relationship between the State and GNPC on one hand and Contractor on
the other shall be governed by and construed in accordance with the laws of the Republic of
Ghana in effect and as amended from time to time..

(a) Without prejudice to the rights and obligations of the parties under the Agreement, in the
event that after the Effective Date any applicable Law, Rule, Decree, or Regulation of the
Republic of Ghana is made or amended, that makes further observance of the original terms and
conditions of this Agreement impossible or that has a material adverse effect on the rights,
obligations and benefits hereunder, the Parties shall, if a Party so requests, meet as soon as
reasonably possible to negotiate possible modifications to the Agreement as provided under
clauses 26.2(b) and (c).

Where a Party considers that a significant change in the circumstances prevailing at the time the
Agreement was entered into, has occurred affecting the economic balance of the Agreement, the
Party affected hereby shall notify the other Parties in writing of the claimed change with a
statement of how the claimed change has affected the relations between the Parties.

The other Parties shall indicate in writing their reaction to such representation within a period of
three (3) Month’s of receipt of such notification and if such significant changes are established by
the Parties to have occurred, the Parties shall meet to engage in negotiations and shall effect such
changes in, or rectification of, these provisions as they may agree are necessary to restore the
relative economic balance of the Parties.

This Agreement may not be modified, amended, altered or supplemented except upon the
execution and delivery of a written agreement executed by the Parties. No waiver by any Party of
any of its rights hereunder shall be construed or implied, but shall be binding on such Party only
if made specifically, expressly and in writing.

Except for payment obligations arising under the Petroleum Income Tax Law, any Party failing to
pay any amounts payable by it under this Agreement (including the provisions of Annex 2) on the
respective dates on which such amounts are payable by such Party hereunder shall be obligated to
pay interest on such unpaid amounts to the Party to which such amounts are payable. The rate of
such interest (“Specific Rate”) with respect to each Day of delay during the period of such non-
payment shall be LIBOR plus {}]. Such interest shall accrue from the respective dates such
amounts are payable until the amounts are duly paid. The Party to whom any such amount is
payable may give notice of non-payment to the Party in default and if such amount is not paid
within fifteen (15) Days after such notice, the Party to which the amount is owed may, in addition
to the interest referred to above, seek remedies available pursuant to Article 24.

a) The rights and obligations under this Agreement of the State and GNPC on the one hand
and Contractor on the other shall be separate and proportional and not joint. This Agreement
shall not be construed as creating a partnership or joint venture, nor an association or trust (under
b)

iii.

26.6

26.7

a)

)

¢)

26.8

any law other than the Petroleum Law), or as authorising any Party to act as agent, servant or
employee for any other Party for any purpose whatsoever except as provided in Article 10.3.

The duties and obligations of each Party constituting Contractor hereunder shail be joint and
several and it is recognised that each such Party shall own and be responsible for its undivided
Interest in the rights and obligations of Contractor hereunder, provided, however, that the
following payments shall be the separate obligation of and shall be made by each Party which
constitutes the Contractor:

Payments under the Petroleum Income Tax Law;

Payments of royalty taken in cash under the provisions of Article 10.2(a); and

AOE share under the provisions of Article 10.2(b).

This Agreement shall not take effect unless and until the date on which (a) it has been ratified by
the Parliament of Ghana (b) if there is more than one Contractor Party, the conclusion of a JOA,
and such agreement coming into full force and effect (subject only to satisfaction of this
condition), and (c) where required, a Contractor Party providing the State and GNPC with a
Security (in form and content acceptable to the State and GNPC) for the performance of the
Contractor’s Minimum Work and Expenditure Obligations in accordance with Article 4; provided
that, in providing such Security, the State and GNPC may also require each Contractor Party to
procure and deliver to the State and GNPC a legal opinion from such Contractor Party’s legal
advisors (in form acceptable to the State and GNPC) to the effect that such Security has been duly
signed and delivered with due authority and is legally valid and enforceable and binding upon the
issuer (the “Effective Date”).

In construing this Agreement:

no Consideration shall be given to the captions of the Articles, Sections, or Subsections which are
inserted for convenience in locating the provisions of this Agreement and not as an aid in its
construction;

the word “includes” and its derivatives means “includes, but is not limited to” and corresponding
derivative expressions;

a defined term has its defined meaning throughout this Agreement and each annex, and
attachment to this Agreement, regardless of whether it appears before or after the place where it is
defined;

the plural shail be deemed to include the singular, and vice versa;

each gender shall be deemed to include the other genders;

each annex and attachment to this Agreement is a part of this Agreement, but if there is any
conflict or inconsistency between the main body of this Agreement and any annex or attachment,
the provisions of the main body of this Agreement shall prevail; and

each reference to an Article, Section or Subsection refers to an Article, Section or Subsection of
this Agreement unless expressly otherwise provided.

This Agrecment comprises the full and complete agreement of the Parties hereto with respect to
the subject matter hereof and supersedes and cancels all prior communications, understandings
and agreements between the Parties hereto, whether written or oral, expressed.

HK
Ge
26.9

Contractor shall at all times comply, and shall ensure that its agents, Subcontractors and Affiliates
while in Ghana carrying out activities contemplated by this Agreement and related documents
comply, with the laws of the Republic of Ghana in effect from time to time during the term of this
Agreement to the extent that the Contractor has notice of or, with the exercise of reasonable
inquiry, would have knowledge of, such laws. Nothing in this Agreement or any related
document shall require the Contractor or any of its agents, Subcontractors or Affiliates to violate
the laws of the Republic of Ghana in effect from time to time. To the extent any conflict exists
between the terms of this Agreement and the laws of the Republic of Ghana, the Contractor shall
not be found to be in breach of this Agreement to the extent the Contractor complies with the
terms of this Agreement; provided, however, that where this Agreement specifically refers to the
law of the Republic of Ghana, a breach of such law shall constitute a breach of this Agreement.
ARTICLE 27
NOTICE

27. Any notice, application, requests, agreements, consent, approval, instruction, delegation, waiver or
other communication required or permitted to be given hereunder shall be in writing and shall be deemed
to have been properly given when delivered in person to an authorised representative of the Party to
whom such notice is directed or when actually received by such Party through registered mail, fax or
commercial courier at the following address or at such other address as the Party shall specify in writing
fifteen (15) Days in advance:

FOR THE STATE:

MINISTER FOR ENERGY
MINISTRY OF ENERGY AND PETROLEUM
PRIVATE MAIL BAG

MINISTRY POST OFFICE

ACCRA, GHANA

Telephone: 233 (0)302 667151 - 3

Telex: 2436 ENERGY GH;

Telefax: 233 (0)302 668262

FOR GHANA NATIONAL PETROLEUM CORPORATION:

THE CHIEF EXECUTIVE

GHANA NATIONAL PETROLEUM CORPORATION
PETROLEUM HOUSE

HARBOUR ROAD

PRIVATE MAIL BAG

TEMA

GHANA

Telephone: 233-(0)303-204726
Telefax: 233-(0)303-202854
FOR CONTRACTOR:

THE CHIEF EXECUTIVE OFFICER,
CAMAC ENERGY INC.

1330, POST OAK BLVD

HOUSTON

TX 77056

USA

TELEPHONE: +1713 797 2940
‘TELEFAX: +1 713 797 2990

FOR CONTRACTOR:

THE CHIEF EXECUTIVE OFFICER,

BASE ENERGY

4TH FLOOR HERITAGE TOWER RIDGE, ACCRA
Telephone: 233-(0)302 674858

Telefax: 233-(0)302 670189

FOR GNPC EXPLORATION AND PRODUCTION COMPANY LIMITED:

GHANA NATIONAL PETROLEUM CORPORATION
PETROLEUM HOUSE

HARBOUR ROAD

PRIVATE MAIL BAG

TEMA

GHANA

Telephone: 233-(0)303-204726

Telefax: 233-(0)303-202854

IN WITNESS WHEREOF the parties have caused this Agreement to be executed by their duly authorized
representatives as of the date first written above.

FOR THE STATE Witnessed:

de chile 4 f é py: ef FP Seer

By: Pui ft et! ;

Signature’ < Co} t bi : ithe sro Cs AG Le
a > oe

palibfer ag + fe » Aim 2 fed ee (Mu of GHetioy fay
re cOCRA DIRECTOR F&A

MINISTRY OF ENERGY
ACCRA

FOR GHANA NATIONAL PETROLEUM
CORPORATION Witnessed:

hee = W774 Da py, DE AVSTVA RWeennPone
By: Atta EPL Ce cen

= ~ signat re: jie (Medecnt NG Lt

Its: /. fe Ce Itt CMIEE Le Gayl. CFPC

FOR GNPC EXPLORATION AND PRODUCTION

COMPANY
Witnessed:
By: ) Bye Ps oe
fet whe gy a
By: Jt. + aren wa ¢ fe hat ; of .
i Signature:__<..¢-¢ iz ube f
Signature c t arone : . f
! (
. rn ore , toa
Its: Re ran Its: Sepia { ek oils

84
FOR CAMAC ENERGY GHANA LIMITED

By: Rew we Cru dele

Signature: eh Luc’ (a
a

Its: Sve Cap & Puce

Witnessed:

yon Pane
py: tte eT inh ap cauee

vo ») ——~> -
sinaure KO Pentti lel
Its: i wore! Cawse| ‘

FOR BASE ENERGY GHANA LIMITED

\
PyAd Lie

By: Key we

COL.
signatue A

woop? ign: Roa Devt -

Witnessed: { \

By: he

Signature:

Its: —

85
ANNEX 1

CONTRACT AREA

COTE D' IVOIRE

[~~~]

/ 7

JUBILEE FIELD

Vigea ft
| Kosmos

i

COORDINATES FOR THE CONTRACT AREA

| x —_ |v
0 487639.908 562891 357
1 490900 .028 562277 .132
2 495440 .209 561129.895
3 500101 .082 560385.303
4 511041.077 558299.071
5 517706.842 556976.095
6 524067 .304 555653.118
7 529053.907 554584.561
8 533022.836 553821 .305
9 537214.478 553001 .870
10 542283.669 5518387.725
11 545031.389 551277 .120
12 556480.221 548987 .354
13 559380.592 548427 633
14 562179.196 547817 .029
15 559570.416 543090.186
16 509209.264 542779.542
17 509311.031 515760.298
18 493254117 523929149
19 490585.830 532704.570
20 484456.211 535968 .390
21 4$33812.810 528352.982
22 480885.374 529751938
ANNEX 2
ACCOUNTING GUIDE

The purpose of this Accounting Guide is to establish equitable methods as between the Parties for
determining charges and credits applicable to operations under the Agreement. Principles established by
this Accounting Guide shall truly reflect the Contractor's actual cost.

SECTION 1
LL GENERAL PROVISIONS

1.1.1. Words and terms appearing in this Annex shall have the same meaning as in the
Agreement and to that end shall be defined in accordance with Article 1 of the
Agreement.

1.1.2 This Annex may be amended by an unanimous decision of the JMC.

1.1.3 In the event of a conflict between the provisions of the Aecounting Guide and the
provisions of the Agreement, the provisions of the Agreement shal] prevail.

1.2 STATEMENTS REQUIRED TO BE SUBMITTED BY CONTRACTOR

1.2.1 Within sixty (60) Days from the Effective Date, Contractor shall propose to GNPC an
outline of the chart of accounts, operating records and reports to be prepared and maintained,
which shall describe the basis of the accounting principles and procedures to be used during the
term of the Agreement, and shall be consistent with applicable law as in effect from time to time
and with accepted accounting principles generally used in the international petroleum industry
from time to time.

1.2.2 Within ninety (90) Days of the receipt of such proposal GNPC shall either accept it or
request such revisions as GNPC deems necessary. Failure to notify Contractor of any
requested revisions within a ninety (90) Day period shall be deemed acceptance of such
proposal.

1.2.3. Within one hundred and eighty (180) Days from the Effective Date, the Parties shall
either agree on such outline or submit any outstanding issue for determination by a Sole
Expert pursuant to the provisions of Article 24 of this Agreement.

1.2.4 Following agreement over the outline Contractor shall prepare and submit to GNPC
formal copies of the chart of accounts relating to the accounting, recording and reporting
functions listed in such outtine. Contractor shail also permit GNPC to inspect its manuals
and to review all procedures which are to be followed under the Agreement. Contractor’s
Allowable Cost Statement and Final Year Statement shall be issued by an independent
internationally-recognized auditing company. GNPC shall be permitted to audit on site of
all of the Contractor’s records that evidence any of the reports issued by the Contractor

<M

{LN
1.3

1.2.5

under the Agreement in accordance with the procedures set forth in Article 18 of the
Agreement.

Without prejudice to the generality of the foregoing, Contractor shall make separate
statements relating to Petroleum Operations for each Development and Production Area
as follows:

a) Cash Call Statement (see Section 5)

b) Production Statement (see Section 6)

c) Value of Production Statement (see Section 7)

d) Allowable Cost Statement (see Section 8)
e) Statement of Expenditures and Receipts (see Section 9)
fh Final End-of-Year Statement (see Section 10)

g) Budget Statement (see Section 11)
h) Long Range Plan and Forecast (see Section 12)

i) Audited annual financial statement

LANGUAGE, MEASUREMENT, AND UNITS OF ACCOUNTS

1.3.1

1.3.6

The U.S. Dollar being the currency unit for investments and compensation hereunder
shall therefore be the unit of currency for all bookkeeping and reporting under the
Agreement. When transactions for an asset or liability are in Ghana Cedis or currency
other than the U.S. Dollar, the respective accounts shall be kept in such other currency as
well as the U.S. Dollar.

Measurement required under this Annex shall be in the metric system and Barrels.
The English language shall be employed.

Where necessary for purposes of clarification, Contractor may also prepare financial
reports in other languages, units of measurement and currencies.

It is the intent of the Parties that no Party shall experience any gain or loss at the expense
of or to the benefit of the other as a result of exchange of currency. Where any such gain
or loss arises it shall be charged or credited to the accounts under the Agreement.

The rate of exchange for the conversion of currency shall be the rate actually incurred
(which shall be at the prevailing rate at the date of acquisition). Where actual rates are not

89

&
SS
1.3.8

SECTION 2

21

2.2

known, the arithmetic average of buying and selling rate quoted by the Bank of Ghana, at
a close of business on the date of such currency conversion shall be used.

Current Assets and Liabilities shall be converted at the rate prevailing on the date of
settlement of the account.

To translate transactions in Ghana Cedis into U.S. Dollars or vice versa at the Year-end
for revenue and expenditure the rates of the transactions or average monthly rates where
reasonable will be used.

To translate transactions in Ghana Cedis into U.S. Dollars or vice versa at the Year-end
for assets, liabilities and capital items the Year end rate will be used

CLASSIFICATION AND ALLOTMENT OF COSTS AND EXPENDITURE

2.1.2

All expenditure relating to Petroleum Operations shall be classified, as follows:

a) Exploration Expenditure;

b) Development Expenditure,

c) Production Expenditure;

d) Service Costs; and

e) General and Administrative expenses

and shall be defined and allotted as herein below provided.

EXPLORATION EXPENDITURE

2.2.1

Exploration Expenditure sball consist of all direct, indirect and allotted costs incurred in
the search for Petroleum in the Contract Area, including but not limited to expenditure
on:

a) aerial, geographical, geochemical, paleontological, geological, topographical and
seismic surveys, and studies and their interpretation;

b) borchole drilling and water drilling;

c) labour, materials and services used in drilling wells with the objective of finding
new Petroleum reservoirs or for the purpose of appraising of Petroleum
reservoirs already discovered, provided such wells are not completed as
producing wells;

2.2.1

23

qd)

e)

facilities used solely for Exploration Operations, including access roads, where
applicable, and purchased geological and geophysical information;

all service costs allotted to Exploration Operations on the basis of procedures
proposed by the Contractor on an equitable basis ; and

all General and Administrative Expenses allotted to Exploration Operations
based on the percentage share of projected budget expenditure which will be
adjusted to actual expenditure at the end of each Year.

Exploration cost shall be tied to resultant commercial discoveries. Where exploration
activity is undertaken after a commercial discovery that exploration cost shall be regarded
as capital work-in-progress. If the exploratory activity results in commercial discovery it
shall be regarded as cost of the discovery and subsequent field. Where there is no
commercial discovery it shall be charged to the previous field.

DEVELOPMENT EXPENDITURE

Development Expenditure shall consist of all expenditure incurred in Development
Operations, including but not limited to expenditure on:

a)

by

c)

qd)

8)

drilling wells which are completed as producing wells and drilling wells for
purposes of producing a Petroleum reservoir already discovered, whether these
wells are dry or producing;

tangible drilling costs for completing wells by way of installation of casing or
equipment or otherwise after a well has been drilled for the purpose of bringing
such well into use as a producing well;

intangible drilling costs such as labour, consumable material and services having
no salvage value which are incurred in drilling and deepening of wells for
producing purposes;

field facilities such as pipelines, flow lines, production and treatment units,
wellhead equipment, subsurface equipment, enhanced recovery systems, offshore
platforms, Petroleum storage facilities and access roads for production activities;

engineering and design studies for field facilities;
all service costs allotted to Development Operations on equitable basis;

all General and Administrative Expenses allotted to Development Operations
based on the percentage projected budget expenditure which will be adjusted to
actual expenditure as the end of the Year.
2.4

2.5

2.6

h) Capital allowance for development expenses shall be granted under the following

conditions:
i, Development activity has been approved by the Minister;
ii. Development activity has been completed; and
iii, Production activity has started after the completion of the development
activity.
PRODUCTION EXPENDITURE

Production Expenditure shall consist of but not limited to all expenditure incurred in Petroleum
Operations including appropriate abandonment charges, after the Date of Commencement of
Commercial Production, such expenditure being other than Exploration Expenditure,
Development Expenditure, General and Administrative Expenses and Service Costs. The balance
of General and Administrative Expenses and Service Costs not allotted to Exploration Operations
or to Development Operations under Section 2.2 and 2.3 shal! be allotted to Production
Expenditure.

SERVICE COSTS

2.5.1 Service Costs shal! consist of but not be limited to all direct and indirect expenditure
incurred in support of Petroleum Operations, including the construction or installation of
Warehouses, piers, marine vessels, vehicles, motorised rolling equipment, aircraft, fire
security stations, workshops, water and sewerage plants, power plants, housing
community and recreational facilities and furniture, tools land, equipment used in such
construction or installation.

Service Costs in any Calendar Year shall include the total costs incurred in such Year to
purchase and construct or install such facilities as well as the annual costs of maintaining
and operating such facilities.

2.5.2 All Service Costs will be regularly allotted on an equitable basis to Exploration
Expenditure, Development Expenditure and Production Expenditure.

GENERAL AND ADMINISTRATIVE EXPENSES
General and Administrative Expenses shall consist of:

2.6.1 Ail main office, field and general administrative costs, in the Republic of Ghana,
including but not limited to supervisory, accounting and employee relations services;

2.6.2 An overhead charge for the actual cost of services rendered outside the Republic of
Ghana by Contractor and its Affiliates for managing Petroleum Operations and for staff

2.6.3

SECTION 3

advice and assistance, including but not limited to financial, legal, accounting and
employee relations services in the following amounts:

a) For the Exploration Phase: U.S. Dollars 0 - 20 million - One point two five
percent (1.25%) to a cap of US$200.000.00 per annum.

b) For Development Phase; U.S. Dollars 0 — 50 million — One point two five percent
(1.25%) to a cap of US$300,000.00 per annum.

c) For Production Phase; US Dollars 0 — 10 million - 1 percent (1%) to a cap of
US$200,000.00 per annum.

All General and administrative Expenses will be regularly allotted as specified in
subsections 2.2(f), 2.3(g) and 2.4 to Exploration Expenditure, Development Expenditure
and Production Expenditure.

3. COSTS, EXPENSES, EXPENDITURES AND CREDITS OF CONTRACTOR

3.1.1

Contractor for the purpose of this Agreement shall charge the following allowable costs
to the accounts:

a) costs of acquiring surface rights;

b) labour and associated costs;

c) transportation costs;

d) charges for services;

e) material costs;

fy rentals, duties and other assessments;
8) insurance and losses;

h) legal expenses;

i) training expenses;

dD general and administrative expenses;

k) utility costs;
) office facility charges;
m) communication charges;

93
3.2

3.3

3.4

3.5

n) ecological and environmental charges;
0) abandonment cost; and

p) such other costs necessary for the Petroleum Operations.

COST OF ACQUIRING SURFACE RIGHTS AND RELINQUISHMENT

Cost of acquiring surface rights shall consist of all direct costs attributable to the acquisition,
renewal or relinquishment of surface rights acquired and maintained in force over the Contract

Area.

LABOUR AND ASSOCIATED LABOUR COSTS

Labour and associated labour costs shall include but not be limited to:

a) gross salaries and wages including bonuses of those employees of Contractor and of its
Affiliates engaged in Petroleum Operations who are permanently or temporarily assigned
to Ghana;

b) Costs regarding holidays, vacation, sickness and disability payments applicable to the
salaries and wages chargeable under (a);

c) expenses or contributions made pursuant to assessments or obligations imposed under the
laws of the Republic of Ghana which are applicable to cost of salaries and wages
chargeable under (a);

d) cost of established plans for employees’ lite insurance, hospitalisation, pensions and other
benefits of a like nature customarily granted to employees; and

e) reasonable travel and personal expenses of employees and families, including those made
for travel and relocation of the personnel.

TRANSPORTATION COSTS

Transportation costs and other related costs of transportation of employees, equipment, materials
and supplies necessary for the conduct of Petroleum Operations.

CHARGES FOR SERVICES

3.5.1

Charges for services shall include:

a) the costs of third party contracts which are the actual costs of contracts for
technical and other services entered into by Contractor for Petroleum Operations
made with third parties other than Affiliates of Contractor, provided that the
prices paid by Contractor are no higher than the prevailing rates for such services
in the regional market,
3.6

3.7

3.8

b) cost of technical and other services of personnel assigned by the Contractor and
its Affiliates when performing management, engineering, geological,
geophysical, administrative, legal, accounting, treasury, tax, employee relations,
computer services, purchasing, and all other functions for the direct benefit of
Petroleum Operations; provided that charges for such services shall be at actual

cost;

c) cost of general services, including, but not without limitation, professional
consultants and others who perform services for the direct benefits of Petroleum
Operations.

3.5.2 All Services furnished by Contractor and its Affiliates (other than the Operator) shall be
performed based on a form Services Agreement to be approved by the JMC and at actual
cost, on a no gain no loss basis, without element of profit and with no allocation of fixed
costs in the determination of the service fees.

RENTALS, DUTIES AND OTHER ASSESSMENTS

All rentals, taxes, duties, levies, charges, fees, contributions and any other assessments and
charges levied by the Government in connection with Petroleum Operations or paid for the
benefit of Petroleum Operations, with the exception of the income tax specified in the Article
12.2 (iii) of the Agreement.

INSURANCE AND LOSSES

a) Insurance premium and costs incurred for insurance, provided that if such insurance is
wholly or partly placed with an Affiliate of Contractor, such premium and costs shall be
recoverable only to the extent not in excess of those generally charged by competitive
insurance companies other than Affiliate; and;

b) costs and losses incurred as a consequence of events, which are, insofar as not made good
by insurance, allowable under Article 17 of the Agreement.

c) Costs or expenses necessary for the repair or replacement of property resulting from
damage or losses incurred.

LEGAL EXPENSES

All costs and expenses of litigation and legal or related services necessary or expedient for the
procuring, perfecting, retaining and protecting the rights hereunder and in defending or
prosecuting lawsuits involving the Contract Area or any third party claim arising out of activities
under the Agreement, or sums paid in respect of legal services necessary or expedient for the
protection of the joint interest of GNPC and Contractor, provided that where legal services are
rendered in such matters by salaried or regularly retained lawyers of Contractor or an Affiliate of
Contractor, such compensation will be included instead under either Section 3.3 or 3.5, as
applicable. The preceding costs and expenses shal! not include costs of any nature (including

95

A

SS

p
3.9

3.10

3.11

3.12

3.13

3.14

3.15

attorneys’ fees and the fees of the ICC, arbitrators, the Sole Expert, other experts, professionals
and translators) incurred in connection with any consultation, arbitration or Sole Expert process
under Article 24 of the Agreement.

TRAINING COSTS

All costs and expenses incurred by Contractor in training of its employees and nominees of
GNPC to the extent that such training is attributable to Petroleum Operations under the
Agreement.

GENERAL AND ADMINISTRATIVE EXPENSES

General and Administrative Expenses shall consist of the costs described in Subsection 2.6.1 and
the charge described in Subsection 2.6.2,

UTILITY COSTS

Any water, electricity, heating, fuel or other energy and utility costs used and consumed for the
Petroleum Operations.

OFFICE FACILITY CHARGES

The cost and expenses of constructing, establishing, maintaining and operating offices, camps,
housing and any other facilities in Ghana necessary to the conduct of Petroleum Operations. The
cost of constructing or otherwise establishing any operating facility which may be used at any
time in operations of more than one field shall be charged initially to the field or fields for which
the facility is first used. Costs incurred, thereafter shall be allocated in a reasonable manner,
consistent with international accounting practice, to the fields for which the facility is used.

COMMUNICATION CHARGES

The costs of acquiring, leading, installing, operating, repairing and maintaining communication
systems, including radio and microwave facilities

ECOLOGICAL AND ENVIRONMENTAL CHARGES

All charges for environmental protection and safety measures conducted in the Contract Area in
accordance with Article!7 of the Agreement.

ABANDONMENT COST

Cost relating to the decommissioning and abandonment of operations and facilities, site
restoration and other associated operations accrued from a reasonable date in advance based on
estimate of such cost (with subsequent adjustments to actuals) as provided in Article 12.10 of the
Agreement.

3.16

3.17

OTHER COSTS

Any other costs not covered or dealt with in the foregoing provisions which are incurred and not
mentioned in this Section 3.16 for the necessary and proper conduct of Petroleum Operations.

COSTS NOT ALLOWABLE UNDER THE AGREEMENT

The following costs shall not be allowable under the Agreement:

a)

b)

¢)

4)

e)

8)

h)

commission paid to intermediaries by Contractor;

charitable donations and contributions, except where prior approval has been obtained
from GNPC;

costs (including duties) arising from the marketing or processing Petroleum or
transportation of Petroleum beyond the Delivery Point;

the costs of any Bank Guarantee under the Agreement and any other amounts spent on
indemnities with regard to non-fulfilment of contractual obligations;

premium paid as a result of GNPC exercising a Sole Risk option under Article 9 of this
Agreement,

costs of any nature (including attorneys’ fees and the fees of the ICC, arbitrators, the Sole
Expert, other experts, professionals and translators) incurred in connection with any
consultation, arbitration or Sole Expert process under Article 24 of the Agreement;

fines, penalties and interest due pursuant to any applicable law or regulation and/or
imposed by a competent administrative or judicial body;

costs, damages and other liabilities incurred as a result of (1) a breach of any provision of
the Agreement other than a contractual standard of care, (2) Gross Negligence with
respect to any contractual standard of care set forth in this Agreement, and/or (3) willful
misconduct, in each case by the Contractor, the Operator, their respective Affiliates
and/or Subcontractors, and/or any other entities or persons for whom the Contractor is
responsible under the Agreement;

income taxes (including any taxes on the net income of permanent establishments in
Ghana and any capital gains taxes or taxes on assignment of interest), withholding taxes
and/or royalty shares or other Petroleum entitlements, in each case paid to authorities in
Ghana in connection with or related to the Agreement, (2) any taxes paid to authorities
outside Ghana, except any foreign value added taxes or other foreign taxes paid with
respect to products or services imported into Ghana, (3) any taxes subject to
reimbursement or refund, and (4) any other taxes that should be deemed non-allowable
costs;

37
3.17

3.18

D

k)

m)

costs incurred by the Contractor under contracts or amendments thereto that were subject
to (J) approval by the JMC or GNPC and were not so approved, or (2) award or approval
in accordance with tender procedures and were not awarded or approved in accordance
with the applicable tender procedures;

costs that (1) are not ineurred in accordance with a Budget in force at the time the cost
was incurred, or (2) exceed by more than 10% any budget line item set forth in the
Budget in foree at the time the cost was incurred, except for costs that are incurred in
accordance with the Agreement in response to an emergency;

costs that are not documented in accordance with applicable law or this Agreement; and

any bonus payments payable by the Contractor to the State, any other governmental body
in Ghana, GNPC or any Affiliates of GNPC under the Agreement.

ALLOWABLE AND DEDUCTIBILITY

The costs and expenses set forth herein shall be for the purpose of determining allowable or non-
allowable costs and expenses only and shall have no bearing on Contractor's eligibility or
otherwise for deductions in computing Contractor's net income from Petroleum Operations for

income tax purposes under the Agreement.

CREDITS UNDER THE AGREEMENT

3.18.

The net proceeds of the following transactions will be credited to the accounts under the
Agreement:

a) the net proceeds of any insurance or claim in connection with Petroleum
Operations or any assets charged to the accounts under the Agreements when
such operations or assets were insured and the premium charged to the accounts
under the Agreement;

b) revenue received from third parties for the use of property or assets charged to
the accounts under this Agreement;

ce) any adjustment from the suppliers or manufacturers or their agents in connection
with a defective equipment or material the cost of which was previously charged
to the account under the Agreement;

d) the proceeds received for inventory materials previously charged to the account
under the Agreement and subsequently exported from the Republic of Ghana or
transferred or sold to third parties;

e) rentals, refunds or other credits received which apply to any charge which has
been made to the account under the Agreement but exeluding any award granted
under arbitration or Sole Expert proceedings,

98

oA
f the proceeds from the sale or exchange of plant or facilities from the
Development and Production Areca or plant or facilities the acquisition costs and
the cost of sale;

g) the proceeds derived from the sale or issue of any intellectual property the
development costs of which were incurred pursuant to this Agreement,

hy the proceeds from the sale of any petroleum information derived from Petroleum
Operations under this Agreement, and

i) any Service Expenses that benefit any operation or activity other than Petroleum
Operations.

3.19 DUPLICATION OF CHARGES AND CREDITS

Notwithstanding any provision to the contrary in this Annex, it is the intention that there shall be
no duplication of charges or credits in the accounts under the Agreement.

SECTION 4
41 VALUE OF MATERIAL CHARGED TO THE ACCOUNTS UNDER THE AGREEMENT

Material purchased, leased or rented by Contractor for use in Petroleum Operations shall be
valued at the actual net cost incurred by Contractor. The net cost shall include invoice price less
trade and cash discounts, if any, purchase and procurement fees plus freight and forwarding
charges between point of supply and point of shipment, freight to port of destination, insurance,
taxes, customs duties, consular fees, other items chargeable against imported material, and any
other related costs actually paid.

4.2 VALUE OF MATERIAL PURCHASED FROM AN AFFILIATE

4.2.1 Contractor shall notify GNPC of any goods supplied by an Affiliate of Contractor.
Materials purchased from Affiliate of Contractor shall be charged at the prices specified
in Sections 4.2.1, 4.2.2 and 4.2.3 below.

42.2 New Material (Condition "A") New material shall be classified as Condition "A"
Such material shall be valued at the prevailing market price, plus expenses incurred in
procuring such new materials, and in moving such materials to the locations where the
material shall be used.

4.2.3 Used Material (Condition "B") Used material shall be classified as Condition "B"
provided that it is in sound and serviceable condition and is suitable for reuse without
reconditioning. Such material shall be valued at not more than seventy five percent
(75%) of the current price of new material valued according to Section 4.2.1 above.

of

ce
43

4.4

45

4.6

4.2.4 Used Material (Condition "C") Used material which is serviceable for original function
as good second hand material after reconditioning and cannot be classified as Condition
"B” shall be classified as Condition "C”. Such material shall be valued at not more than
fifty percent (50%) of the current price of new material valued according to Section 4.2.1
above. The cost of reconditioning shall be charged to the reconditioned material
provided that that the value of such Condition "C” material plus the cost of
reconditioning does not exceed the value of Condition "B" material.

CLASSIFICATION OF MATERIALS

Material costs shall be charged to the respective Exploration Expenditure, Development
Expenditure, Operating Expenditure accounts at the time the material is acquired and on the basis
of the intended use of the material. Should such material subsequently be used other than as
intended, the relevant charge will be transferred to the appropriate account.

DISPOSAL OF MATERIALS

Sales of property shall be recorded at the net amount collected by the Contractor from the
purchaser.

WARRANTY OF MATERIALS

In the case of defective material or equipment, any adjustment received by Contractor from the
suppliers or manufacturers of such materials or their agents will be credited to the accounts under
the Agreement.

CONTROLLABLE MATERIALS

4.6.1 The Contractor shall control the acquisition, location, storage and disposition of materials
which are subject to accounting record control, physical inventory and adjustment for
averages and shortages (hereinafter referred to as Controllable Material).

4.6.2 Unless additional inventories are scheduled by the JMC, Contractor shall conduct one
physical inventory of the Controllable Material each Calendar Year which shall be
completed prior to the end of the Year. The Contractor shall conduct said inventory on a
date to be approved by the JMC. Failure on the part of GNPC to participate in a JMC
schedule or approved physical inventory shall be regarded as approval of the results of
the physical inventory as conducted by the Contractor.

4.6.3 The gain or loss resulting from the physical inventory shall be reflected in the stock
records of Controllable Materials. The Contractor shall compile a reconciliation of the
inventory with a reasonable explanation for such gains or losses. Failure on the part of
GNPC to object to Contractor's reconciliation within thirty (30) Days of compilation of
said reconciliation shall be regarded as approval by GNPC.
SECTION 5

5.1 CASH CALL STATEMENT

5.1.4

SECTIONG

In respect of any Exploration Costs to which GNPC is contributing or any Development

and Production Area in which GNPC elects to take a participating interest, and in any

case where Contractor conducts Sole Risk Operations for GNPC's account, Contractor

shall at least fifteen (15) Days prior to the commencement of any Month submit a Cash

Call Statement to GNPC. Such Cash Call Statement shall include the following

information:

a) Due Date,

b) Payment Instructions;

c) The balance prior to the Cash Call being issued;

d) The cash call being issued

e) Amount of US Dollars due; and

f) An estimation of the amounts of US Dollars required from GNPC for the
following Month.

Not later than the twenty fifth Day of each Month, Contractor will furnish GNPC a

statement reflecting for the previous Month:

a) Payments;

b) The nature of such payments by appropriate classifications; and

c) The balance due to or from GNPC.

Contractor may in the case where a large unforeseen expenditure becomes necessary

issue a special Cash Call Statement requiring GNPC to meet such Cash Call within ten

(10) Days of receipt of such Statement.

61 PRODUCTION STATEMENT

6.1.1

Subsequent to the Date of Commencement of Commercial Production from the Contract
Area, Contractor shall submit a monthly Production Statement to GNPC showing the
following information for each Development and Production Area as appropriate:
a)

b)

e)
fy

the quantity of Crude Oil produced and saved;
the quantity of Natural Gas produced and saved;

the quantities of Petroleum used for the purpose of conducting drilling and
Production Operations, pumping to field storage and re-injections;

the quantities of Natural Gas flared;
the size of Petroleum stocks held at the beginning of the Month:

the size of Petroleum stocks held at the end of the Month.

6.1.2. The Production Statement of each Calendar Month shall be submitted to GNPC not later
than ten (10) Days after the end of such Month.

SECTION 7

1A VALUE OF PRODUCTION STATEMENT

During each Quarter Contractor shall prepare a statement providing calculations of the value of
Crude Oil produced and saved based on the Market Price established under Article 11 of this
Agreement, the amounts of Crude Oil allocated to each of the Parties during that Quarter, the
buyer of the cargo, sales basis with respect to Benchmark crude oil, the pricing basis, the
differential, and any deductions. Each Production Statement shall be submitted to the Minister
and GNPC not later than thirty (30) Days following the determination, notification and
acceptance of the World Market Price to GNPC according to Article 11 of this Agreement.

SECTION 8

8.E ALLOWABLE COST STATEMENT

8.1.1 Contractor shall prepare with respect to each Quarter, an Allowable Cost Statement
containing the following information with respect to costs that are allowable under
Section 3.17 of this Accounting Guide:

a)
d)

c)

4)

Total Petroleum Costs in previous Quarters, if any;
Petroleum Costs for the Quarter in question;

Total Petroleum Costs as of the end of the Quarter in question (subsection 8.1.1
(a) plus subsection 8.1.1(b) above;

Petroleum Costs for Development Operations advanced in the Quarter in respect
of GNPCs participating Interest pursuant to Article 2.8 of the Agreement,
e) Costs as specified in (d) above which have been recovered during the Quarter
pursuant to Article 10.2.e of the Agreement and the balance, if any, of such costs
unrecovered and carried forward for recovery in a later period.

Petroleum Costs for Exploration, Development and Production Operations as detailed
above shall be separately identified for each Development and Production Area.
Petroleum Costs for Exploration Operations not directly attributable to a specific
Development Area shall be shown separately.

8.1.3. The Allowable Cost Statement of each Quarter shall be submitted to GNPC no later than

SECTION 9

thirty (30) Days after the end of such Quarter.

9.1 STATEMENT OF EXPENDITURES AND RECEIPTS

9.1.1

SECTION 10

Subsequent to the Date of Commencement of Commercial Production from the Contract
Area, Contractor shall prepare with respect to each Quarter a Statement of Expenditures
and Receipts. The Statement will distinguish between Exploration Expenditure and
Development Expenditure and Production Expenditure and will identify major items of
expenditure within these categories. The statement will show the following:

a) actual expenditures and receipts for the Quarter in question;

b) cumulative expenditure and receipts for the budget Year in question;

c) latest forecast of cumulative expenditures at the Year end;

d) variations between budget forecast and latest forecast and explanations therefor;
e) Price per barrel of crude oil sold; and

f) Price per barrel of oil equivalent of Gas sold.

The Statement of Expenditures and Receipts of each Calendar Quarter shall be submitted
to GNPC not later than thirty (30) Days after the end of such Quarter for provisional
approval by GNPC.

10.1 FINAL END-OF-YEAR STATEMENT

The Contractor will prepare a Final End-of-Year Statement. The Statement will contain
information as provided in the Production Statement, Value of Production Statements, Allowable
Cost Statement and Statements of Expenditures and Receipts, as appropriate. The Final End-of-
Year Statement of each Calendar Year shall be submitted to GNPC within ninety (90) Days of the

103

xy
ts
end of such Calendar Year. Any necessary subsequent adjustments shall be reported promptly to

GNPC.

SECTION 11

11.1. BUDGET STATEMENT

11.1.1 The Contractor shall prepare an annual budget statement. This will distinguish between

11.1.2

SECTION 12

Exploration Expenditures, Development Expenditures and Production Expenditures and
will show the following;

a) forecast Expenditures and Receipts for the budget Year under the Agreement;
b) cumulative Expenditures and Receipts to the end of said budget Year; and
ce) the most important individual items of Exploration, Development and Production

Expenditures for said budget Year.

The budget may include a budget line or lines for unforeseen expenditures which,
however, shall not exceed ten percent (10%) of the total budgetary expenditure.

The Budget Statement shal! be submitted to GNPC and JMC with respect to cach budget
Year no less than ninety (90) Days before the start of such Year except in the case of the
first Year of the Agreement when the Budget Statement shall be submitted within sixty
(60) Days of the Effective Date.

Where Contractor foresees that during the budget period expenditures have to be made in
excess of the ten percent (10%) pursuant to section 11.1.1 hereof, contractor shalt submit
a revision of the budget to GNPC.

12.1. LONG RANGE PLAN AND FORECAST

12.1.1

Contractor shall prepare and submit to GNPC the following:

a) During Exploration Period, an Exploration Plan for each Year commencing as of
the Effective Date which shall contain the following information:

i. Estimated Exploration Costs showing outlays for each of the Years or the
number of Years agreed and covered by the Plan;

ii. Details of seismic operations for each such Year;
iil, Details of drilling activities planned for each such Year;
iv. Details of infrastructure utilisation and requirements.

104

al
12.2

The Exploration Plan shall be revised on each anniversary of the Effective Date.
Contractor shall prepare and submit to GNPC the first Exploration Plan for the
Initial Exploration Period of two (2) Years within sixty (60) Days of the
Effective Date and thereafter shall prepare and submit to GNPC no later than
forty five (45) Days before each anniversary of the Effective Date a revised
Exploration Plan.

b) In the event of a Development Plan being approved, the Contractor shal! prepare
a Development Forecast for cach calendar Year of the Development Period,
which shall contain the following information:

i. forecast of capital expenditure portions of Development and Production
expenditures for each Calendar Year of the Development Period;

it. forecast of operating costs for each Calendar Year,
iii. forecast of Petroleum production for each Calendar Year;

iv, forecast of number and types of personnel employed in the Petroleum
Operations in the Republic of Ghana;

v. description of proposed Petroleum marketing arrangements,
vi. description of main technologies employed; and
vii. description of the working relationship of Contractor to GNPC.
c) The Development forecast shall be revised at the beginning of each Calendar

Year commencing as of the second Year of the first Development forecast
Contractor shall prepare and submit to GNPC the first Development forecast
within one hundred and twenty (120) Days of the date when the first
Development Plan is approved by the Minister and Contractor commences the
implementation of such plan and thereafter shall prepare and submit a revised
Development Forecast to GNPC no later than forty five (45) Days before each
Calendar Year commencing as of the second Year of the first Development
forecast.

CHANGES OF PLAN AND FORECAST

It is recognised by Contractor and GNPC that the details of the Exploration Plan and
Development forecast may require changes in the light of existing circumstances and nothing
herein contained shall limit the flexibility to make such changes. Consistent with the foregoing
the said Plan and Forecast may be revised annually.

105

afd
ANNEX 3

Sample AOE calculation using Camac AOE thresholds

SAMPLE AOE CALCULATION

SAMPLE AOE CALCULATION

Disclaimer: AOEs are calculated on a monthly basis but for ease of analysis the sample
calculations were based on annua! figures.
Inflation Rate Me

(Amounts in million of US$) -
Year ner FAn@125%  AOE1  SAn@17.5 AOE2 TAn@22.5%  AGE3 — YAn@27.5% ADEA ZAN@32.5% AOES @30% f fa
ONM% dpa @1% ba @U.5% pa @2.5% pa LPayr
25% 15% 12.54 = 15.0% 2% 115% 71.5% 2St 32.5% 0%
1 (150.00) (150.00) 0.00 {150.00} 0.00 {150.00} 0.00 (150.00) 0.0 {150.00} 0.00 0.
2 (240.00) (413.25) 0.00 (420.75) 0,00 (428.25) 0.00 {435.75} 0.00 (443.25) 0.00 0.
3 (310.00) 787.30] 00 (817.00) 0.00 (847.45) 0.00 (878.65) 0.00 (910.60) 00 0.
4 (550.00) [1,459.34) 0.00 (153449) 0.00 ——( 1,613.55) 0.00 (1,896.64) 0.00 (2,783.87) 0.00 0.
5 (280.00) (1,565.53) 0.00 (2,129.06) 00 (2,305.01) 0.0 (2,494.12) 00 (2,097.14) 0.00 0.
6 (80,00) (2,350.19) 0.00 (2,045.52) 0.00, (2,972.79) 0.00 {3,334.83] 0M (3,734.63) 0,00 0.
7 (65.00) (2,779.47) 0.00 3,252.85} 0.00 (3,795.85) 0m (4,416.95) 0.00 (5,125.42) 0.00 0
8 990.00 (2,220.29) 0.00 (2,929.68) 0.00. (3,773.79) 0.0 (4,774.12) 0.00 (5,954.94) 0.00 0.
9 1,470.00 (1,094.43) 0.00 = (2,060.27) 0.00 (3,266.12) 0.0 (4,760.22) 0,00 (6,598.95) 0.00 4
101,630.00 365.93 45,78 (998.36) = 00 (2,534.72) 0.00 (4,627.83) 0.0 (7,357.31) 0.00 45
sl 970.00 970.00 wi (233.78) 0.00 (2,307.21) 0.00 (5,190.57) 0.00 (9,220.43) 0.00 2
2 750.00 = 750,00 93.75, 374.55 56.18 (2,295.48) 0.00 (6,173.63) 0.00 (13,758.08) 0.00 at
B 680.00 680.00 85.0 595.00 9.25 (2,375.07) 0.00 (7,550.83) 0.00 (15,426.46) 0.00 me
4 410.00 410.00 51.25 358.75 53.81 (2,675.78) 0.00 (9,548.90) 0.0 (20,597.92) 0.0 10
BS) 220.00 220.0 27.50 192.50 28.88 (3,154.48) 0,00 (12,297.69) 0.00 (22,746.55) 0.00 3
Total 5,445.00 424.49 228.12 0.00 0.00 0.00 : 65

ANNEX 4

CONFIDENTIALITY AGREE

THIS AGREEMENT is entered into this[___} Day of [ __], 20__ (the “Effective Date”) by
and between [Contractor Party], a company organized and existing under the laws of [__

_] (hereinafter referred to as the “Disclosing Party”); and [_ __], a company organized
and existing under the laws of [__ _] (hereinafter referred to as the “Receiving
Party”),

The companies named above may collectively be referred to as the “Parties” or individually as
“Party”,

WHEREAS in connection with the Possible Transaction (as defined below) by the Receiving Party,
the Disclosing Party is willing, in accordance with the terms and conditions of this Agreement, to
disclose certain Confidential Information (as defined below) relating to the Expanded Shallow Water
Tano Block offshore, of the Republic of Ghana (the “Area”) shown in Exhibits A to D attached
hereto; and

WHEREAS the Petroleum Agreement covering the said Contract Area requires that the Disclosing
Party require the execution of a confidentiality agreement by Receiving Party prior to the disclosure
of Confidential Information in order to govern such disclosure and that a copy of all such signed
confidentiality agreements be provided to GNPC.

NOW THEREFORE, in consideration for the mutual undertakings of the Disclosing Party and the
Receiving Party under this Agreement, the Parties agree as follows:

1. Definitions

As used in this Agreement the following words and terms shall have the meaning ascribed to
them below:

11 “Affiliated Company” means any Person which:

a. Controls directly or indirectly a Party, or

b. Is Controlled directly or indirectly by such Party, or

c. Is directly or indirectly controlled by a Person which directly or indirectly Controls
such a Party.

1.2 “Confidential Information” means individually or collectively:

a. any and all corporate information concerning the Disclosing Party and any Affiliated
Companies of the Disclosing Party, and

b. any and all data and information obtained as a result of petroleum operations in the
Area, including without limitation well data and seismic information together with all
other data and information obtained by or on behalf of the Disclosing Party in
connection with the Disclosing Party’s petroleum operations in the Area, as well as

107

cet
geological and economic reports, studies, interpretations and analyses prepared by or
on behalf of the Disclosing Party in connection with its petroleum operations in the
Area. Confidential Information includes certain proprietary data and information that
is the property of GNPC (hereinafter "GNPC Information”) as described in Exhibit B
attached hereto.

Provided that, the following shall not constitute Confidential Information:

information that can be reasonably demonstrated by the Receiving Party as being already
lawfully known to Receiving Party as of the Effective Date;

information that is or becomes available to the public other than through the act or omission
of Receiving Party or of any other Person to whom Confidential Information is disclosed by
the Receiving Party pursuant to Article 4.2 unless public disclosure was made pursuant to
Article 4.1:

information that is acquired independently from a third party that has a right to disseminate
such information at the time it is acquired by the Receiving Party; or

information that can be reasonably demonstrated by the Receiving Party to have been
developed by Receiving Party independently of the Confidential Information received from
Disclosing Party.

“Control” means the ownership directly or indirectly of 50% or more of the voting rights in a
Person or the ability to direet, directly or indirectly, the management or policies of a Person,
whether through the appointment of the directors, the ownership of voting shares or other
voting rights, pursuant to written contract or otherwise. “Controls”, “Controlled by” and
other derivatives shall be construed accordingly.

“Evaluation Material” means information derived in whole or in part from Confidential
Information, and generated by or on behalf of the Receiving Party. For purposes of this
Agreement, Evaluation Material may include without limitation models, technical, financial
and economnie reports, studies, interpretations, analyses, estimates of reserves, and evaluations
and notes of documents or meetings.

“GNPC” means Ghana National Petroleum Corporation, a Statutory Corporation established
by Provisional National Defence Council Law 64 of 1984 with its Head Office at Petroleum
House, Harbour Road, Tema.

“Person” means an individual, joint venture, corporation, company, firm, partnership, limited
partnership, Limited Liability Company, trust, estate, government agency or any other entity,
including unincorporated business associations.

“Petroleum Agreement” means the Petroleum Agreement dated __, 20... between the
Government of the Republic of Ghana, Ghana National Petroleum Corporation, GNPC
Exploration and Production Company Limited, Camac Energy Ghana Limited and Base
Energy Ghana Limited in respect of the Expanded Shallow water Tano Block Offshore,of the
Republic of Ghana (and all amendments and supplements thereto).
1.8

3.1

3.2

3.3

3.4

3.5

3.6

“Possible Transaction” means any possible business arrangement with the Disclosing Party
under which Receiving Party would acquire directly or indirectly all or part of the rights and
interests owned by Disclosing Party and/or Disclosing Party Affiliates in one or more
offshore hydrocarbon exploration, development or production assets located within the Area.

Disclosure

In connection with the Possible Transaction, Disclosing Party is willing to disclose to
Receiving Party certain Confidential Information. The Parties agree that the disclosure by the
Disclosing Party and the receipt by the Receiving Party of the Confidential Information is
subject to the terms of this Agreement.

Undertaking of Confidentiality, Restriction on Use and Damages

In consideration of the disclosure referred to in Article 2 above, the Receiving Party agrees
that the Confidential Information and the Evaluation Material shall be held and treated strictly
in confidence and may not be disclosed, licensed, traded, published or otherwise revealed in
any manner whatsoever, without the prior written consent of the Disclosing Party except as
provided in Article 4 below.

The Receiving Party shall (and shall procure that any Affiliated Company shall) not use or
permit the use of the Confidential Information and/or the Evaluation Material other than for
the purpose of evaluating the Area and determining whether to enter into negotiations in
connection with the Possible Transaction with the Receiving Party.

The Receiving Party shal! (and shal! procure that any Person that receives Confidential
Information and/or Evaluation Material pursuant to and in accordance with Article 4.2 hereof
shall) keep any Confidential Information it receives and any copies thereof and any
Evaluation Material secure and confidential (in a manner no less secure and confidential than
Receiving Party and such Persons keep their respective confidential information) and to
prevent the Confidential Information and any Evaluation Material from being disclosed in
breach of this Agreement.

The Receiving Party agrees not to disclose to anyone, except as provided for by Article 4
below, the fact that the Confidential Information has been made available or that discussions
or negotiations are taking place or have taken place between Disclosing Party and Receiving
Party or any Party’s Affiliated Companies.

The obligations of the Receiving Party for confidentiality and non-use as set forth in this
Agreement shall commence from receipt of the Confidential Information by the Receiving
Party. Further, the obligation not to disclose shall not be affected by bankruptcy, receivership,
assignment, attachment or seizure procedures, whether initiated by or against the Receiving
Party, nor by the rejection of any agreement between GNPC and Disclosing Party and/or
Receiving Party, by a trustee of Receiving Party in bankruptcy, or by the Receiving Party as a
debtor-in-possession or the equivalent of any of the foregoing.

The Receiving Party agrees to indemnify Disclosing Party against direct damages (including,
losses, damages, claims, expenses and reasonable attorney’s fees) incurred or suffered as a
result of a breach of this Agreement by Receiving Party or its Affiliated Companies. Such

ah
es
4.1

42

direct damages shall be the sole exclusive remedy, and all other remedies or damages at law
or in equity are waived except such equitable retief as may be granted under Article 11. In no
event shall the Parties be liable to each other for any other damages, including incidental,
consequential, special, or punitive damages, regardless of negligence or fault.

Permitted Disclosure and Obligation of Receiving Party for Permitted Disclosures

The Receiving Party may disclose Confidential Information and/or Evaluation Material
without the prior written consent of the Disclosing Party:

To the extent the Confidential Information and/or Evaluation Material is required to be
disclosed under applicable law, order, decree, regulation or rule of any governmental entity
having jurisdiction over the Receiving Party, or any regulatory entity, securities commission
or stock exchange on which the securities of the Receiving Party or any of its Affiliated
Companies are listed or are to be listed, provided that the Receiving Party shali make all
reasonable efforts to give written notice to the Disclosing Party prior to such disclosure
{including full details of the circumstances of such disclosure), or

To the following persons on a need to know basis and only for the purpose described in
Article 3.2.

4.2.1 employees, officers and directors of the Receiving Party;
4.2.2 employees, officers and directors of an Affiliated Company of the Receiving Party;

4.2.3 any professional consultant or agent retained by the Receiving Party or its Affiliated
Company; or

4.2.4 any bank, financial institution or entity financing or proposing to finance the Possible
Transaction, including any professional consultant retained by such bank, financial
institution or entity for the purpose of evaluating the Confidential Information and/or
Evaluation Material.

Prior to making any such disclosure to Persons under Articles 4.2.3 and 4.2.4 above,
however, the Receiving Party shall obtain an undertaking of confidentiality, on terms
no less stringent than contained in this Agreement, from each such Person; provided,
however, that in the case of outside legal counsel, the Receiving Party shall only be
required to procure that such legal counsel is bound by an obligation of
confidentiality.

43 The Receiving Party shall be responsible to the Disclosing Party for any act or
omission of the entities and Persons described in Article 4.2 that would constitute
breach of this Agreement as if the action or omission had been perpetrated by the
Receiving Party and shall immediately notify the Disclosing Party upon becoming
aware that Confidential Information has been disclosed in breach of this Agreement.

Ownership of Confidential information

ey

x
3.1

5.2

5.3

61

6.2

6.3

63.1

Receiving Party acknowledges the Confidential Information, excluding the GNPC
Information, remains the property of the Disclosing Party and the Disclosing Party may use
such Confidential Information for any purpose without obligation to the Receiving Party.

Receiving Party acknowledges that the GNPC Information is and remains the property of
GNPC and GNPC may use such GNPC Information for any purpose without obligation to the
Disclosing Party or Receiving Party. In addition, Receiving Party acknowledges that in the
event that it acquires, directly or indirectly an interest in the Area, that it may be required to
enter into a data licensing agreement with GNPC with respect to the GNPC information on
terms to be agreed between GNPC and the Receiving Party.

The Receiving Party shall acquire no proprietary interest in or title or right to the Confidential
Information.

Return of Confidential Information

Disclosing Party may demand the return of the Confidential Information at any time upon
giving written notice to Receiving Party.

Within thirty (30) Days of receipt of the notice referred to in Article 6.1 or upon completion
of the Receiving Party’s review and/or evaluation of the Confidential Information, the
Receiving Party shall retain no copies of the Confidential Information, but shall:

6.2.1 Returnall of the original Confidential Information to the Disclosing Party,

6.2.2 Destroy or delete or cause to be destroyed or deleted all copies and reproductions
(both written and electronic) of Confidential information and any Evaluation Material
in its possession and/or in the possession of persons to whom it was disclosed by the
Receiving Party. Confidential Information or Evaluation Material that is in electronic
format (including all electronic back-up files ~ subject to Art 6.3.1) shall also be
deleted; and

6.2.3 Provide a written certification, signed by an authorized officer of the Receiving Party,
that Receiving Party has fully complied with its obligations under this Clause 6.2.

The provisions of Article 6.1 and 6.2 do not apply to the following:

Confidential Information or Evaluation Material that is retained in the computer backup
system of Receiving Party or a Person to whom it was disclosed under Article 4.2 if the
Confidential Information or Evaluation Material will be destroyed in accordance with the
regular ongoing records retention process of Receiving Party or such Person and if the
Confidential Information is not used prior to its destruction;

Confidential Information or Evaluation material that must be retained under applicable law or
regulation, including by stock exchange regulations or by governmental order, decree,
regulation or rule; and

any corporate documents or reports of the Receiving Party which contain data derived from
the Confidential Information or Evaluation Material which were presented to its executive

as

G
board (or the equivalent thereof) and are required in accordance with applicable law or its
document retention policy to be retained;

provided that any Confidential Information and/or Evaluation Material that is so retained shall
remain subject to the terms of this Agreement.

Remedies

The Receiving Party understands and acknowledges that any breach of the terms of this
Agreement may cause the Disclosing Party irreparable harm, and damages may not be an
adequate remedy, and therefore agrees that the Disclosing Party, an Affiliated Company of
Disclosing Party shall have the right to apply to a court of competent jurisdiction for specific
performance and/or an order restraining and enjoining any such breach or further disclosure
and for such other relief as may be deemed appropriate. Such right is to be in addition to the
remedies otherwise available to the Disclosing Party, an Affiliated Company of Disclosing
Party at law or in equity.

Term

This Agreement shall terminate on the later of five (5) Years from the Effective Date or the
date on which disclosure is no longer restricted by the terms of the Petroleum Agreements
currently covering the Area.

Representations and Warranties

The Disclosing Party represents and warrants that it has the right and authority to disclose the
Confidential Information to the Receiving Party. However the Disclosing Party, its Affiliated
Companies and their respective principals, officers, directors and employees make no
representation or warranties, express or implied as to the quality, accuracy and completeness
of the Confidential Information disclosed hereunder, and the Receiving Party expressly
acknowledges the inherent risk of error in the acquisition, processing, and interpretation of
geological and geophysical data. The Disclosing Party, its Affiliated Companies and their
respective principals, officers, directors and employces shall have no liability whatsoever with
respect to the use of or reliance upon the Confidential Information by the Receiving Party or
its Affiliated Companies or Persons to whom the Receiving Party discloses Confidential
Information under Article 4.2.

10. Assignment

The rights and obligations of the Receiving Party under this Agreement may not be assigned
in whole or in part by the Receiving Party without the prior written consent of the Disclosing
Party. Any attempted assignment by Receiving Party without the prior written approval of
Disclosing Party shall be void. Without timiting the prior provisions of this Article 10, this
Agreement shall bind and inure to the benefit of the Parties and their respective successors
and permitted assigns.

lh. Governing Law and Dispute Resolution

11.1 This Agreement shall be governed by and interpreted in accordance with the laws of

the Republic of Ghana.
132
ott x

aN
a
114

12.

13,

11.2 Any dispute arising out of, relating to, or in connection with this Agreement,
including any question regarding its existence, validity or termination, shall be settled under
the Rules of Arbitration of the International Chamber of Commerce by three arbitrators
appointed in accordance with said rules. The place of arbitration shall be London United
kingdom. The proceedings shall be in the English language.

11.3 The resulting arbitral award shall be final and binding without right of appeal, and
judgment upon such award may be entered by any court having jurisdiction thereof. A dispute
shall be deemed to have arisen when either Party notifies the other Party in writing to that
effect. Receiving Party understands and acknowledges that any breach of the terms of this
Agreement may cause the Disclosing Party irreparable harm for which damages may not be
an adequate remedy. Accordingly, the arbitrator may award both monetary and equitable
relief, including injunctive relief and specific performance or other such relief as may be
deemed appropriate. The Disclosing Party may apply to any competent judicial authority for
interim or conservatory relief; an application for such measures or an application for the
enforcement of such measures ordered by the arbitrator shall not be deemed an infringement
or waiver of the Agreement to arbjtrate and shall not affect the powers of the arbitrator. Any
monetary award issued by the arbitrator shall be payable in U.S. Dollars. Each Party waives
any right to damages other than those provided in Article 3.6.

11.4 Unless the parties expressly agree in writing to the contrary, the parties undertake as a
general principle to keep confidential all awards in their arbitration, together with all
materials in the proceedings created for the purpose of the arbitration and all other documents
produced by another party in the proceedings not otherwise in the public domain - save and to
the extent that disclosure may be required of a party by legal duty, to protect or pursue a legal
right or to enforce or challenge an award in bona fide legal proceedings before a state court or
other judicial authority.

Any Party that now or hereafter has a right to claim immunity for itself or any of its assets
hereby waives such immunity and agrees not to claim such immunity, in connection with this
Agreement, including any dispute hereunder. This waiver includes immunity from (A) legal
process of any sort whatsoever, (B) jurisdiction or judgment, award, determination, order or
decision of any court, arbitrator, tribunal or Expert, (C) inconvenient forum, and (D) any
effort to confirm, enforce, or execute any decision, settlement, award, judgment, service of
process, execution order, attachment (including pre-judgment attachment) or other remedy
that results from an expert determination, arbitration or any judicial or administrative
proceedings commenced pursuant to this Agreement.

Non-exclusivity

The disclosure of Confidential Information to Receiving Party is non-exclusive, and
Disclosing Party may disclose the Confidential Information to others at any time pursuant to
the terms and conditions of the Petroleum Agreement.

No Rights in the Area

Unless otherwise expressly stated in writing, any prior or future proposals or offers made in
the course of the discussions of the Parties are subject to all necessary management and
government approvals and may be withdrawn by either Party for any reason or for no reason

hy

ins
14

15.

16,

17,

171

173

18.

19,

at any time. Nothing contained herein is intended to confer upon Receiving Party any right
whatsoever to the interest of Disclosing Party in the Area.

No Waiver

No waiver by cither Party of any one or more breaches of this Agreement by the other Party
shall operate or be construed as a waiver of any future breach or breaches by the same or
other Party, whether of like or of different character. Except as may be expressly provided in
this Agreement no Party shall be deemed to have waived, released or modified any of its
rights under this Agreement unless such Party has expressly stated in writing, that it does
waive, release or modify such right.

Modifications

No amendments, changes or modifications to this Agreement shall be valid except if the same
are in writing and signed by a duly authorized representative of each of the Parties hereto.

Severability

If any term of this Agreement is held by a court of competent jurisdiction to be invalid or
unenforceable, then this Agreement, including all of the remaining terms, will remain in full
force and effect as if such invalid or unenforceable term had never been included.

Interpretation

Headings. The topical headings used in this Agreement are for convenience only and shall
not be construed as having any substantive significance or as indicating that all of the
provisions of this Agreement relating to any topic are to be found in any particular Article.

Singular and Plural. Reference to the singular ineludes a reference to the plural and vice
versa.

Include. The words “include” and "including" have an inclusive meaning, are used in an
illustrative sense and not a limiting sense, and are not intended to limit the generality of the
description preceding or following such term,

Counterpart Execution

This Agreement may be executed in counterparts and each counterpart shall be deemed an
original Agreement for all purposes; provided that neither Party shall be bound to this
Agreement until both parties have executed a counterpart. For purposes of assembling the
counterparts into one document, Disclosing Party is authorized to detach the signature page
from one counterpart and, after signature thereof by Receiving Party, attach each signed
signature page to a counterpart.

Entirety

This Agreement comprises the full and complete agreement of the Parties hereto with respect
to the disclosure of the Confidential Information and supersedes and cancels all prior
communications, understandings and agreements among the Parties with respect to disclosure

As

GS
20.

20.1

20.2

20.3

21.

of the Confidential Information to the Receiving Party by the Disclosing Party, whether
written or oral, expressed or implied.

No Third Party Beneficiaries

This Agreement is made for the benefit of the Parties, any Affiliated Company of the
Disclosing Party and their respective successors and permitted assigns.

It is the intention of the Parties that:
(a) any person who is an Affiliated Company of the Disclosing Party; and
(b) GNPC in respect of any GNPC Information,

has a right under the U.K. Contract (Rights of Third Parties) Act 1999 to enforce or enjoy the
benefit of any term of this Agreement. Except as aforesaid, a person who is not a party to this
Agreement has no right under such Act to enforce or enjoy the benefit of any term of this
Agreement.

Notwithstanding any provisions of this Agreement, the Parties to this Agreement do not
require the consent of any third party to vary this Agreement at any time provided that the
consent of GNPC will be required for any variation which relates to any provision as it
applies to GNPC information.

Notices

All notices authorized or required between the Parties by any of the provisions of this
Agreement shall be in writing, in English and delivered in person or by courier service or by
facsimile which provides written confirmation of complete transmission, and properly
addressed to such Parties as shown below. Oral communication and email do not constitute
notice for purposes of this Agreement and email addresses and telephone numbers for the
Parties are listed below as a matter of convenience only. A notice given under any provision
of this Agreement shal] be deemed delivered only when received by the Party to whom such
notice is directed, and the time for such Party to deliver any notice in response to such
originating notice shall run from the date the originating notice is received. “Received” for
purposes of this Article 2] shall mean actual delivery of the notice to the address or facsimile
address of the Party specified hereunder. Each Party shall have the right to change its address
at any time and/or designate that copies of all such notices be directed to another person, by
giving written notice thereof to all other Parties.

Disclosing Party Name

Address:

Attention:
Facsimile:

Email:

Receiving Party Name

Address:

Attention:

Facsimile:

Email:

Telephone:

Telephone

IN WITNESS WHEREOF the duly authorized representatives of the Parties have caused this

Agreement to be executed on the date first written above.

DISCLOSING PARTY

L_.
Signature:

Name:

Title:

Date:

RECEIVING PARTY

es

Signature:

Name:

Title:

Date:

Signature page to CONFIDENTIALITY AGREEMENT,
Expanded Shallow water Tano Block Offshore of the Republic of Ghana.
